IMAX CORPORATION
EXHIBIT 10.29
Execution Copy
Amended and Restated Credit Agreement
by and between
IMAX CORPORATION
as Borrower
- and -
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)
as Agent, Lender, Sole Lead Arranger and Sole Bookrunner
- and -
EXPORT DEVELOPMENT CANADA
as Lender
Dated: November 16, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. DEFINITIONS
    1  
1.1 “Accounts”
    2  
1.2 “Adjusted Euro Dollar Rate”
    2  
1.3 “Affiliate” or “affiliate”
    3  
1.4 “Agreed Currency”
    3  
1.5 “Application”
    3  
1.6 “Appraisal”
    3  
1.7 “Appraiser”
    3  
1.8 “Arranger”
    3  
1.9 “Assignment Agreement”
    3  
1.10 “Assignment of Capital Leases and Operating Leases”
    3  
1.11 “Assignment of Contracts on Backlog and Long Term Receivables Contracts”
    3  
1.12 “Availability Reserves”
    4  
1.13 “BIA”
    4  
1.14 “Blocked Account Agreement”
    4  
1.15 “Blocked Accounts”
    4  
1.16 “BMO”
    4  
1.17 “BMO FEFC Term Sheet”
    4  
1.18 “BMO Term Sheet”
    4  
1.19 “Borrowing Base Certificate”
    5  
1.20 “Business Day”
    5  
1.21 “Capital Lease Obligations”
    5  
1.22 “Capital Leases”
    5  
1.23 “Capital Leases Lending Formula”
    5  
1.24 “Cash and Excess Availability”
    5  
1.25 “Cash Dominion Event”
    6  
1.26 “CCAA”
    6  
1.27 “CCAA Plan”
    6  
1.28 “Client”
    6  
1.29 “Code”
    6  
1.30 “Collateral”
    6  
1.31 “Commitments”
    6  
1.32 “Compliance Certificate”
    6  
1.33 “Contracts and Leases”
    6  
1.34 “Contracts in Backlog”
    7  
1.35 “Default”
    7  
1.36 “DMR Fees”
    7  
1.37 “EBITDA”
    7  
1.38 “EDC”
    7  
1.39 “EDC Indemnity Agreement”
    7  
1.40 “Eligible Accounts”
    7  
1.41 “Eligible Capital Leases”
    10  
1.42 “Eligible Contracts in Backlog”
    11  
1.43 “Eligible Contracts, Leases and Inventory”
    12  

 



--------------------------------------------------------------------------------



 



         
1.44 “Eligible Finished Goods Inventory”
    12  
1.45 “Eligible Long Term Receivables Contracts”
    12  
1.46 “Eligible Operating Leases”
    13  
1.47 “Eligible Transferee”
    15  
1.48 “Environmental Laws”
    15  
1.49 “Equipment”
    16  
1.50 “Equivalent Amount”
    16  
1.51 “ERISA”
    16  
1.52 “ERISA Affiliate”
    16  
1.53 “ERISA Event”
    16  
1.54 “Euro Dollar Rate”
    17  
1.55 “Euro Dollar Rate Loans”
    17  
1.56 “Event of Default”
    17  
1.57 “Excess Availability”
    17  
1.58 “Excluded Accounts”
    18  
1.59 “Fair Market Value”
    18  
1.60 “Financing Agreements”
    18  
1.61 “Finished Goods Inventory”
    18  
1.62“Finished Goods Inventory Lending Formula”
    18  
1.63 “Fiscal Quarter”
    19  
1.64 “Fixed Charge Coverage Ratio”
    19  
1.65 “Funded Debt”
    19  
1.66 “Funding Bank”
    20  
1.67 “FX Guarantee”
    20  
1.68 “GAAP”
    20  
1.69 “General Security Agreement”
    20  
1.70 “Governmental Authority”
    20  
1.71 “Hazardous Materials”
    20  
1.72 “Information Certificate”
    21  
1.73 “Interest Period”
    21  
1.74 “Interest Rate”
    21  
1.75 “Inventory”
    22  
1.76 “IP Collateral”
    22  
1.77 “IP Collateral License Agreement”
    22  
1.78 “IP Grace Period”
    22  
1.79 “Lenders”
    22  
1.80 “Lending Formulas”
    22  
1.81 “Letter of Credit Accommodations”
    22  
1.82 “License Agreements”
    23  
1.83 “Lien”
    23  
1.84 “Liquidation Expenses”
    23  
1.85 “Loans”
    23  
1.86 “Long Term Receivable Contracts Lending Formula”
    23  
1.87 “Long Term Receivables Contracts”
    23  
1.88 “Mark to Market Exposure”
    23  
1.89 “Maturity Date”
    24  

- ii -



--------------------------------------------------------------------------------



 



         
1.90 “Maximum Credit”
    24  
1.91 “Maximum Revolving Credit”
    24  
1.92 “Maximum Term Credit”
    24  
1.93 “Measurement Date”
    24  
1.94 “Multiemployer Plan”
    24  
1.95 “Net Amount of Eligible Accounts”
    24  
1.96 “Non-Funding Lender”
    24  
1.97 “Notice”
    24  
1.98 “Obligations”
    25  
1.99 “Obligor”
    25  
1.100 “OFAC”
    25  
1.101 “Operating Leases”
    25  
1.102 “Operating Leases Lending Formula”
    25  
1.103 “Other Currency”
    26  
1.104 “Other Lender”
    26  
1.105 “Patriot Act”
    26  
1.106 “Payment Account”
    26  
1.107 “Pension Plans”
    26  
1.108 “Permitted Liens”
    26  
1.109 “Person” or “person”
    26  
1.110 “Plan”
    26  
1.111 “PPSA”
    26  
1.112 “Priority Payables Reserve”
    27  
1.113 “Pro Rata Share”
    27  
1.114 “Real Property”
    27  
1.115 “Real Property Lending Formula”
    27  
1.116 “Receiver “
    27  
1.117 “Records”
    27  
1.118 “Report”
    28  
1.119 “Required Lenders”
    28  
1.120 “Revolving Loans”
    28  
1.121 “Sanctioned Entity”
    28  
1.122 “Sanctioned Person”
    28  
1.123 “Secured Parties”
    28  
1.124 “Senior Note Indebtedness”
    28  
1.125 “Senior Note Indebtedness Repayment Date”
    29  
1.126 “Senior Notes”
    29  
1.127 “Settlement Date”
    29  
1.128 “Spot Rate”
    29  
1.129 “Studios”
    29  
1.130 “Subsidiary”
    29  
1.131 “Swap Agreement”
    29  
1.132 “Term Loan”
    30  
1.133 “Term Note”
    30  
1.134 “Trailing Cash Collections”
    30  
1.135 “Trust Indenture”
    30  

- iii -



--------------------------------------------------------------------------------



 



         
1.136 “Unfunded Capital Expenditures”
    30  
1.137 “UCC”
    30  
1.138 “US Dollar Amount”
    30  
1.139 “USERP”
    30  
1.140 “US First Rate”
    31  
1.141 “US Pension Plan”
    31  
1.142 “US Prime Rate”
    31  
1.143 “US Prime Rate Loans”
    31  
1.144 “US Reference Bank”
    31  
1.145 “Wachovia”
    31  
 
       
SECTION 2. CREDIT FACILITIES
    31  
2.1 Revolving Loans
    31  
2.2 Letter of Credit Accommodations
    34  
2.3 Term Loan
    36  
2.4 Swap Agreements
    37  
 
       
SECTION 3. INTEREST AND FEES
    38  
3.1 Interest
    38  
3.2 Increased Costs and Changes in Law
    40  
3.3 Servicing Fee
    44  
3.4 Unused Line Fee
    44  
3.5 Closing Fee
    44  
3.6 Arrangement Fee
    44  
 
       
SECTION 4. CONDITIONS PRECEDENT
    44  
4.1 Conditions Precedent to the Availability of Loans and Letter of Credit
Accommodations
    44  
4.2 Conditions Precedent to the Availability of All Loans and Letter of Credit
Accommodations
    48  
 
       
SECTION 5. INTENTIONALLY DELETED
    48  
 
       
SECTION 6. COLLECTION AND ADMINISTRATION
    48  
6.1 Borrower’s Loan Account
    48  
6.2 Statements
    48  
6.3 Collection of Accounts
    49  
6.4 Payments
    50  
6.5 Authorization to Make Loans and Letter of Credit Accommodations
    51  
6.6 Use of Proceeds
    51  
6.7 Pro Rata Treatment
    51  
6.8 Obligations Several; Independent Nature of Lenders’ Rights
    51  
 
       
SECTION 7. COLLATERAL REPORTING AND COVENANTS
    52  
7.1 Collateral Reporting
    52  
7.2 Accounts Covenants
    53  
7.3 Inventory Covenants
    54  

- iv -



--------------------------------------------------------------------------------



 



         
7.4 Equipment Covenants
    55  
7.5 IP Collateral Covenants
    55  
7.6 Real Property Covenants
    57  
7.7 Power of Attorney
    58  
7.8 Right to Cure
    59  
7.9 Access to Premises
    59  
 
       
SECTION 8. REPRESENTATIONS AND WARRANTIES
    60  
8.1 Corporate Existence, Power and Authority; Subsidiaries; Solvency
    60  
8.2 Financial Statements; No Material Adverse Change
    60  
8.3 Chief Executive Office; Collateral Locations
    60  
8.4 Priority of Liens; Title to Properties
    61  
8.5 Tax Returns
    61  
8.6 Litigation
    61  
8.7 Compliance with Other Agreements and Applicable Laws
    61  
8.8 Bank Accounts
    62  
8.9 Accuracy and Completeness of Information
    62  
8.10 Status of Pension Plans
    62  
8.11 Environmental Compliance
    64  
8.12 Inter-Creditor and Subordination Agreements
    64  
8.13 Survival of Warranties; Cumulative
    64  
8.14 U.S. Legislation
    65  
8.15 Material Operating Subsidiaries
    65  
 
       
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    65  
9.1 Maintenance of Existence
    65  
9.2 New Collateral Locations
    66  
9.3 Compliance with Laws, Regulations, Etc.
    66  
9.4 Payment of Taxes and Claims
    67  
9.5 Insurance
    67  
9.6 Financial Statements and Other Information
    69  
9.7 Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.
    70  
9.8 Liens
    71  
9.9 Indebtedness
    72  
9.10 Loans, Investments, Guarantees, Etc.
    73  
9.11 Dividends and Redemptions
    75  
9.12 Transactions with Affiliates
    75  
9.13 Fixed Charge Coverage Ratio
    75  
9.14 Excess Availability
    76  
9.15 Aggregate Borrowings
    76  
9.16 Intellectual Property
    76  
9.17 Additional Bank Accounts
    76  
9.18 Applications under the Companies’ Creditors Arrangement Act
    76  
9.19 Supplemental Executive Retirement Plan
    77  
9.20 Operation of Pension Plans
    77  
9.21 Costs and Expenses
    78  
9.22 Further Assurances
    78  

- v -



--------------------------------------------------------------------------------



 



         
9.23 Cash and Excess Availability Covenant
    79  
9.24 Funded Debt
    79  
9.25 No Material Changes
    79  
9.26 Repayment of Senior Note Indebtedness
    80  
 
       
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    80  
10.1 Events of Default
    80  
10.2 Remedies
    83  
 
       
SECTION 11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    86  
11.1 Assignment and Participations
    86  
11.2 Appointment of Agent
    88  
11.3 Agent’s Reliance, Etc.
    89  
11.4 Agent and Affiliates
    89  
11.5 Lender Credit Decision
    90  
11.6 Indemnification
    90  
11.7 Failure to Act
    90  
11.8 Concerning the Collateral and the Related Financing Agreements
    91  
11.9 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders
    91  
11.10 Collateral Matters
    91  
11.11 Successor Agent
    92  
11.12 Setoff and Sharing of Payments
    93  
11.13 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    93  
11.14 Meetings of Lenders
    96  
11.15 Approval of Lenders and Agent
    96  
 
       
SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    97  
12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    97  
12.2 Waiver of Notices
    98  
12.3 Amendments and Waivers
    99  
12.4 Waiver of Counterclaim
    99  
12.5 Indemnification
    99  
 
       
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
    100  
13.1 Term
    100  
13.2 Notice
    101  
13.3 Partial Invalidity
    101  
13.4 Successors
    101  
13.5 Entire Agreement
    101  
13.6 Headings
    102  
13.7 Judgment Currency
    102  
13.8 Counterparts and Facsimile
    102  
13.9 Patriot Act Notice
    102  

- vi -



--------------------------------------------------------------------------------



 



         
SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT
    102  
14.1 Existing Obligations
    102  
14.2 Acknowledgment of Security Interests
    103  
14.3 Original Loan Agreement
    103  
14.4 Restatement
    103  

- vii -



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Information Certificate
 
   
Schedule 1.19
  Borrowing Base Certificate
 
   
Schedule 1.22
  Capital Leases
 
   
Schedule 1.32
  Compliance Certificate
 
   
Schedule 1.34
  Contracts in Backlog
 
   
Schedule 1.58
  Excluded Accounts
 
   
Schedule 1.61
  Finished Goods Inventory
 
   
Schedule 1.87
  Long Term Receivables Contracts
 
   
Schedule 1.101
  Operating Leases
 
   
Schedule 7.1(a)(iv)(B)
  Weekly Trailing Cash Collections
 
   
Schedule 7.1(a)(iv)(C)
  Trailing Cash Collections
 
   
Schedule 8.4
  Existing Liens
 
   
Schedule 8.8
  Bank Accounts
 
   
Schedule 8.9
  Restrictions on Assignability in Contracts and Leases
 
   
Schedule 9.9
  Existing Indebtedness
 
   
Schedule 9.10A
  Guarantees
 
   
Schedule 9.10B
  Existing Loans, Advances and Guarantees
 
   
Schedule 11.1(a)(iv)
  Assignment Agreement

- viii -



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement dated November 16, 2009 is
entered into by and between IMAX Corporation, a corporation incorporated
pursuant to the laws of Canada (“Borrower”), Wachovia Capital Finance
Corporation (Canada), formerly named Congress Financial Corporation (Canada), an
Ontario corporation, as agent for and on behalf of the Secured Parties (in such
capacity, “Agent”) and as a Lender, and Export Development Canada, as a Lender.
W I T N E S S E T H:
     WHEREAS Borrower and Congress Financial Corporation (Canada) (“Original
Lender”) entered into a loan agreement dated February 6, 2004 which was amended
pursuant to:
(a) a first amendment to the Loan Agreement dated June 30, 2005;
(b) a second amendment to the Loan Agreement dated May 16, 2006;
(c) a second amendment to the Loan Agreement dated May 16, 2006 (which amended,
restated and replaced in its entirety the second amendment to the Loan Agreement
referred to in subparagraph (b) above);
(d) a third amendment to the Loan Agreement dated September 30, 2007;
(e) a fourth amendment to the Loan Agreement dated December 5, 2007; and
(f) a fifth amendment to the Loan Agreement dated May 5, 2008,
(collectively, the “Original Loan Agreement”);
     WHEREAS Lenders, Agent and Borrower desire to amend and restate the
Original Loan Agreement as set forth herein; and
     WHEREAS each Lender is willing to (severally and not jointly) make loans
and provide such financial accommodations to Borrower on a pro rata basis
according to their Commitment to Borrower on the terms and conditions set forth
herein and Agent is willing to act as agent for Lenders on the terms and
conditions set forth herein and the other Financing Agreements;
     NOW, THEREFORE, in consideration of the mutual conditions and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. DEFINITIONS
     All terms used herein which are defined in the PPSA shall have the meanings
given therein unless otherwise defined in this Agreement. All references to the
plural herein shall also mean the singular and to the singular shall also mean
the plural unless the context otherwise requires. All references to Borrower,
Lenders and Agent pursuant to the definitions set forth in

 



--------------------------------------------------------------------------------



 



the recitals hereto, or to any other person herein, shall include their
respective successors and assigns. The words “hereof”, “herein”, “hereunder”,
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced. The word
“including” when used in this Agreement shall mean “including, without
limitation”. References herein to any statute or any provision thereof include
such statute or provision as amended, revised, re-enacted, and/or consolidated
from time to time and any successor statute thereto. An Event of Default shall
exist or continue or be continuing until such Event of Default is waived in
accordance with Section 12.3 or, without derogating from the cure rights, if
any, provided to Borrower in Section 10 hereof, is cured in a manner
satisfactory to Agent, if such Event of Default is capable of being cured as
determined by Agent. Any accounting term used herein unless otherwise defined in
this Agreement shall have the meanings customarily given to such term in
accordance with GAAP. Canadian Dollars and the sign “CDN$” mean lawful money of
Canada. “US Dollars” and the sign “$” mean lawful money of the United States of
America. All monetary amounts referred to in this Agreement are in US Dollars
unless otherwise stated. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below:
     1.1 “Accounts”
“Accounts” shall mean all present and future rights of Borrower to payment for
goods sold or leased or for services rendered, including the right of Borrower
to payments made pursuant to the Contracts and Leases, which are not evidenced
by instruments or chattel paper, and whether or not earned by performance,
excluding Excluded Accounts.
     1.2 “Adjusted Euro Dollar Rate”
“Adjusted Euro Dollar Rate” shall mean, with respect to each Interest Period for
any Euro Dollar Rate Loan, the rate per annum (rounded upwards, if necessary, to
the next one-sixteenth (1/16) of one percent (1%)) determined by dividing:

  (a)   the Euro Dollar Rate for such Interest Period by:     (b)   a percentage
equal to:

  (i)   one (1) minus     (ii)   the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of US Dollars in a non-United States or an international
banking office of the US Reference Bank, used to fund a Euro Dollar Rate Loan or
any Euro Dollar Rate Loan made with the proceeds of such deposit, whether or not
the US Reference Bank, actually holds or has made any such deposits or loans.
The Adjusted Euro Dollar Rate shall be adjusted on and as of the effective day
of any change in the Reserve Percentage.

- 2 -



--------------------------------------------------------------------------------



 



     1.3 “Affiliate” or “affiliate”
“Affiliate” or “affiliate” shall have the meaning ascribed thereto in the
Business Corporations Act (Canada).
     1.4 “Agreed Currency”
“Agreed Currency” shall have the meaning set forth in Section 13.7 hereof.
     1.5 “Application”
“Application” shall mean the Application, Indemnity and Consent Foreign Exchange
Facility Guarantee between Borrower and BMO.
     1.6 “Appraisal”
“Appraisal” shall mean an appraisal conducted by the Appraiser at the cost of
Borrower, such appraisal to be in form, scope, methodology and with assumptions
acceptable to Agent and addressed to Agent and Lenders and upon which Agent and
Lenders are permitted to rely.
     1.7 “Appraiser”
“Appraiser” means Hilco Appraisal Services, LLC, Great American Group or any
other appraiser mutually acceptable to Agent and Borrower.
     1.8 “Arranger”
“Arranger” shall mean Wachovia Capital Finance Corporation (Canada) in its role
hereunder as sole lead arranger and bookrunner.
     1.9 “Assignment Agreement”
“Assignment Agreement” shall have the meaning set forth in Section 11.1(a)(iv)
hereof.
     1.10 “Assignment of Capital Leases and Operating Leases”
“Assignment of Capital Leases and Operating Leases” shall mean the amended and
restated Assignment of Capital Leases and Operating Leases dated the date hereof
between Borrower, as assignor, and Agent, as assignee, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
     1.11 “Assignment of Contracts on Backlog and Long Term Receivables
Contracts”
“Assignment of Contracts on Backlog and Long Term Receivables Contracts” shall
mean the amended and restated Assignment of Contracts in Backlog and Long Term
Receivables Contracts dated the date hereof between Borrower, as assignor, and
Agent, as assignee, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

- 3 -



--------------------------------------------------------------------------------



 



     1.12 “Availability Reserves”
“Availability Reserves” shall mean, as of any date of determination, such
amounts as Agent may from time to time establish and revise reducing the amount
of Revolving Loans and Letter of Credit Accommodations which would otherwise be
available to Borrower under the Lending Formulas: (a) to reflect events,
conditions, contingencies or risks which, as determined by Agent, do or may
reasonably be expected to affect either: (i) the Collateral or any other
property which is security for the Obligations or its value; (ii) the assets or
business of Borrower or any Obligor; or (iii) the security interests and other
rights of Agent in the Collateral (including the enforceability, perfection and
priority thereof); or (b) to reflect Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of Borrower
or any Obligor to Agent is or may have been incomplete, inaccurate or misleading
in any material respect; or (c) to reflect Agent’s good faith estimate of the
amount of any Priority Payables Reserve; or (d) in respect of any state of facts
which Agent determines, in good faith, constitutes an Event of Default or
Default. The amount of any Availability Reserve established by Agent shall have
a reasonable relationship to the event, condition or circumstance which is the
basis for such Availability Reserve as determined by Agent in good faith.
     1.13 “BIA”
“BIA” shall mean the Bankruptcy and Insolvency Act (Canada).
     1.14 “Blocked Account Agreement”
“Blocked Account Agreement” shall mean the amended and restated blocked account
agreement dated on or about the date hereof among Borrower, Agent and the Bank
of Montreal, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
     1.15 “Blocked Accounts”
“Blocked Accounts” shall have the meaning set forth in Section 6.3(a) hereof.
     1.16 “BMO”
“BMO” shall mean Bank of Montreal.
     1.17 “BMO FEFC Term Sheet”
“BMO FEFC Term Sheet” shall mean the term sheet dated November 27, 2008 between
Borrower and BMO with respect to a $5,000,000 Foreign Exchange Forward Contract
Facility by BMO in favour of Borrower.
     1.18 “BMO Term Sheet”
“BMO Term Sheet” shall mean the term sheet dated January 31, 2008, as amended on
October 2, 2008, between Borrower and BMO with respect to the issuance of:

- 4 -



--------------------------------------------------------------------------------



 



          (a) a US$10,000,000 Demand, Revolving Letter of Credit Facility by BMO
in favour of Borrower (the “BMO LC Facility”);
          (b) a CDN$25,000 Mastercard Businesscard Facility by BMO in favour of
Borrower (the “Mastercard Facility”); and
          (c) a $300,000 Directline for Business – Foreign Exchange Settlement
Facility by BMO in favour of Borrower (the “F/X Facility”).
     1.19 “Borrowing Base Certificate”
“Borrowing Base Certificate” shall mean the borrowing base certificate, together
with the completed exhibits thereto, to be delivered by Borrower pursuant to,
inter alia, Section 7.1, the form of which is attached herewith as
Schedule 1.19.
     1.20 “Business Day”
“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Agent’s Toronto office and
banks in Chicago and New York City are open for business in the normal course.
     1.21 “Capital Lease Obligations”
“Capital Lease Obligations” shall mean all monetary obligations of Borrower and
its Subsidiaries under a capital lease and, for the purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP;
     1.22 “Capital Leases”
“Capital Leases” shall mean, collectively, all of the leases listed on
Schedule 1.22, as may be amended, updated and/or restated from time to time in
accordance with the reporting requirements set out in Section 7.1(a) hereof,
each of which are theatre system leases that transfer substantially all of the
benefits and risks of ownership to Clients and meet the criteria established by
the FASB Statement of Financial Accounting Standards No. 13.
     1.23 “Capital Leases Lending Formula”
“Capital Leases Lending Formula” shall have the meaning set forth in
Section 2.1(a)(iii) hereof.
     1.24 “Cash and Excess Availability”
“Cash and Excess Availability” shall mean the US Dollar Amount as determined by
Agent, equal to the sum of (a) Excess Availability, (b) cash, and (c) in Agent’s
discretion, highly liquid securities with a known market value.

- 5 -



--------------------------------------------------------------------------------



 



     1.25 “Cash Dominion Event”
“Cash Dominion Event” shall mean the occurrence and continuance of the earlier
of: (i) an Event of Default; or (ii) the Excess Availability falling below
$5,000,000.
     1.26 “CCAA”
“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada).
     1.27 “CCAA Plan”
“CCAA Plan” shall have the meaning set forth in Section 9.18 hereof.
     1.28 “Client”
“Client” shall mean any Person, other than Borrower, who is now or hereafter
becomes a party to a Capital Lease, an Operating Lease, Contract in Backlog
and/or a Long Term Receivables Contract, as applicable, and “Clients” means all
such Persons.
     1.29 “Code”
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.
     1.30 “Collateral”
“Collateral” shall mean, collectively, the Real Property and Collateral (as such
term is defined in the General Security Agreement).
     1.31 “Commitments”
“Commitments” shall mean (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment and Term Loan Commitment as set forth below such
Lender’s name on the signature page of this Agreement or, if such Lender’s name
does not appear on the signature page of this Agreement, in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments and Term Loan Commitments
to Borrower, which aggregate commitment is Seventy-Five Million US Dollars
($75,000,000.00).
     1.32 “Compliance Certificate”
“Compliance Certificate” shall mean the compliance certificate substantially in
the form attached hereto as Schedule 1.32.
     1.33 “Contracts and Leases”
“Contracts and Leases” shall mean, collectively, any one or all of the Capital
Leases, the Operating Leases, the Contracts in Backlog and the Long Term
Receivable Contracts.

- 6 -



--------------------------------------------------------------------------------



 



     1.34 “Contracts in Backlog”
“Contracts in Backlog” shall mean, collectively, contracts designated by
Borrower internally as “contracts in backlog” as listed on Schedule 1.34, as may
be amended, updated and/or restated from time to time in accordance with
requirements set out in Section 7.1(a) hereof.
     1.35 “Default”
“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice or a lapse of time or both would constitute an Event of
Default.
     1.36 “DMR Fees”
“DMR Fees” shall mean fees paid to Borrower by film studios in respect of the
exhibition of commercial films in the IMAX theatre network.
     1.37 “EBITDA”
“EBITDA” shall mean, for any period with respect to Borrower, an amount equal to
the consolidated net income or net loss before interest, taxes, depreciation,
amortization and any other non-cash and non-operating charges or other
impairments as approved by Agent.
     1.38 “EDC”
“EDC” shall mean Export Development Canada.
     1.39 “EDC Indemnity Agreement”
“EDC Indemnity Agreement” shall mean the indemnity agreement dated April 24,
2008 given by Borrower and certain Obligors in favour of EDC.
     1.40 “Eligible Accounts”
“Eligible Accounts” shall mean Accounts created by Borrower which are and
continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:
     (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by Borrower or rendition of services by Borrower in the ordinary course of
its business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;
     (b) such Accounts are not unpaid more than sixty (60) days after the
original due date for same;
     (c) such Accounts are not unpaid more than ninety (90) days after the date
of the original invoice for them;

- 7 -



--------------------------------------------------------------------------------



 



     (d) such Accounts comply with the terms and conditions contained in
Section 7.2(b) hereof;
     (e) such Accounts are not contra accounts, do not arise from sales on
consignment, guaranteed sale, sale and return, sale on approval, or other terms
under which payment by the account debtor may be conditional or contingent;
     (f) the chief executive office of the account debtor with respect to such
Accounts is located in Canada or in the United States of America or, if the
chief executive office of the account debtor is not located in Canada or in the
United States of America, the Account is payable in Canadian Dollars or US
Dollars and, at Agent’s option, if either: (i) the account debtor has delivered
to Borrower an irrevocable letter of credit issued or confirmed by a bank
satisfactory to Agent and payable only in Canada in the currency in which the
Account is denominated, sufficient to cover such Account, in form and substance
satisfactory to Agent and, if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof has
been notified of the assignment of the proceeds of such letter of credit to
Agent; or (ii) such Account is fully insured under credit insurance payable to
Agent issued by an insurer and on terms and in an amount acceptable to Agent; or
(iii) such Account is otherwise acceptable in all respects to Agent (subject to
such lending formula with respect thereto as Agent may determine);
     (g) such Accounts do not consist of progress billings (other than those in
respect of billings to film studios in respect of DMR Fees), bill and hold
invoices or retainage invoices, except as to bill and hold invoices, if Agent
shall have received an agreement in writing from the account debtor, in form and
substance satisfactory to Agent, confirming the unconditional obligation of the
account debtor to take the goods related thereto and pay such invoice;
     (h) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of set-off against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower to such account debtor or
claimed owed by such account debtor may be deemed Eligible Accounts);
     (i) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;
     (j) such Accounts are subject to the first priority, valid and perfected
Lien of Agent and are not subject to any prior ranking Lien or other Lien except
Permitted Liens and any goods giving rise thereto are not, and were not at the
time of the sale thereof, subject to any Liens except Permitted Liens;
     (k) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an Affiliate of Borrower;
     (l) the account debtors with respect to such Accounts are not any foreign
government, the federal government of Canada, any Province, political
subdivision, department, agency or instrumentality thereof unless, upon Agent’s
request, the Financial Administration Act (Canada)

- 8 -



--------------------------------------------------------------------------------



 



or any similar provincial or local law, if applicable, has been complied with in
a manner satisfactory to Agent;
     (m) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;
     (n) such Accounts of a single account debtor or its Affiliates do not
constitute more than ten percent (10%) of all otherwise Eligible Accounts or
twenty-five percent (25%) with respect to American Multi-Cinemas, Inc., Regal
Cinemas, Inc. and Cineplex Entertainment Limited Partnership or such Accounts of
Studios on a combined basis do not constitute more than seventy-five percent
(75%) of all otherwise Eligible Accounts (but the portion of the Accounts not in
excess of such percentages may be deemed Eligible Accounts);
     (o) such Accounts are not owed by an account debtor who has Accounts unpaid
more than sixty (60) days after the date of the original due date for them which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;
     (p) such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the date of the original invoice for them which
constitute more than fifty percent (50%) of the total Accounts of such account
debtor;
     (q) such Accounts are not subject to any rebates to the account debtors
(but the portion of the Accounts remaining unimpaired after reserving for all
potentially applicable rebates may be deemed Eligible Accounts);
     (r) such Accounts are not subject to any price protection or other terms,
statutory or otherwise, under which payment by the account debtor may be
reduced;
     (s) such Accounts do not arise under lease or long term receivables or
payments due from joint venturers or under any Contract or Lease and are not
given credit under any other Lending Formula;
     (t) such Accounts are owed by account debtors whose total indebtedness to
Borrower does not exceed the credit limit with respect to such account debtors
as determined by Agent from time to time (but the portion of the Accounts not in
excess of such credit limit may be deemed Eligible Accounts); and
     (u) such Accounts are owed by account debtors deemed credit-worthy at all
times by Agent, as determined by Agent.
General criteria for Eligible Accounts may be established and revised from time
to time by Agent. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral.

- 9 -



--------------------------------------------------------------------------------



 



     1.41 “Eligible Capital Leases”
“Eligible Capital Leases” shall mean those leases, from time to time, which are
and continue to be acceptable to Agent based on the general criteria set forth
below which Agent, in good faith, may revise from time to time. In general, a
Capital Lease shall be an Eligible Capital Lease if:
     (a) it is with a Client deemed creditworthy at all times by Agent, as
determined by Agent in good faith;
     (b) it is with a Client that has not asserted a bona fide counterclaim,
defence or dispute (other than as to a de minimus amount) under the applicable
Capital Lease and if so, the value of such Capital Lease shall be reduced by the
amount of such counterclaim, defense or dispute;
     (c) it is with a Client that does not have, and does not engage in
transactions which may give rise to, any right of set-off against the Capital
Lease; provided that the existence of any such right of set-off shall not by
itself cause such Capital Lease to cease to continue to be an Eligible Capital
Lease but its appraised value, for purposes of Section 2.1(a)(iii)(B) hereof,
will be reduced by Agent by an amount determined by Agent in good faith;
     (d) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of the Capital Lease or materially
reduce the amount payable or delay payment thereunder, including any event of
default or event which would, with notice or the passage of time, constitute an
event of default under the Capital Lease;
     (e) it is subject to the first priority, valid and perfected Lien of Agent
and is not subject to any prior ranking Liens or other Liens except Permitted
Liens;
     (f) it is with a Client which is not itself, nor any officer or employee
thereof, an officer, employee or agent of or affiliated with Borrower, directly
or indirectly, by virtue of family membership, ownership, control, management or
otherwise;
     (g) there are no proceedings or actions which are threatened or pending
against the Client which could reasonably be expected to result in any material
adverse change in such Client’s financial condition;
     (h) unless otherwise permitted by Agent, and with the exception of Capital
Leases for which the Client is RACIMEC International Group, American
Multi-Cinemas, Inc., Regal Cinemas, Inc. and Cineplex Entertainment Limited
Partnership, it is not with a Client which, together with its Affiliates,
constitutes more than ten (10%) percent of all otherwise Eligible Capital Leases
and, in the case of RACIMEC International Group, American Multi-Cinemas, Inc.,
Regal Cinemas, Inc. and Cineplex Entertainment Limited Partnership, constitutes
more than twenty-five (25%) percent of all otherwise Eligible Capital Leases
(but the portion of the Capital Leases not in excess of such applicable
percentages continue to be Eligible Capital Leases);
     (i) Borrower and/or any Obligor is the lessor under the applicable Capital
Lease;

- 10 -



--------------------------------------------------------------------------------



 



     (j) Borrower and/or any Obligor, as applicable, has not transferred title
to the equipment leased to the Client pursuant to the applicable Capital Lease;
provided however that Capital Leases pursuant to which title has been
transferred to the Client but which are required to be defined as Capital Leases
under GAAP shall be deemed to be Capital Leases; and
     (k) notwithstanding that there are any restrictions on assignability in
respect of such Capital Lease.
Any Capital Lease, which is not considered to be an Eligible Capital Lease in
accordance with the foregoing requirements, is nevertheless considered to form
part of the Collateral.
     1.42 “Eligible Contracts in Backlog”
“Eligible Contracts in Backlog” shall mean Contracts in Backlog, from time to
time, which are and continue to be acceptable to Agent based on the general
criteria set forth below which Agent, in good faith, may revise from time to
time. In general, a Contract in Backlog shall be an Eligible Contract in Backlog
if:
     (a) it is with a Client deemed creditworthy at all times by Agent, as
determined by Agent in good faith;
     (b) it is with a Client that has not asserted a bona fide counterclaim,
defence or dispute (other than as to a de minimus amount) under the applicable
Contract in Backlog and if so, the value of the relevant Eligible Finished Goods
Inventory shall be reduced by the amount of such counterclaim, defense or
dispute;
     (c) it is with a Client that does not have, and does not engage in
transactions which may give rise to, any right of set-off against the Eligible
Finished Goods Inventory; provided that the existence of any such right of
set-off shall not by itself cause such Eligible Finished Goods Inventory to
cease to continue to be Eligible Finished Goods Inventory but its appraised
value, for purposes of Section 2.1(a)(iv)(B) hereof, will be reduced by Agent by
an amount determined by Agent in good faith;
     (d) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of the Contract in Backlog or
materially reduce the amount payable or delay payment thereunder, including any
event of default or event which would, with notice or the passage of time,
constitute an event of default under the Contract in Backlog;
     (e) it is subject to the first priority, valid and perfected Lien of Agent
and is not subject to any prior ranking Lien or other Lien except Permitted
Liens;
     (f) it is with a Client which is not itself, nor any officer or employee
thereof, an officer, employee or agent of or affiliated with Borrower, directly
or indirectly, by virtue of family membership, ownership, control, management or
otherwise;
     (g) there are no proceedings or actions which are threatened or pending
against the Client which could reasonably be expected to result in any material
adverse change in such Client’s financial condition;

- 11 -



--------------------------------------------------------------------------------



 



     (h) unless otherwise permitted by Agent and with the exception of RACIMEC
International Group, American Multi-Cinemas, Inc., Regal Cinemas, Inc. and
Cineplex Entertainment Limited Partnership, it is not with a Client which,
together with its Affiliates, constitutes, without duplication, more than ten
percent (10%) percent of all otherwise Eligible Contracts, Leases and Inventory
and, in the case of RACIMEC International Group, American Multi-Cinemas, Inc.,
Regal Cinemas, Inc. and Cineplex Entertainment Limited Partnership, constitutes,
without duplication, more than twenty-five percent (25%) of all otherwise
Eligible Contracts, Leases and Inventory (but the portion of the Finished Goods
Inventory not in excess of such applicable percentages continues to be Eligible
Finished Goods Inventory);
     (i) notwithstanding that there are restrictions on assignability in respect
of such Contracts in Backlog; and
     (j) it is with a Client formed under a joint venture arrangement by
Borrower on terms acceptable to Agent.
Any Finished Goods Inventory which is not considered to be Eligible Finished
Goods Inventory in accordance with the foregoing requirements, is nevertheless
considered to form part of the Collateral.
     1.43 “Eligible Contracts, Leases and Inventory”
“Eligible Contracts, Leases and Inventory” shall mean, collectively, any one of
or all of the Eligible Capital Leases, Eligible Operating Leases, Eligible
Finished Goods Inventory and Eligible Long Term Receivables Contracts.
     1.44 “Eligible Finished Goods Inventory”
“Eligible Finished Goods Inventory” means Finished Goods Inventory that has been
assigned by Borrower to Eligible Contracts in Backlog.
     1.45 “Eligible Long Term Receivables Contracts”
“Eligible Long Term Receivables Contracts” shall mean those contracts of
Borrower, from time to time, which are and continue to be acceptable to Agent
based on the general criteria set forth below which Agent, in good faith, may
revise from time to time. In general, a Long Term Receivables Contract shall be
an Eligible Long Term Receivable Contract if:
     (a) it is with a Client deemed creditworthy at all times by Agent, as
determined by Agent in good faith;
     (b) it is with a Client that has not asserted a bona fide counterclaim,
defence or dispute (other than as to a de minimus amount) under the applicable
Long Term Receivables Contract; provided that the existence of such
counterclaim, defence or dispute shall not by itself cause such Long Term
Receivables Contract to cease to continue to be Eligible Long Term Receivables
Contract but its appraised value, for purposes of Section 2.1(a)(v)(B) hereof,
will be reduced by Agent by an amount determined by Agent in good faith;

- 12 -



--------------------------------------------------------------------------------



 



     (c) it is with a Client that does not have, and does not engage in
transactions which may give rise to, any right of set-off against the Long Term
Receivables Contract; provided that the existence of any such right of set-off
shall not by itself cause such Long Term Receivables Contract to cease to
continue to be Eligible Long Term Receivables Contract but its appraised value,
for purposes of Section 2.1(a)(v)(B) hereof, will be reduced by Agent by an
amount determined by Agent in good faith;
     (d) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of the Long Term Receivables Contract
or materially reduce the amount payable or delay payment thereunder, including
any event of default or event which would, with notice or the passage of time,
constitute an event of default under the Long Term Receivable Contract;
     (e) it is subject to the first priority, valid and perfected Lien of Agent
and is not subject to any prior ranking Lien or other Lien except Permitted
Liens;
     (f) it is with a Client which is not itself, nor any officer or employee
thereof, an officer, employee or agent of or affiliated with Borrower, directly
or indirectly, by virtue of family membership, ownership, control, management or
otherwise;
     (g) there are no proceedings or actions which are threatened or pending
against the Client which could reasonably be expected to result in any material
adverse change in such Client’s financial condition;
     (h) unless otherwise permitted by Agent and with the exception of RACIMEC
International Group, American Multi-Cinemas, Inc., Regal Cinemas, Inc. and
Cineplex Entertainment Limited Partnership, it is not with a Client which,
together with its Affiliates, constitutes, without duplication, more than ten
(10%) percent of all otherwise Eligible Contracts, Leases and Inventory and, in
the case of RACIMEC International Group, American Multi-Cinemas, Inc., Regal
Cinemas, Inc. and Cineplex Entertainment Limited Partnership, constitutes,
without duplication, more than twenty-five percent (25%) of all otherwise
Eligible Contracts, Leases and Inventory (but the portion of the Long Term
Receivables Contracts not in excess of such applicable percentages continues to
be Eligible Long Term Receivables Contracts); and
     (i) notwithstanding that there are restrictions on assignability in respect
of such Long Term Receivables Contracts.
Any Long Term Receivables Contract, which is not considered to be an Eligible
Long Term Receivables Contract in accordance with the foregoing requirements, is
nevertheless considered to form part of the Collateral.
     1.46 “Eligible Operating Leases”
“Eligible Operating Leases” shall mean those leases, from time to time, which
are and continue to be acceptable to Agent based on the general criteria set
forth below which Agent, in good faith, may revise from time to time. In
general, an Operating Lease shall be an Eligible Operating Lease if:

- 13 -



--------------------------------------------------------------------------------



 



     (a) it is with a Client deemed creditworthy at all times by Agent, as
determined by Agent in good faith;
     (b) it is with a Client that has not asserted a bona fide counterclaim,
defence or dispute (other than as to a de minimus amount) under the applicable
Operating Lease and if so, the value of such Operating Lease shall be reduced by
the amount of such counterclaim, defense or dispute;
     (c) it is with a Client that does not have, and does not engage in
transactions which may give rise to, any right of set-off against the Operating
Lease; provided that the existence of any such right of set-off shall not by
itself cause such Operating Lease to cease to continue to be an Eligible
Operating Lease but its appraised value, for purposes of Section 2.1(a)(ii)
hereof, will be reduced by Agent by an amount determined by Lender in good
faith;
     (d) there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of the Operating Lease or materially
reduce the amount payable or delay payment thereunder, including any event of
default or event which would, with notice or the passage of time, constitute an
event of default under the Operating Lease;
     (e) it is subject to the first priority, valid and perfected Lien of Agent
and is not subject to any prior ranking Lien or other Lien except Permitted
Liens;
     (f) it is with a Client which is not itself, nor any officer or employee
thereof, an officer, employee or agent of or affiliated with Borrower, directly
or indirectly, by virtue of family membership, ownership, control, management or
otherwise;
     (g) there are no proceedings or actions which are threatened or pending
against the Client which could reasonably be expected to result in any material
adverse change in such Client’s financial condition;
     (h) unless otherwise permitted by Agent, and with the exception of
Operating Leases for which the Client is RACIMEC International Group, American
Multi-Cinemas, Inc., Regal Cinemas, Inc. and Cineplex Entertainment Limited
Partnership, it is not with a Client which, together with its Affiliates,
constitutes more than ten percent (10%) of all otherwise Eligible Operating
Leases and, in the case of RACIMEC International Group, American Multi-Cinemas,
Inc., Regal Cinemas, Inc. and Cineplex Entertainment Limited Partnership,
constitutes more than twenty-five percent (25%) of all otherwise Eligible
Operating Leases (but the portion of the Operating Leases not in excess of such
applicable percentages continue to be Eligible Operating Leases);
     (i) Borrower and/or any Obligor is the lessor under the applicable
Operating Lease;
     (j) Borrower and/or any Obligor, as applicable, has not transferred title
to the equipment leased to the Client pursuant to the applicable Operating
Lease; and
     (k) notwithstanding that there are any restrictions on assignability in
respect of such Operating Lease.

- 14 -



--------------------------------------------------------------------------------



 



Any Operating Lease, which is not considered to be an Eligible Operating Lease
in accordance with the foregoing requirements, is nevertheless considered to
form part of the Collateral.
     1.47 “Eligible Transferee”
“Eligible Transferee” shall mean
     (a) any Lender;
     (b) the parent company of any Lender and/or any Affiliate of such Lender;
     (c) any Person that is engaged in the business of making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and is administered or managed by
a Lender or with respect to any Lender that is a fund which invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor;
and
     (d) any other commercial bank, financial institution or “accredited
investor” (as defined under Ontario Securities Commission Rule 45-106) approved
by Agent and, unless an Event of Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed),
provided, however, that,

  (i)   neither Borrower nor any Affiliate of Borrower;     (ii)   nor any
Person to whom any indebtedness (other than the Obligations) is owed by Borrower
or any Obligor;     (iii)   nor any natural person;     (iv)   nor any Person
that is a competitor of Borrower,

in each case of the foregoing clauses (i), (ii) and (iii), and (iv), shall
qualify as an Eligible Transferee (each, a “Prohibited Transferee”).
     1.48 “Environmental Laws”
“Environmental Laws” shall mean with respect to any Person all federal (United
States of America and Canada), state, provincial, district, local, municipal and
foreign laws, statutes, rules, regulations, ordinances, orders, directives,
permits, licenses and consent decrees relating to health, safety, hazardous,
dangerous or toxic substances, waste or material, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to such Person
and/or its business and facilities (whether or not owned by it), including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including, ambient air,
surface water, ground water, land surface or subsurface strata) or otherwise
relating to the

- 15 -



--------------------------------------------------------------------------------



 



generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes.
     1.49 “Equipment”
“Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
     1.50 “Equivalent Amount”
“Equivalent Amount” in one currency on any day means the amount of that currency
into which a specified amount of another currency can be converted at the Spot
Rate (or if such rate is not available, such other rate as Agent may determine).
     1.51 “ERISA”
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, together
with all rules, regulations and interpretations thereunder or related thereto.
     1.52 “ERISA Affiliate”
“ERISA Affiliate” shall mean any person required to be aggregated with Borrower
or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of
the Code.
     1.53 “ERISA Event”
“ERISA Event” shall mean
     (a) any “reportable event” as defined in Section 4043(c) of ERISA or the
regulations issued thereunder, with respect to a US Pension Plan, other than
events as to which the requirement of notice has been waived in regulations by
the Pension Benefit Guaranty Corporation;
     (b) the adoption of any amendment to a US Pension Plan that would require
the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA;
     (c) a complete or partial withdrawal by Borrower or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
     (d) the filing of a notice of intent to terminate a US Pension Plan under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a US Pension Plan;

- 16 -



--------------------------------------------------------------------------------



 



     (e) an event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan;
     (f) the imposition of any liability under Title IV of ERISA, other than the
Pension Benefit Guaranty Corporation premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate in excess of
$500,000; and
     (g) any other event or condition with respect to any US Pension Plan
subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in liability of Borrower
in excess of $500,000.
     1.54 “Euro Dollar Rate”
“Euro Dollar Rate” shall mean the rate of interest, based on a 360 day year,
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service or any successor to or substitute for such service as determined
by Agent) as the London interbank offered rate for deposits in US Dollars for a
term comparable to the applicable Interest Period as selected by Borrower (but
if more than one rate is specified on such page, the rate will be an arithmetic
average of all such rates rounded upwards, in Agent’s discretion, to the nearest
1/100th of one percent (1%)) on or about 9:00 a.m. New York time three
(3) Business Days prior to the commencement of such Interest Period.
     1.55 “Euro Dollar Rate Loans”
“Euro Dollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Euro Dollar Rate in accordance with
the terms hereof.
     1.56 “Event of Default”
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
     1.57 “Excess Availability”
“Excess Availability” shall mean the US Dollar Amount, calculated at any time
and as determined by Agent, equal to:
     (a) the lesser of, subject to the sub-limit in respect of Letter of Credit
Accommodations:

  (i)   the amount of the Revolving Loans and Letter of Credit Accommodations
available to Borrower as of such time based on the Lending Formulas, as
determined by Agent less the Availability Reserves from time to time established
by Agent; or     (ii)   the Maximum Revolving Credit plus $5,000,000; less

     (b) the sum of:

- 17 -



--------------------------------------------------------------------------------



 



  (i)   the amount of all then outstanding and unpaid Obligations (not including
the then outstanding and unpaid amount of the Term Loan); and     (ii)   the
aggregate amount of: (A) all due but unpaid tax obligations; and (B) past due
trade payables which remain unpaid for more than ninety (90) days past the
original invoice for same, of Borrower as of such time.

     1.58 “Excluded Accounts”
“Excluded Accounts” means all present and future rights, revenues and bank
accounts of Borrower or its Subsidiaries in respect of, and which are used to
make or receive payments in relation to: (i) third party film productions;
(ii) third party joint ventures; and (iii) owned and operated theatres, each of
which is excluded from the Trailing Cash Collections. As of the date hereof, the
Excluded Accounts are as set out in Schedule 1.58 hereto.
     1.59 “Fair Market Value”
“Fair Market Value” shall mean an estimated amount, determined as of the
effective date of the applicable Appraisal, expressed in US Dollars, that may be
reasonably realized from an orderly liquidation of the applicable Collateral net
of the amount of deductions for all commissions, taxes and other Liquidation
Expenses by the Appraiser and set out in the applicable Appraisal.
     1.60 “Financing Agreements”
“Financing Agreements” shall mean, collectively, this Agreement, the Original
Loan Agreement, the General Security Agreement, the Assignment of Capital Leases
and Operating Leases, the Assignment of Contracts in Backlog and Long Term
Receivables Contracts, the Blocked Account Agreement, the IP Collateral License
Agreement and all notes, guarantees, security agreements and other agreements,
documents and instruments previously, now or at any time hereafter executed
and/or delivered by Borrower or any Obligor in connection with this Agreement
and the Original Loan Agreement excluding any Swap Agreement, in each case, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
     1.61 “Finished Goods Inventory”
“Finished Goods Inventory” means the finished goods Inventory of Borrower, as
listed on Schedule 1.61 as amended, updated and/or restated from time to time in
accordance with the reporting requirements set out in Section 7.1(a) hereof,
that has been designated by Borrower as a Contract in Backlog.
     1.62 “Finished Goods Inventory Lending Formula”
“Finished Goods Inventory Lending Formula” shall have the meaning set forth in
Section 2.1(a)(iv) hereof.

- 18 -



--------------------------------------------------------------------------------



 



     1.63 “Fiscal Quarter”
“Fiscal Quarter” shall mean each of the following three (3) month periods in any
fiscal year of Borrower: January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31.
     1.64 “Fixed Charge Coverage Ratio”
“Fixed Charge Coverage Ratio” shall mean, with respect to Borrower and its
Subsidiaries on a consolidated basis for any applicable period, determined in
accordance with GAAP, the quotient of, for each applicable period:
     (a) EBITDA minus Unfunded Capital Expenditures minus the sum of taxes paid
in the period for which the test relates and taxes due in the period for which
the test relates but which have not been paid at the time of the test (less tax
refunds in cash received by Borrower and its Subsidiaries in the period for
which the test relates) minus the sum of payments made pursuant to
Section 9.10(l) and Section 9.11(b) (but excluding any such payments to the
extent funded through the incurrence of additional indebtedness permitted under
Section 9.9(i) or to the extent funded through equity issuances); divided by:
     (b) interest paid and interest due within the period that the test is being
done but which has not been paid at the time of the test (excluding interest
with respect to the Senior Note Indebtedness) plus any principal due, excluding
any early principal prepayments of the Term Loan permitted hereunder, but
including, for the avoidance of doubt, any scheduled interest and principal
payments with respect to indebtedness permitted under Section 9.9(i).
For the avoidance of doubt, Agent and Borrower agree that the Compliance
Certificate attached hereto as Schedule 1.32 accurately details the method for
calculating the Fixed Charge Coverage Ratio.
     1.65 “Funded Debt”
“Funded Debt” shall mean, at any time:
     (a) all obligations for the deferred purchase price of property or services
(other than current trade payables incurred in the ordinary course of business);
     (b) all obligations evidence by notes, bonds, debentures or similar
instruments;
     (c) Capital Lease Obligations;
     (d) the aggregate outstanding amount of all Obligations (other than the
Mark to Market Exposure of all Swap Agreements or other swap, hedge or similar
agreements of Borrower and its Subsidiaries and undrawn amounts under the Letter
of Credit Accommodations);
     (e) the Mark to Market Exposure of all Swap Agreements or other swap, hedge
or similar agreements of Borrower and its Subsidiaries to the extent not
reserved by Agent as an Availability Reserve;

- 19 -



--------------------------------------------------------------------------------



 



     (f) the principal amount of all indebtedness with respect to purchase money
security interests;
     (g) the principal amount of any other indebtedness for borrowed money
(including the Senior Note Indebtedness); and
     (h) guarantees of items referenced in subsections (a) through (g) of this
definition in each case, of Borrower and its Subsidiaries at such time on a
consolidated basis (without duplication).
     1.66 “Funding Bank”
“Funding Bank” shall have the meaning set forth in Section 3.2(a) hereof.
     1.67 “FX Guarantee”
“FX Guarantee” shall mean the Foreign Exchange Facility Guarantee dated
November 27, 2008 given by EDC to BMO.
     1.68 “GAAP”
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the relevant U.S. public and private accounting boards and
institutes which are applicable to the circumstances as of the date of
determination consistently applied.
     1.69 “General Security Agreement”
“General Security Agreement” shall mean the amended and restated general
security agreement dated the date hereof given by Borrower in favour of Agent as
security for payment and performance of the Obligations, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.
     1.70 “Governmental Authority”
“Governmental Authority” shall mean any government, parliament, legislature,
municipal or local government, or any regulatory authority, agency, commission
or board of any government, parliament or legislature, or any court or (without
limitation to the foregoing) any other law, regulation or rule-making entity
(including any central bank, fiscal or monetary authority regulating banks),
having or purporting to have jurisdiction in the relevant circumstances, or any
Person acting or purporting to act under the authority of any of the foregoing
(including any arbitrator).
     1.71 “Hazardous Materials”
“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive

- 20 -



--------------------------------------------------------------------------------



 



materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including any that are or become
classified as hazardous or toxic under any Environmental Law).
     1.72 “Information Certificate”
“Information Certificate” shall mean the Information Certificate of Borrower
constituting Exhibit A hereto containing material information with respect to
Borrower, its business and assets provided by or on behalf of Borrower to Agent
in connection with the preparation of the Financing Agreements and the financing
arrangements provided for herein.
     1.73 “Interest Period”
“Interest Period” means, with respect to each Euro Dollar Rate Loan, a period of
one (1) month, two (2) months or three (3) months duration as Borrower may
elect, the exact duration to be determined in accordance with customary practice
in the applicable Euro Dollar Rate market or customary practice of Agent;
provided that Borrower may not elect an Interest Period which will end after the
Maturity Date.
     1.74 “Interest Rate”
“Interest Rate” shall mean:
     (a) as to Revolving Loans, the Adjusted Euro Dollar Rate plus 2.75% per
annum or the US Prime Rate plus 1.25% per annum, as applicable; or
     (b) as to the Term Loan, the Adjusted Euro Dollar Rate plus 3.75% per annum
or the US Prime Rate plus 2.25% per annum, as applicable; or
     (c) notwithstanding the rates described in subparagraphs (a) and (b) above,
without notice and at Agent’s option, the rate of three percent (3%) per annum
in excess of the applicable Interest Rate described above shall apply in respect
of the Obligations described below upon the occurrence and continuance of the
events described below, without duplication:

  (i)   on non-contingent Obligations: (A) for the period on and after the date
of maturity or termination hereof until such time as Agent has received full and
final payment of all such Obligations; and (B) for the period from and after the
date of the occurrence of an Event of Default so long as such Event of Default
is continuing as determined by Agent (notwithstanding entry of any judgment
against Borrower); and     (ii)   on the amount of Revolving Loans and Letter of
Credit Accommodations at any time outstanding that is in excess of the amounts
available to Borrower under Section 2 hereof (whether or not such excess(es)
arise or

- 21 -



--------------------------------------------------------------------------------



 



      are made with or without Agent’s or any Lender’s knowledge or consent and
whether made before or after an Event of Default).

     1.75 “Inventory”
“Inventory” shall mean all of Borrower’s now owned and hereafter existing or
acquired raw materials, work in process, finished goods and all other inventory
of whatsoever kind or nature, wherever located.
     1.76 “IP Collateral”
“IP Collateral” shall mean all of the Intellectual Property as such term is
defined in the General Security Agreement.
     1.77 “IP Collateral License Agreement”
“IP Collateral License Agreement” shall mean the amended and restated
intellectual property license agreement dated the date hereof granting Agent and
its successors, transferees and assignees, a non-exclusive, royalty free
perpetual license to the IP Collateral, but effective only upon the occurrence
and continuance of an IP Grace Period, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.
     1.78 “IP Grace Period”
“IP Grace Period” shall mean the period commencing the date upon which Agent
exercises its remedies pursuant to Sections 10.2(a) and/or Section 10.2(b)
hereof and ending one hundred and twenty (120) days thereafter.
     1.79 “Lenders”
“Lenders” shall mean Wachovia Capital Finance Corporation (Canada), EDC, their
respective successors and assigns and any other Person party hereto from time to
time as a lender.
     1.80 “Lending Formulas”
“Lending Formulas” shall mean, collectively, the Eligible Accounts Lending
Formula, the Operating Leases Lending Formula, the Capital Leases Lending
Formula, the Finished Goods Inventory Lending Formula, the Long Term Receivables
Contract Lending Formula and the Real Property Lending Formula.
     1.81 “Letter of Credit Accommodations”
“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Agent for the account of Borrower or any
Obligor or (b) with respect to which Lenders have agreed to indemnify the issuer
or guaranteed to the issuer the performance by Borrower or any Obligor of its
obligations to such issuer, and shall include the existing letters of

- 22 -



--------------------------------------------------------------------------------



 



credit, merchandise purchase and other guarantees issued and currently
outstanding under the Original Loan Agreement.
     1.82 “License Agreements”
“License Agreements” shall have the meaning set forth in the General Security
Agreement.
     1.83 “Lien”
“Lien” shall mean any security interest, mortgage, pledge, hypothec, lien,
charge or other lien of any nature whatsoever (including those created by
statute).
     1.84 “Liquidation Expenses”
“Liquidation Expenses” shall mean all costs, fees, expenses and all other
charges including operating fees, administration fees, trustee’s fees, receiver
fees and court mandated costs directly incurred by Agent in connection with the
disposition of the Collateral.
     1.85 “Loans”
“Loans” shall mean collectively the Revolving Loans and the Term Loan.
     1.86 “Long Term Receivable Contracts Lending Formula”
“Long Term Receivable Contracts Lending Formula” shall have the meaning set
forth in Section 2.1(a)(v) hereof.
     1.87 “Long Term Receivables Contracts”
“Long Term Receivables Contracts” shall mean, collectively, all of the contracts
listed on Schedule 1.87, as may be amended, updated and/or restated from time to
time in accordance with the requirements set out in Section 7.1(a) hereof, each
of which are contracts that relate to the sale of theatre equipment by Borrower.
     1.88 “Mark to Market Exposure”
“Mark to Market Exposure” in connection with Borrower’s liability under any of
its Swap Agreements or other swap, hedge or similar agreement means, as at the
Measurement Date, the “Early Termination Amount” that would be payable by
Borrower under such Swap Agreement or other swap, hedge or similar agreement as
though such day was an “Early Termination Date” and the “Transaction” was a
“Terminated Transaction” in accordance with the payment measures provided for in
Section 6(e)(i) of the 2002 ISDA Master Agreement as published by ISDA as
amended or replaced from time to time. For the purposes of this Agreement, such
liability shall be expressed in the US Dollar Amount as at the end of any such
month. Furthermore, the amount of such liability shall be established by Lender
or Agent party to the Swap Agreements (or Agent with respect to other swap,
hedge or similar agreements) in good faith after consultation with the relevant
counterparties who themselves shall determine same in accordance with the
aforementioned payment measures.

- 23 -



--------------------------------------------------------------------------------



 



     1.89 “Maturity Date”
“Maturity Date” shall mean the earlier of:
     (a) demand for payment under Section 10.2; and
     (b) October 31, 2013.
     1.90 “Maximum Credit”
“Maximum Credit” shall mean the amount of $75,000,000.
     1.91 “Maximum Revolving Credit”
“Maximum Revolving Credit” shall mean the amount of $40,000,000.
     1.92 “Maximum Term Credit”
“Maximum Term Credit” shall mean the amount of $35,000,000.
     1.93 “Measurement Date”
“Measurement Date” shall mean, as of any date, the last Business Day of the
prior calendar month or such other date as the Agent may determine upon
providing written notice to Borrower.
     1.94 “Multiemployer Plan”
“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by Borrower or any
ERISA Affiliate or with respect to which Borrower or any ERISA Affiliate may
incur any liability.
     1.95 “Net Amount of Eligible Accounts”
“Net Amount of Eligible Accounts” shall mean the gross US Dollar Amount of
Eligible Accounts less: (a) sales, excise or similar taxes included in the
amount thereof; and (b) returns, charge backs, discounts, claims, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect to such Eligible Accounts; provided, that, the
amounts deducted under clause (a) shall not duplicate items for which
Availability Reserves have been established by Agent.
     1.96 “Non-Funding Lender”
“Non-Funding Lender” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.
     1.97 “Notice”
“Notice” shall have the meaning set forth in Section 13.2 hereof.

- 24 -



--------------------------------------------------------------------------------



 



     1.98 “Obligations”
“Obligations” shall mean any and all Loans, Letter of Credit Accommodations and
all other obligations, liabilities and indebtedness of every kind, nature and
description owing by Borrower to Agent, Lenders, their respective Affiliates and
any financial institution including principal, interest, charges,
indemnifications for Letter of Credit Accommodations or otherwise, fees, costs
and expenses, however evidenced, whether as principal or otherwise, arising
under or in connection with the Financing Agreements and Swap Agreements, as
amended, supplemented, restated or superseded, in whole or in part, from time to
time and/or applicable laws, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any proceeding with respect to Borrower
or any Obligor under the BIA, the CCAA, or any similar statute in any
jurisdiction (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured. For greater certainty, the obligations, liabilities and
indebtedness owing under or in connection with the BMO FEFC Term Sheet and the
BMO Term Sheet are not included in “Obligations”.
     1.99 “Obligor”
“Obligor” shall mean, other than Borrower, any guarantor, endorser, acceptor,
surety or other person liable on or with respect to the Obligations or who is
the owner of any property which is security for the Obligations, including IMAX
U.S.A. Inc., a corporation incorporated pursuant to the laws of Delaware,
1329507 Ontario Inc., a corporation incorporated pursuant to the laws of
Ontario, IMAX II U.S.A. Inc., a corporation incorporated pursuant to the laws of
Delaware, and David Keighley Productions 70 MM Inc., a corporation incorporated
pursuant to the laws of Delaware.
     1.100 “OFAC”
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     1.101 “Operating Leases”
“Operating Leases” shall mean, collectively, all of the leases listed on
Schedule 1.101, as may be amended, updated and/or restated from time to time in
accordance with the reporting requirements set out in Section 7.1(a) hereof,
each of which are theatre system leases that do not transfer substantially all
of the benefits and risks of ownership to Clients.
     1.102 “Operating Leases Lending Formula”
“Operating Leases Lending Formula” shall have the meaning set forth in
Section 2.1(a)(ii) hereof.

- 25 -



--------------------------------------------------------------------------------



 



     1.103 “Other Currency”
“Other Currency” shall have the meaning set forth in Section 13.7 hereof.
     1.104 “Other Lender”
“Other Lender” shall have the meaning set forth in Section 11.13(d) hereof.
     1.105 “Patriot Act”
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     1.106 “Payment Account”
“Payment Account” shall have the meaning set forth in Section 6.3(a) hereof.
     1.107 “Pension Plans”
“Pension Plans” shall mean each of the pension plans, if any, that are
registered in accordance with the Income Tax Act (Canada) which Borrower
sponsors or administers or into which Borrower makes contributions.
     1.108 “Permitted Liens”
“Permitted Liens” shall have the meaning set forth in Section 9.8 hereof.
     1.109 “Person” or “person”
“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.
     1.110 “Plan”
“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower sponsors, maintains, or to which it makes, is making, or is
obligated to make contributions or, in the case of a Multiemployer Plan, has
made contributions at any time during the immediately preceding six (6) plan
years or with respect to which Borrower may incur liability. For greater
certainty, “Plan” does not include a Pension Plan that is not a US Pension Plan.
     1.111 “PPSA”
“PPSA” shall mean the Personal Property Security Act (Ontario), provided that,
if the attachment, perfection or priority of Agent’s security in respect of any
Collateral is governed by

- 26 -



--------------------------------------------------------------------------------



 



the laws of any jurisdiction other than Ontario, PPSA shall mean those other
laws for the purposes hereof relating to attachment, perfection or priority.
     1.112 “Priority Payables Reserve”
“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust (including a statutory trust)
imposed to provide for payment or Lien ranking or capable of ranking senior to
or pari passu with the Liens securing the Obligations on any of the Collateral
under federal, provincial, state, county, municipal, or local law including, but
not limited to claims for unremitted and accelerated rents, taxes, wages,
vacation pay, workers’ compensation, obligations, government royalties or
pension fund obligations excluding the obligations of Borrower pursuant to the
USERP together with the aggregate value, determined in accordance with GAAP of
all Eligible Finished Goods Inventory which Agent considers or may be or may
become subject to a right of a supplier to recover possession thereof under any
federal or provincial law, where such supplier’s right may have priority over
the Liens securing the Obligations (including Eligible Finished Goods Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the BIA).
     1.113 “Pro Rata Share”
“Pro Rata Share” shall mean with respect to a Lender (a) with respect to all
Loans, the percentage obtained by dividing (i) the aggregate Commitments of such
Lender by (ii) the aggregate Commitments of all Lenders and (b) with respect to
all Loans on and after the Maturity Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by such Lender
by (ii) the outstanding principal balance of the Loans held by all Lenders.
     1.114 “Real Property”
“Real Property” means the property known as 2525 Speakman Drive, Mississauga,
Ontario L5K 1B1 legally owned by 1329507 Ontario Inc. and beneficially owned by
Borrower.
     1.115 “Real Property Lending Formula”
“Real Property Lending Formula” shall have the meaning set forth in
Section 2.1(a)(vi) hereof.
     1.116 “Receiver ”
“Receiver” shall have the meaning set forth in Section 10.2(f) hereof.
     1.117 “Records”
“Records” shall mean all of Borrower’s present and future books of account of
every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, including the Clients, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which

- 27 -



--------------------------------------------------------------------------------



 



the foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).
     1.118 “Report”
“Report” shall have the meaning set forth in Section 11.9(a) hereof.
     1.119 “Required Lenders”
“Required Lenders” shall mean Lenders holding at least a 66 2/3 % of the
Commitments.
     1.120 “Revolving Loans”
“Revolving Loans” shall mean US Prime Rate Loans and/or Euro Dollar Rate Loans,
as the case may be, now or hereafter made by Lenders to or for the benefit of
Borrower on a revolving basis (involving advances, repayments and re-advances)
as set forth in Section 2.1 hereof.
     1.121 “Sanctioned Entity”
“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
     1.122 “Sanctioned Person”
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     1.123 “Secured Parties”
“Secured Parties” shall mean collectively mean Agent, Lenders, their respective
Affiliates, any financial institution under or in connection with a Swap
Agreement and any other person to which Obligations are owed or who is the
beneficiary of or under a guarantee of the Obligations (and, for greater
certainty, if such person ceases to be an Agent or a Lender then for any swap
transaction entered into under a Swap Agreement with that Agent or Lender or any
of its Affiliates prior to the date that person ceases to be an Agent or Lender,
that person or any of its affiliates shall continue to be Secured Party
hereunder with respect to Borrower’s obligations relating to any such swap
transaction).
     1.124 “Senior Note Indebtedness”
“Senior Note Indebtedness” shall mean, the indebtedness for borrowed money owing
by Borrower to the holders of senior notes issued by Borrower pursuant to the
Trust Indenture.

- 28 -



--------------------------------------------------------------------------------



 



     1.125 “Senior Note Indebtedness Repayment Date”
“Senior Note Indebtedness Repayment Date” shall mean any Business Day on or
before December 31, 2009.
     1.126 “Senior Notes”
“Senior Notes” shall collectively mean Borrower’s US$160,000,000 aggregate
principal amount of 9 5/8% senior notes due December 1, 2010 issued pursuant to
the Trust Indenture.
     1.127 “Settlement Date”
“Settlement Date” shall have the meaning set forth in Section 11.13(a)(iii)
hereof.
     1.128 “Spot Rate”
“Spot Rate” shall mean, with respect to a currency, the rate quoted by US
Reference Bank as the spot rate for the purchase by US Reference Bank of such
currency with another currency at approximately 10:00 a.m. (EST) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made.
     1.129 “Studios”
“Studios” shall collectively mean Twentieth Century Film Corporation, Sony
Pictures Entertainment, Warner Bros. Distributing Inc., Paramount Pictures
Corporation, Walt Disney Studios Motion Pictures, Summit Entertainment LLC,
Dreamworks Animation LLC and Universal Pictures and their respective Affiliates
and Subsidiaries.
     1.130 “Subsidiary”
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person and one or more Subsidiaries of such Person.
     1.131 “Swap Agreement”
“Swap Agreement” shall mean any swap agreement (as defined in 11 U.S.C. §101),
foreign exchange agreement, interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract and other similar hedge or swap agreement between
Borrower (or, with the prior consent of Agent, in its sole discretion, Agent on
behalf of Borrower) as one counterparty and Agent, Lenders or any of their
respective Affiliates (even if that counterparty should subsequently cease to be
Agent, a Lender or an

- 29 -



--------------------------------------------------------------------------------



 



Affiliate thereof) and/or another financial institution as to the other
counterparty (provided that, the prior written consent of Agent is obtained
(such consent to be provided in the Agent’s sole discretion) as to such other
financial institution and the agreement entered into with such other financial
institution). For greater certainty, Swap Agreements shall not include any swap,
hedge or similar agreements under the BMO FEFC Term Sheet or the BMO Term Sheet.
     1.132 “Term Loan”
“Term Loan” shall mean the term loan made by Lenders to Borrower as set forth in
Section 2.3 hereof.
     1.133 “Term Note”
“Term Note” shall have the meaning set forth in Section 2.3(b) hereof
     1.134 “Trailing Cash Collections”
“Trailing Cash Collections” shall mean the aggregate amount of cash collections
made by Borrower in the preceding twenty-six (26) week period, measured as at
the last day of the applicable week.
     1.135 “Trust Indenture”
“Trust Indenture” shall mean the trust indenture between Borrower and U.S. Bank
National Association dated December 4, 2003, and, to the extent expressly
permitted hereunder, means such trust indenture as may be further amended,
supplemented and restated from time to time.
     1.136 “Unfunded Capital Expenditures”
“Unfunded Capital Expenditures” shall mean capital expenditures that are not
financed or funded by an arm’s length third party.
     1.137 “UCC”
“UCC” shall mean the Uniform Commercial Code.
     1.138 “US Dollar Amount”
“US Dollar Amount” shall mean, at any time, (a) as to any amount denominated in
US Dollars, the amount thereof at such time, and (b) as to any amount
denominated in any other currency, the equivalent amount in US Dollars as
determined by Agent at such time on the basis of the Spot Rate for the purchase
of US Dollars with such currency.
     1.139 “USERP”
“USERP” shall mean the unregistered supplemental executive retirement plan dated
July 12, 2000, as amended and restated as of January 1, 2006, made by Borrower
in favour of its former Co-Chief Executive Officer and current Chairman of the
Board, Bradley J. Wechsler, and its current Chief Executive Officer, Richard L.
Gelfond.

- 30 -



--------------------------------------------------------------------------------



 



     1.140 “US First Rate”
“US First Rate” shall have the meaning set forth in Section 3.1(c) hereof.
     1.141 “US Pension Plan”
“US Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which Borrower sponsors, maintains, or to
which Borrower or any ERISA Affiliate makes, is making, or is obligated to make
contributions, other than a Multiemployer Plan.
     1.142 “US Prime Rate”
“US Prime Rate” shall mean the rate announced publicly by US Reference Bank from
time to time as its prime rate in effect for US Dollar denominated commercial
loans, whether or not such announced rate is the best rate available at such
bank.
     1.143 “US Prime Rate Loans”
“US Prime Rate Loans” shall mean any Loans or portions thereof denominated in US
Dollars and on which interest is payable based on the US Prime Rate in
accordance with the terms hereof.
     1.144 “US Reference Bank”
“US Reference Bank” shall mean Wachovia Bank, National Association, or any
successor thereto, or such other major bank in the United States as Agent may
from time to time designate, in its discretion, after consultation with Borrower
     1.145 “Wachovia”
“Wachovia” shall mean Wachovia Capital Finance (Corporation) Canada, in its
capacity as a Lender hereunder.
SECTION 2. CREDIT FACILITIES
     2.1 Revolving Loans
     (a) Subject to, and upon the terms and conditions contained herein, each
Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans by way of Euro Dollar Rate Loan and US Prime Rate Loans to
Borrower from time to time in amounts requested by Borrower up to the amount
equal to the sum, net of any Availability Reserves, of:

  (i)   eighty-five percent (85%) of the Net Amount of Eligible Accounts (the
“Eligible Accounts Lending Formula”); plus     (ii)   eighty-five percent (85%)
of the appraised value of Eligible Operating Leases, net of estimated
Liquidation Expenses, with Appraisals conducted

- 31 -



--------------------------------------------------------------------------------



 



      on a Fair Market Value basis at the expense of Borrower by the Appraiser
(the “Operating Leases Lending Formula”); plus     (iii)   the lesser of (the
“Capital Leases Lending Formula”):

  (A)   forty-nine percent (49%) of the aggregate net book value of Eligible
Capital Leases; or     (B)   eighty-five percent (85%) of the appraised value of
such Eligible Capital Leases expressed as a percentage of net book value, net of
estimated Liquidation Expenses, with Appraisals conducted on a Fair Market Value
basis at the expense of Borrower by the Appraiser; plus

  (iv)   the lesser of (the “Finished Goods Inventory Lending Formula”):

  (A)   thirty-one percent (31%) of the aggregate net book value of Eligible
Finished Goods Inventory; provided however that, for the purposes of this
subparagraph (A), the amount of all Eligible Finished Goods Inventory
attributable to joint venture arrangements in accordance with the definition of
Eligible Contracts in Backlog in Section 1 herein after applying the foregoing
formula shall not exceed $3,000,000; or     (B)   eighty-five percent (85%) of
the appraised value of Eligible Contracts in Backlog expressed as a percentage
of net book value, net of estimated Liquidation Expenses, with Appraisals
conducted on a Fair Market Value basis at the expense of Borrower by the
Appraiser; provided however that, for the purposes of this subparagraph (B), the
amount of all Eligible Finished Goods Inventory attributable to joint venture
arrangements in accordance with the definition of Eligible Contracts in Backlog
in Section 1 herein after applying the foregoing formula shall not exceed
$3,000,000; plus

  (v)   the lesser of (the “Long Term Receivables Contract Lending Formula”):

  (A)   forty percent (40%) of the aggregate net book value of Eligible Long
Term Receivables Contracts; or     (B)   eighty-five percent (85%) of the
appraised value of such Eligible Long Term Receivables Contracts expressed as a
percentage of net book value, net of estimated Liquidation Expenses, with
Appraisals conducted on a Fair Market Value basis at the expense of Borrower by
the Appraiser; plus

  (vi)   the lesser of (the “Real Property Lending Formula”):

- 32 -



--------------------------------------------------------------------------------



 



  (A)   $10,000,000; or     (B)   Y – [(Y÷ 120) x N]

For purposes of this Section 2.1(a)(vi), “Y” means FMV multiplied by 65% and “N”
means the number of months (or any part thereof) elapsed since the most recent
of (i) the date hereof; and (ii) the date of the most recent Appraisal and “FMV”
means the Fair Market Value of the Real Property as indicated in the most recent
of (X) the Appraisal of Cushman & Wakefield Limited dated October 28, 2009; and
(Y) the most recent Appraisal.
An Appraisal of the Real Property will be conducted prior to the date hereof and
annually thereafter unless otherwise agreed by Agent, each at the expense of
Borrower.
     (b) Agent may, in its discretion, from time to time reduce or otherwise
revise the Lending Formulas to the extent that Agent, in good faith, determines
that: (i) the general creditworthiness of the Clients has declined; or (ii) the
liquidation value of any of the Eligible Contracts, Leases and Inventory or Real
Property, or any category thereof, has decreased; (iii) the nature and quality
of the Eligible Contracts, Leases and Inventory, the Real Property, and/or
Eligible Accounts has deteriorated; or (iv) the FMV of the Real Property has
decreased. In determining whether to reduce or otherwise revise the Lending
Formulas, Agent may consider events, conditions, contingencies or risks which
are also considered in determining Eligible Contracts, Leases and Inventory,
Real Property, and/or Eligible Accounts or in establishing Availability
Reserves.
     (c) Except in Lenders’ discretion but subject to the terms hereof, the
aggregate amount of the Revolving Loans and the Letter of Credit Accommodations
outstanding at any time shall not exceed the lesser of:

  (i)   the Maximum Revolving Credit; and     (ii)   the amount available under
the Lending Formulas as determined by Agent less the Availability Reserves from
time to time established by Agent

     (d) In the event that the outstanding amount of the Revolving Loans, or the
aggregate amount of the outstanding Revolving Loans and Letter of Credit
Accommodations, exceed the amounts available under the Lending Formulas, the
sub-limit for Letter of Credit Accommodations set forth in Section 2.2(d), the
Maximum Revolving Credit, as applicable, or the aggregate amount of the
outstanding Revolving Loans, Letter of Credit Accommodation and the Term Loan
exceed the Maximum Credit, such event shall not limit, waive or otherwise affect
any rights of Agent or Lenders in that circumstance or on any future occasions
and Borrower shall, upon demand by Agent or Lenders, which may be made at any
time or from time to time, immediately repay to Agent the entire amount of any
such excess(es) for which payment is demanded.

- 33 -



--------------------------------------------------------------------------------



 



     2.2 Letter of Credit Accommodations
     (a) Subject to, and upon the terms and conditions contained herein, at the
request of Borrower, Agent agrees to provide or arrange for Letter of Credit
Accommodations for the account of Borrower in US Dollars containing terms and
conditions reasonably acceptable to Agent and the issuer thereof. Any payments
made by Agent or Lenders to any issuer thereof and/or related parties in
connection with the Letter of Credit Accommodations shall constitute additional
Revolving Loans to Borrower pursuant to this Section 2. Each Lender agrees to
purchase an irrevocable and unconditional participation in Letter of Credit
Accommodations issued hereunder based on its Pro Rata Share.
     (b) In addition to any charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Agent, for the account of Lenders based on their respective Pro Rata
Shares, a letter of credit fee at a rate equal to one and one half percent
(1.5%) per annum on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrower shall
pay to Agent, for the account of Lenders based on their respective Pro Rata
Shares, such letter of credit fee, at Agent’s option, without notice, at a rate
equal to four and one half percent (4.5%) per annum on such daily outstanding
balance for: (i) the period from and after the date of maturity or termination
hereof until Lenders have received full and final payment of all Revolving
Loans, and cash collateral has been posted in the full amount of any then
outstanding Letter of Credit Accommodations (notwithstanding entry of a judgment
against Borrower) and (ii) the period from and after the date of the occurrence
of an Event of Default for so long as such Event of Default is continuing as
determined by Agent. Such letter of credit fee shall be calculated on the basis
of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the maturity or termination
of this Agreement.
     (c) Letter of Credit Accommodations are not available unless, on the date
of the proposed issuance thereof, the Revolving Loans available to Borrower
(subject to Section 2.1(c)) are equal to, or greater than one hundred (100%)
percent of the face amount of the Letter of Credit Accommodation together with
all other commitments and obligations made or incurred by Lenders and Agent with
respect thereto, including bank fees and the Revolving Loans otherwise available
shall be reduced accordingly.
     (d) Except in Agent’s discretion, the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Agent or Lenders in connection therewith, including bank fees, shall not at
any time exceed $20,000,000. At any time an Event of Default exists or has
occurred and is continuing, upon Agent’s request, Borrower will either furnish
cash collateral to secure the reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Agent for the Letter of Credit Accommodations, and in either case, the
Revolving Loans otherwise available to Borrower shall not be reduced as provided
in Section 2.2(c) to the extent of such cash collateral.

- 34 -



--------------------------------------------------------------------------------



 



     (e) Borrower shall indemnify and hold Agent and each Lender harmless from
and against any and all losses, claims, damages, liabilities, costs and expenses
which Agent and each Lender may suffer or incur in connection with any Letter of
Credit Accommodations and any documents, drafts or acceptances relating thereto,
including, but not limited to, any losses, claims, damages, liabilities, costs
and expenses due to any action taken by any issuer or correspondent with respect
to any Letter of Credit Accommodation. Borrower assumes all risks with respect
to the acts or omissions of the drawer under or beneficiary of any Letter of
Credit Accommodation and for such purposes the drawer or beneficiary shall be
deemed Borrower’s agent. Borrower assumes all risks for, and agrees to pay, all
foreign, federal, provincial and local taxes, duties and levies relating to any
goods subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Borrower hereby releases and holds Agent and each Lender
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any issuer or correspondent or otherwise, other
than acts, waivers, errors, delays or omissions caused by the gross negligence
or wilful misconduct of Agent or a Lender, with respect to or relating to any
Letter of Credit Accommodation. The provisions of this Section 2.2(e) shall
survive the payment of Obligations and the termination of this Agreement.
     (f) Nothing contained herein shall be deemed or construed to grant Borrower
any right or authority to pledge the credit of Agent or a Lender in any manner.
None of Agent or Lenders shall have any liability of any kind with respect to
any Letter of Credit Accommodation provided by an issuer unless Agent or a
Lender has duly executed and delivered to such issuer the application or a
guarantee or indemnification in writing with respect to such Letter of Credit
Accommodation. Except as a result of Agent’s or a Lender’s own gross negligence
or wilful misconduct, Borrower shall be bound by any interpretation made by
Agent or a Lender, or any other issuer or correspondent under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of Borrower. At any time an Event of Default exists or has
occurred and is continuing, Agent, in its own name or in Borrower’s name, shall
have the sole and exclusive right and authority to, and Borrower shall not:
(i) approve or resolve any questions of non-compliance of documents, (ii) give
any instructions as to acceptance or rejection of any documents or goods, or
(iii) execute any and all applications for steamship or airway guaranties,
indemnities or delivery orders. At all times other than when an Event of Default
exists or has occurred and is continuing, Borrower shall be permitted, with the
prior written consent of Agent to: (i) grant any extensions of the maturity of,
time of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (ii) to agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
     (g) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favour of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Agent and Lenders. Any duties or
obligations undertaken by Agent or any Lender to any issuer or correspondent in
any application for any Letter of Credit Accommodation, or any other agreement
by Agent or any Lender in favour of any issuer or correspondent relating to any

- 35 -



--------------------------------------------------------------------------------



 



Letter of Credit Accommodation, shall be deemed to have been undertaken by Agent
and Lenders to Borrower.
     2.3 Term Loan
     (a) Subject to and upon the terms and conditions contained herein, each
Lender severally (and not jointly) agrees to make a Term Loan in an amount equal
to its Pro Rata Share of the Term Loan to Borrower in US Dollars in an aggregate
amount not exceeding the Maximum Term Credit, available once only in a single
advance on or about the date hereof.
     (b) The Term Loan will be (a) evidenced by term promissory notes (each, a
“Term Note”) in such original principal amount duly executed and delivered by
Borrower to the specified Lender concurrently herewith; (b) to be repaid,
together with interest and other amounts, in accordance with this Agreement, the
Term Notes, and the other Financing Agreements and (c) secured by all of the
Collateral and the other collateral described in the Financing Agreements.
     (c) Borrower shall make equal monthly payments of principal on the Term
Loan on the first day of each month commencing on the first day of the sixth
month following advance of the Term Loan and ending on the Maturity Date in an
amount sufficient to amortize the full amount of the Term Loan over a period of
twenty four (24) months and otherwise in accordance with the Term Notes. On the
Maturity Date the remaining unamortized balance of the Term Loan (including
principal, accrued and unpaid interest and other amounts due and owing with
respect thereto) shall be due and be payable.
     (d) The Term Loan may be prepaid in whole or in part at any time without
notice or penalty provided the funds used for any such prepayment (i) are
generated from operations of Borrower, or (ii) are proceeds of an equity issue
by Borrower. Prepayments of the Term Loan from any other source will be subject
to the early termination fees as follows:

          Amount       Period
(a) 1.5% of Term Loan being prepaid
  -   From the date hereof to but not including October 31, 2010.
 
       
(b) 1.0% of Term Loan being prepaid
  -   On and after November 1, 2010 to and including October 31, 2011
 
       
(c) 0.5% of Term Loan being prepaid
  -   On and after November 1, 2011 to and including October 31, 2013.

Any prepayment received will be applied against scheduled payments in reverse
order of maturity. The early termination fee provided for in this Section 2.3(d)
shall be deemed included in the Obligations.

- 36 -



--------------------------------------------------------------------------------



 



     2.4 Swap Agreements
     (a) Except as otherwise permitted pursuant to Section 9.9(f) and (h),
Borrower agrees not to enter into any Swap Agreement or other hedge or swap
arrangements or agreements without the prior written consent of Agent unless
such Swap Agreement is with Agent or an Affiliate of Agent.
     (b) If permitted under Section 2.4(a), Borrower may enter into Swap
Agreements from time to time over the telephone with representatives of Agent’s
or a Lender’s trading unit (or that of its Affiliates), the terms of which shall
be confirmed in writing in accordance with the procedures established by the
trading unit of Agent, Lender or its Affiliate, as applicable.
     (c) Each Swap Agreement is governed by the terms and conditions set out in
the confirmation forwarded by the applicable Person to Borrower on entering into
the Swap Agreement and any applicable ISDA agreement. If there is a conflict
between the terms and conditions set out in the confirmation or ISDA agreement
and this Agreement, the confirmation or ISDA agreement shall govern unless
otherwise expressly provided herein.
     (d) Swap Agreements may, at the discretion of Agent, Lender or its
Affiliate, have contract periods extending beyond the Maturity Date.
     (e) Agent, Lenders and their respective Affiliates may, at their respective
discretion, decline to enter into any Swap Agreement with Borrower at any time.
     (f) Swap Agreements may be entered into for hedging purposes only and not
for speculative purposes. Swap Agreements may not be entered into at any time
when the aggregate Mark to Market Exposure of all existing Swap Agreements of
Borrower, in the aggregate, exceeds $10,000,000 or such greater amount as the
Agent may agree in writing. If, at any time, the Mark to Market Exposure of all
Swap Agreements of Borrower, in the aggregate, exceeds $10,000,000 or such
greater amount agreed to in writing by Agent, Borrower shall take such measures
as may be necessary to reduce the Mark to Market Exposure by the amount of such
excess within five (5) Business Days. The notional amount of any and all Swap
Agreements of Borrower shall not exceed $50,000,000 in the aggregate.
     (g) Borrower shall provide Agent with written notice forthwith upon
entering into a Swap Agreement. Such notice shall specify applicable Agent or
Lender (or its Affiliate or financial institution) and the aggregate Mark to
Market Exposure of outstanding Swap Agreements immediately prior to entering
into such Swap Agreement. Borrower shall advise Agent in writing of the
aggregate Mark to Market Exposure of its outstanding Swap Agreements as at the
end of each month by the next following Business Day, and such other times as
Agent shall request. For greater certainty, each Agent and any Lender that makes
a Swap Agreement available to Borrower covenants and agrees (and shall cause any
of its applicable Affiliates) to provide within five (5) Business Days of a
written request therefor by Borrower, a determination of the Mark to Market
Exposure of each Swap Agreement that such Agent or Lender (or such Affiliate)
has with Borrower.

- 37 -



--------------------------------------------------------------------------------



 



SECTION 3. INTEREST AND FEES
     3.1 Interest
     (a) Borrower shall pay to Agent, for the account of Lenders based on their
respective Pro Rata Shares, interest on the outstanding principal amount of the
non-contingent Obligations at the applicable Interest Rate. Subject to
Sections 2.3, 3.1 and 3.2 hereof, Borrower may borrow, repay and reborrow funds
under the Loans by way of Euro Dollar Rate Loans and US Prime Rate Loans.
     (b) Interest shall be payable by Borrower to Agent, for the account of
Lenders based on their respective Pro Rata Shares, monthly in arrears not later
than the first Business Day of each calendar month and shall be calculated on
the basis of a three hundred and sixty (360) day year and actual days elapsed.
The interest rate applicable to US Prime Rate Loans shall increase or decrease
by an amount equal to each increase or decrease in the US Prime Rate after any
change in such rate is announced. All interest accruing hereunder on and after
an Event of Default or maturity or termination hereof shall be payable on
demand. In no event shall charges constituting interest payable by Borrower to
Agent, for the account of Lenders based on their respective Pro Rata Shares,
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any part or provision of this Agreement is in contravention
of any such law or regulation, such part or provision shall be deemed amended to
conform thereto.
     (c) For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant hereto at a rate based upon a three hundred and
sixty (360) day year (the “US First Rate”), it is hereby agreed that the rate or
percentage of interest on a yearly basis is equivalent to such US First Rate
multiplied by the actual number of days in the year divided by 360.
     (d) Notwithstanding the provisions of this Section 3 or any other provision
of this Agreement, in no event shall the aggregate “interest” (as that term is
defined in Section 347 of the Criminal Code (Canada)) exceed the effective
annual rate of interest on the “credit advanced” (as defined therein) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the Loans, and in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent will be conclusive for the purposes of such determination.
     (e) A certificate of an authorized signing officer of Agent as to each
amount and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.
     (f) For greater certainty, whenever any amount is payable under any
Financing Agreement by Borrower as interest or as a fee which requires the
calculation of an amount using a percentage per annum, each party to this
Agreement acknowledges and agrees that such amount shall be calculated as of the
date payment is due without application of the “deemed reinvestment principle”
or the “effective yield method”. As an example, when interest is

- 38 -



--------------------------------------------------------------------------------



 



calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum.
     (g) Any Euro Dollar Rate Loan shall automatically, at Agent’s option,
either (i) convert to US Prime Rate Loans upon the last day of the applicable
Interest Period or (ii) be rolled over for a further one (1) month Interest
Period, unless Agent has received and approved a request to continue such Euro
Dollar Rate Loan for an Interest Period chosen by Borrower at least three (3)
Business Days prior to such last day in accordance with the terms hereof. Any
Euro Dollar Rate Loan shall, at Agent’s option, upon notice by Agent to
Borrower, be subsequently converted to US Prime Rate Loans upon the occurrence
of any Default or Event of Default which is continuing and otherwise upon the
Maturity Date. Borrower shall pay to Agent, upon demand by Agent (or Agent may,
at its option, charge any loan account of Borrower), any amounts required to
compensate Agent and Lenders for any loss, costs or expense incurred by Agent
and Lenders as a result of the conversion of Euro Dollar Rate Loans to US Prime
Rate Loans pursuant to any of the foregoing. Upon the occurrence of a Default or
an Event of Default that is continuing, or if Borrower repays or prepays a Euro
Dollar Rate Loan on a day other than the last day of the applicable Interest
Period, Borrower shall indemnify Agent and Lenders for any loss or expense
suffered or incurred by Agent or Lenders including any loss of profit or
expenses Agent or Lenders incur by reason of the liquidation or redeployment of
deposits or other funds acquired by it to effect or maintain any and all Euro
Dollar Rate Loans or any interest or other charges payable to lenders of funds
borrowed by Agent and Lenders in order to maintain such Euro Dollar Rate Loans
together with any other charges, costs or expenses incurred by Agent and Lenders
relative thereto.
     (h) So long as no Default or Event of Default shall have occurred and be
continuing and the circumstances in Section 3.2(b) and 3.2(c) do not exist,
Borrower may from time to time request in writing Euro Dollar Rate Loans or may
request in writing that US Prime Rate Loans be converted to Euro Dollar Rate
Loans or that any existing Euro Dollar Rate Loans continue for an additional
Interest Period. Such request from Borrower shall specify the amount of the Euro
Dollar Rate Loans or the amount of the US Prime Rate Loans to be converted to
Euro Dollar Rate Loans or the amount of the Euro Dollar Rate Loans to be
continued (subject to the limits set forth below) and the Interest Period to be
applicable to such Euro Dollar Rate Loans. Subject to the terms and conditions
contained herein, three (3) Business Days after receipt by Agent of such a
written request from Borrower, such Euro Dollar Rate Loans shall be made or US
Prime Rate Loans shall be converted to Euro Dollar Rate Loans or such Euro
Dollar Rate Loans shall continue, as applicable; provided, that:

  (i)   no Default or Event of Default shall exist or have occurred and be
continuing;     (ii)   no party hereto shall have sent any notice of termination
of this Agreement;     (iii)   Borrower shall have complied with such customary
procedures as are generally established by Agent and Lenders for all customers
and specified by Agent and Lenders to Borrower from time to time for requests by
Borrower for Euro Dollar Rate Loans;

- 39 -



--------------------------------------------------------------------------------



 



  (iv)   no more than six (6) Interest Periods (for all outstanding Euro Dollar
Rate Loans) may be in effect at any one time;     (v)   the aggregate amount of
the Euro Dollar Rate Loans must be in an amount not less than Five Million US
Dollars ($5,000,000) or an integral multiple of One Million US Dollars
($1,000,000) in excess thereof; and     (vi)   Agent and Lenders shall have
determined that the Interest Period or Adjusted Euro Dollar Rate is available to
Agent and Lenders and can be readily determined as of the date of the request
for such Euro Dollar Rate Loan by Borrower.

Subject to the terms and conditions contained herein, any request by Borrower to
Agent for Euro Dollar Rate Loans or to convert US Prime Rate Loans to Euro
Dollar Rate Loans or to continue any existing Euro Dollar Rate Loans shall be in
writing and shall be irrevocable. Notwithstanding anything to the contrary
contained herein, Agent and Lenders shall not be required to purchase US Dollar
deposits in the London interbank market to fund any Euro Dollar Rate Loans, but
the provisions hereof shall be deemed to apply as if Agent or Lenders had
purchased such deposits to fund the Euro Dollar Rate Loans. Subject to the terms
and conditions contained herein, any request by Borrower to Agent for a US Prime
Rate Loan shall be in writing, shall be irrevocable and shall be given to Agent
no later than 11:00 a.m. on the Business Day upon which Borrower requires such
US Prime Rate Loan to be advanced to Borrower and if such request is provided
after 11:00 a.m. on a Business Day then such US Prime Rate Loan shall be
advanced on the next following Business Day.
     3.2 Increased Costs and Changes in Law
          (a) If after the date hereof, either:

  (i)   any change in (other than any change by way of imposition or increase of
reserve requirements included in the Reserve Percentage), or in the
interpretation of, any law or regulation is introduced, including with respect
to reserve requirements, applicable to a Lender or any banking or financial
institution from whom a Lender borrows funds or obtains credit (a “Funding
Bank”); or     (ii)   a Funding Bank or a Lender complies with any future
guideline or request from any central bank or other Governmental Authority; or  
  (iii)   a Funding Bank or a Lender determines that the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or a Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law where
customarily complied with by responsible financial institutions) of any such
authority, central bank or comparable agency, and

- 40 -



--------------------------------------------------------------------------------



 



      in the case of any event set forth in this clause (iii), such adoption,
change or compliance has or would have the direct or indirect effect of reducing
the rate of return on a Lender’s capital as a consequence of its obligations
hereunder to a level below that which Lender could have achieved but for such
adoption, change or compliance (taking into consideration the Funding Bank’s or
Lender’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material,

and the result of any of the foregoing events described in clauses (i), (ii) or
(iii) is or results in an increase in the cost to a Lender of funding or
maintaining the Loans, or its Commitment, then Borrower shall from time to time
upon demand by Agent pay to Agent additional amounts sufficient to indemnify
Lenders against such increased cost on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified);
provided that a Lender claiming additional amounts under this Section 3.2(a)
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different applicable lending office
if the making of such a designation would avoid the need for, or reduce the
amount of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost shall be submitted to
Borrower by Agent and shall be conclusive, absent manifest error.
          (b) If prior to the first day of any Interest Period:

  (i)   Agent shall have determined (which determination shall be conclusive and
binding upon Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
Euro Dollar Rate for such Interest Period;     (ii)   Agent has received notice
from a Lender that that Adjusted Euro Dollar Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lender of making or maintaining Euro Dollar Rate Loans during such Interest
Period; or     (iii)   US Dollar deposits in the principal amounts of the Euro
Dollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market,

Agent shall give notice thereof to Borrower as soon as practicable thereafter
(which notice shall be withdrawn whenever such circumstances no longer exist).
If such notice is given (A) any Euro Dollar Rate Loans requested to be made on
the first day of such Interest Period shall be made as a US Prime Rate Loan,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continue as Euro Dollar Rate Loans shall be converted to or
continued as US Prime Rate Loans and (C) each outstanding Euro Dollar Rate Loan
shall be converted, on the last day of the then-current Interest Period

- 41 -



--------------------------------------------------------------------------------



 



      thereof, to US Prime Rate Loans. Until such notice has been withdrawn by
Agent, no further Euro Dollar Rate Loans shall be made or continued as such, nor
shall Borrower have the right to convert U.S. Prime Rate Loans to Euro Dollar
Rate Loans.

     (c) Notwithstanding any other provision herein, if the adoption of or any
change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Agent or any Lender to make or maintain Euro Dollar Rate
Loans as contemplated by this Agreement:

  (i)   Agent shall promptly give written notice of such circumstances to
Borrower (which notice shall be withdrawn whenever such circumstances no longer
exist); provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Euro Dollar lending office
if the making of such a designation would allow such Lender or its Euro dollar
lending office to continue to perform its obligations to make Euro Dollar Rate
Loans or to continue to fund or maintain Euro Dollar Rate Loans and would not,
in the judgment of such Lender, be otherwise disadvantageous to such Lender;    
(ii)   the commitment of each Lender hereunder to make Euro Dollar Rate Loans,
continue Euro Dollar Rate Loans as such and convert US Prime Rate Loans to Euro
Dollar Rate Loans shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain Euro Dollar Rate
Loans, such Lender shall then have a commitment only to make a US Prime Rate
Loan when a Euro Dollar Rate Loan is requested; and     (iii)   such Lender’s
Loans then outstanding as Euro Dollar Rate Loans, if any, shall be converted
automatically to US Prime Rate Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Euro Dollar Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.2(d) below.

     (d) Borrower shall indemnify Agent and each Lender and shall hold Agent and
each Lender harmless from any loss or expense which Agent or such Lender may
sustain or incur as a consequence of:

  (i)   default by Borrower in making a borrowing of, conversion into or
extension of an Euro Dollar Rate Loan after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement; and

- 42 -



--------------------------------------------------------------------------------



 



  (ii)   the making of a prepayment of Euro Dollar Rate Loans on a day which is
not the last day of an Interest Period with respect thereto.

With respect to Euro Dollar Rate Loans, such indemnification may include an
amount equal to the greater of (i) the excess, if any, of (1) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or extended, for the period from the date of such prepayment or of
such failure to borrow, convert or extend to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or extend, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Euro Dollar Rate Loans provided
for herein over (2) the amount of interest (as determined by such Agent or such
Lender) which would have accrued to Agent or such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank Euro Dollar market; and (ii) an amount equal to the interest that
would have been payable if the Euro Dollar Rate Loan had been a US Prime Rate
Loan. This covenant shall survive the termination or non-renewal of this
Agreement and the payment of the Obligations.
     (e) In the event that Borrower has hedged a Euro Dollar Rate Loan with an
interest rate swap with Agent, a Lender or any of its Affiliates under which
Borrower is to make its payments based on a fixed rate and Agent, such Lender or
any of its Affiliates is to make its payments based on a rate equal to the
Adjusted Euro Dollar Rate, then the fallback rate (being the US Prime Rate in
the circumstances described in this Section 3.2) on any given day while the swap
with Agent, such Lender or any of its Affiliates is in effect will be the sum of
(i) the fallback floating rate payable by Agent, such Lender or any of its
Affiliates that is in effect under the interest rate swap for that day (without
regard to any interest rate spread added thereto under the terms of the interest
rate swap) plus (ii) the percentage spread in the definition of Interest Rate
applicable to Euro Dollar Rate Loans.
     (f) In the event any Lender demands payment of costs or additional amounts
pursuant to this Section 3.2 or Section 9.4 or asserts, pursuant to
Section 3.2(c), that it is unlawful for such Lender to make Euro Dollar Rate
Loans or becomes a Non-Funding Lender then (subject to such Lender’s right to
rescind such demand or assertion within ten (10) Business Days after the notice
from the Borrower referred to below) Borrower may, upon twenty (20) Business
Days’ prior written notice to such Lender and Agent, elect to cause such Lender
to assign its Loans and Commitments in full to one or more Persons selected by
Borrower so long as (i) each such Person satisfies the criteria of an Eligible
Transferee and is satisfactory to Agent, (ii) such Lender receives payment in
full in cash of the outstanding principal amount of all Loans made by it and all
accrued and unpaid interest thereon and all other amounts due and payable to
such Lender as of the date of such assignment and (iii) each such assignee
agrees to accept such assignment and to assume all obligations of such Lender
hereunder in accordance with Section 11.1.

- 43 -



--------------------------------------------------------------------------------



 



     3.3 Servicing Fee
Borrower shall pay to Agent monthly a servicing fee in an amount equal to $5,000
in respect of Agent’s services for each month (or part thereof) while this
Agreement remains in effect and for so long thereafter as any of the
non-contingent Obligations (other than Letter of Credit Accommodations) are
outstanding, which fee shall be fully earned as of and payable in advance on the
date hereof and on the first day of each month hereafter.
     3.4 Unused Line Fee
Borrower shall pay to Agent, for the account of Lenders based on their
respective Pro Rata Shares, monthly an unused line fee at a rate equal to one
quarter of one percent (0.25%) per annum calculated upon the amount by which the
then applicable Maximum Revolving Credit exceeds the average daily principal
balance of the outstanding Revolving Loans and Letter of Credit Accommodations
during the immediately preceding month (or part thereof) while this Agreement is
in effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears. For
further clarity, no Obligations will be outstanding once this Agreement has been
terminated and all Obligations have been fully and indefeasibly satisfied and
cash collateral has been posted in the full amount then outstanding of any
Letter of Credit Accommodations, if any.
     3.5 Closing Fee
Borrower shall pay to Agent, for the account of Lenders based on their
respective Pro Rata Shares, a closing fee in the amount of $400,000, which
closing fee shall be fully earned by each Lender and paid by Borrower on the
date of the execution of this Agreement.
     3.6 Arrangement Fee
Borrower shall pay to Arranger, an arrangement fee in the amount of $250,000
which arrangement fee shall be fully earned by Arranger and paid by Borrower on
the date of execution of this Agreement.
SECTION 4. CONDITIONS PRECEDENT
     4.1 Conditions Precedent to the Availability of Loans and Letter of Credit
Accommodations
Each of the following is a condition precedent to Lenders making available the
Loans and making available the Letter of Credit Accommodations hereunder:
     (a) Agent shall have received evidence (including any Financing Agreements,
inter-creditor arrangements, subordinations or releases or terminations of any
other liens or security interests in the Collateral required by Agent), in form
and substance reasonably satisfactory to Agent, that Agent has for the benefit
of Secured Parties valid perfected and first priority Liens upon the Collateral
and any other property which is intended to be security for the Obligations or
the liability of any Obligor in respect thereof, subject only to the Permitted
Liens;

- 44 -



--------------------------------------------------------------------------------



 



     (b) all requisite corporate action and proceedings in connection with the
Financing Agreements shall be satisfactory in form and substance to Agent, and
Agent shall have received all information and copies of all documents, including
records of requisite corporate action and proceedings which Agent may have
requested in connection therewith, such documents where requested by Agent or
its counsel to be certified by appropriate corporate officers or governmental
authorities;
     (c) no event or circumstance shall have occurred which has had or could be
reasonably expected to have a material adverse change in the assets or business
of Borrower and Obligors since the date of the most recent audited financial
statements of Borrower and Obligors received by Agent and no change or event
shall have occurred which would impair the ability of Borrower or any Obligor to
perform its obligations under any of the Financing Agreements to which it is a
party or of Agent to enforce the Obligations or realize upon the Collateral;
     (d) other than what Borrower and Obligors have disclosed in the Information
Certificate, and the information certificates executed and delivered by such
Obligors, there shall exist no material pending or threatened litigation,
proceeding, bankruptcy or insolvency, injunction, order or claims with respect
to Borrower and Obligors or this Agreement and no defaults or events of default
under or with respect to any other indebtedness or material contract of Borrower
and Obligors;
     (e) Agent and its legal counsel shall have completed its business
(including field examinations) and legal due diligence with results satisfactory
to Agent including:

  (i)   receipt and review of third party Appraisals, including an Appraisal
with respect to the Real Property;     (ii)   a field review of the business and
collateral (including Accounts and Eligible Accounts) of Borrower and Obligors
(in accordance with Agent’s customary procedures and practices and as otherwise
required by the nature and circumstances of the businesses of Borrower and
Obligors) including the Records and such other information as Agent may require
to determine the amount of Revolving Loans available to Borrower, the results of
which shall be satisfactory to Agent, not more than three (3) Business Days
prior to the date hereof;     (iii)   satisfactory review by Agent of corporate,
capital structure and management of Borrower and Obligors and legal, tax,
accounting and other matters relating to Borrower and Obligors;     (iv)  
satisfactory review by Agent of an environmental report with respect to the Real
Property; and     (v)   satisfactory review of the Collateral by Agent;

     (f) Agent shall have received, in form and substance satisfactory to Agent,
all consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem

- 45 -



--------------------------------------------------------------------------------



 



necessary or desirable in order to permit, protect and perfect its Liens upon
the Collateral or to effectuate the provisions or purposes of the Financing
Agreements, including:

  (i)   acknowledgements by lessors, mortgagees and warehousemen of Agent’s
Liens in the Collateral, waivers by such persons of any Liens or other claims by
such persons to the Collateral and agreements permitting Agent access to, and
the right to remain on, the premises to exercise its rights and remedies and
otherwise deal with the Collateral; and     (ii)   full subordination agreements
of any indebtedness for borrowed money owing by Borrower, including the
subordination of shareholder and inter-company loans;

     (g) Agent shall have received evidence of insurance and loss payee
endorsements required under the Financing Agreements, in form and substance
satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as first loss payee, as its interests may appear, or
an additional insured, as applicable;
     (h) Agent shall have received, in form and substance satisfactory to Agent,
such opinion letters of counsel to Borrower and the Obligors with respect to the
Financing Agreements and such other matters as Agent may reasonably request;
     (i) the Financing Agreements and all instruments and documents thereunder
shall have been duly executed and delivered to Agent, in form and substance
reasonably satisfactory to Agent;
     (j) the Cash and Excess Availability as determined by Agent shall be
greater than $25,000,000 after giving effect to the application of the proceeds
of the initial Loans, payment of all fees and expenses of the closing of the
transactions contemplated hereby and required to be paid hereunder or the fee
letter and the redemption of all remaining outstanding Senior Note Indebtedness;
     (k) Borrower shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, a legal opinion from Shearman & Sterling LLP,
opining that the execution, delivery and performance of the facility
contemplated herein by Borrower will not result in a breach of the provisions
of, or a default under, the Trust Indenture;
     (l) Borrower shall have obtained and delivered to Agent, in form and
substance reasonably satisfactory to Agent, any consents which are required in
order to permit Borrower to enter into the Financing Agreements, including
consents required pursuant to the Senior Note Indebtedness and any shareholders’
agreement existing among the shareholders of Borrower;
     (m) Agent and its counsel, acting reasonably, must be satisfied with the
form and content of Borrower’s material agreements, including financial
guarantees, indemnification agreements, licensing agreements, customer and
supplier agreements and lawsuits and without limiting the foregoing, Agent and
its counsel, acting reasonably, must also be satisfied with the form and content
of all of the Operating Leases and Capital Leases of Borrower and must be
reasonably

- 46 -



--------------------------------------------------------------------------------



 



satisfied that the benefits received by Borrower under each of the Operating
Leases and Capital Leases are assignable to Agent and any future assignees
without the consent of any of the Clients;
     (n) Agent shall have received, in form and substance satisfactory to Agent,
all financial information, projections, budgets, cash flows and such other
information as Agent shall request (to the extent prepared by Borrower in the
ordinary course of business) including:

  (i)   projected quarterly and annual balance sheets, income statements,
statements of cash flows including detail on a quarterly basis reflecting
capital expenditures, repayment to long term debt, acquisitions and financing
required therefor and Excess Availability of Borrower and Obligors for the
period through to the end of fiscal year 2010, with the results and assumptions
set forth in all of such projections and such projections in form and substance
satisfactory to Agent;     (ii)   opening pro forma balance sheet for fiscal
year 2010 for Borrower and Obligors in form and substance satisfactory to Agent;
    (iii)   any updates or modifications to the projected financial statements
of Borrower and Obligors previously received by Agent, in each case in form and
substance satisfactory to Agent; and     (iv)   copies of satisfactory audited
consolidated financial statements for Borrower and Obligors, with an unqualified
opinion from an accounting firm acceptable to Agent, for the fiscal year most
recently ended for which financial statements are available and interim
unaudited financial statements for each Fiscal Quarter ended since the last
audited financial statements for which financial statements are available;

     (o) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, or be satisfied that there exists no material
misstatements in or omissions from the financial and other materials furnished
to Agent by Borrower and Obligors;
     (p) Agent shall have received, in form and substance satisfactory to Agent,
a completed and executed Borrowing Base Certificate dated as of the date hereof;
     (q) Borrower and Obligors shall have established a cash management system
including blocked accounts for collections and the transfer thereof to Agent,
and subject to control agreements by the banks at which such accounts are
maintained, all in form and substance satisfactory to Agent and in accordance
with Section 6.3 hereof; and
     (r) EDC and Wachovia shall have entered into a letter agreement with
respect to third party purchase offers in favour of Wachovia.

- 47 -



--------------------------------------------------------------------------------



 



     4.2 Conditions Precedent to the Availability of All Loans and Letter of
Credit Accommodations
Each of the following is an additional condition precedent to Lenders making
available the Loans and/or making available Letter of Credit Accommodations to
Borrower, including the initial Loans and Letter of Credit Accommodations and
any future Revolving Loans and Letter of Credit Accommodations:
     (a) all steps required with respect to notice and request for the making
available of the Loans and/or making available Letter of Credit Accommodations
to Borrower set out or contemplated herein have been completed;
     (b) all representations and warranties contained in the Financing
Agreements shall be true and correct in all material respects (except where
qualified by materiality, then in all respects) with the same effect as though
such representations and warranties had been made on and as of the date of the
making of each such Loan or providing each such Letter of Credit Accommodation
and after giving effect thereto; and
     (c) no Event of Default or Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing,
amending or extending each such Letter of Credit Accommodation and after giving
effect thereto.
SECTION 5. INTENTIONALLY DELETED
SECTION 6. COLLECTION AND ADMINISTRATION
     6.1 Borrower’s Loan Account
Agent shall maintain one or more loan account(s) on its books in which shall be
recorded: (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral; (b) all payments made by or on behalf of Borrower; and
(c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.
     6.2 Statements
Agent shall render to Borrower each month a statement setting forth the balance
in Borrower’s loan account(s) maintained by Agent for Borrower pursuant to the
provisions of this Agreement, including principal, interest, fees, costs and
expenses. Each such statement shall be subject to subsequent adjustment by Agent
but shall, absent manifest errors or omissions, be considered correct and deemed
accepted by Borrower and conclusively binding upon Borrower as an account stated
except to the extent that Agent receives a written notice from Borrower of any
specific exceptions of Borrower thereto within thirty (30) days after the date
such statement has been mailed by Agent. Until such time as Agent shall have
rendered to Borrower a written

- 48 -



--------------------------------------------------------------------------------



 



statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrower.
     6.3 Collection of Accounts
     (a) Borrower shall establish and maintain, at its expense, blocked accounts
(the “Blocked Accounts”), as Agent may specify, and Agent may establish and
maintain bank accounts of Agent (“Payment Accounts”) in each case with such
banks as are acceptable to Agent into which Borrower shall, in accordance with
Agent’s instructions, promptly deposit and direct its account debtors that remit
payments by electronic funds transfers to directly remit, all payments on
Accounts and all payments constituting proceeds of Inventory or other
Collateral, with the exception of payments received in connection with Excluded
Accounts, in the identical form in which such payments are made, whether by
cash, cheque or other manner. The banks at which the Blocked Accounts are
established shall enter into an agreement, in form and substance satisfactory to
Agent, providing that all items received or deposited in the Blocked Accounts
are subject to the first priority Lien of Agent, that the depository bank has no
Lien upon, or right to set-off against the Blocked Accounts, the items received
for deposit therein, or the funds from time to time on deposit therein and that
upon receipt of Agent’s notice that a Cash Dominion Event has occurred and is
continuing, the depository bank will, without further inquiry, wire, or
otherwise transfer, in immediately available funds, on a daily basis, all funds
received or deposited into the Blocked Accounts to the Payment Accounts or such
other bank account of Agent as Agent may from time to time designate for such
purpose. Borrower agrees that all payments made to such Blocked Accounts shall
be subject to the first priority security interest of Agent for the benefit of
Secured Parties and that all payments made, in accordance with this Section, to
such Payment Accounts or other funds received and collected by Agent, whether on
the Accounts or as proceeds of Inventory or other Collateral or otherwise shall
be the property of Agent on behalf of Secured Parties to the extent of any
outstanding Obligations.
     (b) Such payments made to the Payment Account (conditional upon final
collection which may be subject to fees, expenses and charges resulting from
things such as the dishonour of cheques), will be applied, for all purposes,
including for purposes of calculating the amount of the Revolving Loans
available to Borrower and of calculating interest on the Obligations, to the
Obligations on the same Business Day of receipt by Agent of immediately
available funds in the Payment Account provided such payments and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time and within sufficient time to credit Borrower’s loan
account on such day, and if not, then on the next Business Day. If Agent
receives funds in a Payment Account at any time at which no Obligations are
outstanding or in excess of then outstanding Obligations, Agent shall hold such
funds in trust for Borrower and shall, by no later than the Business Day
following receipt by Agent of: (i) immediately available funds in the Payment
Account, provided such payments and notice thereof are received in accordance
with Agent’s usual and customary practices as in effect from time to time; and
(ii) a direction from Borrower to advance such funds, advance such excess funds
to the Blocked Account. Agent shall no later than the Business Day following the
day on which there ceases to be a Cash Dominion Event, deliver to the bank at
which the Blocked Account is maintained an executed “Unblocked Notice” in the
form attached to the Blocked Account Agreement.

- 49 -



--------------------------------------------------------------------------------



 



     (c) Borrower and all of its affiliates, Subsidiaries, shareholders,
directors, employees or agents shall receive, subject to the first priority
security interest of Agent, for the benefit of Secured Parties, any monies,
cheques, notes, drafts or any other payment relating to and/or proceeds of
Accounts or other Collateral, with the exception of Excluded Accounts, which
come into their possession or under their control and immediately upon receipt
thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to Agent.
Borrower agrees to reimburse Agent on demand for any amounts owed or paid by
Agent to any bank at which a Blocked Account or Payment Account is established
or any other bank or person involved in the transfer of funds to or from the
Blocked Accounts or the Payment Accounts arising out of Agent’s required
payments to or indemnification of such bank or person. The obligation of
Borrower to reimburse Agent for such amounts pursuant to this Section 6.3 shall
survive the termination of this Agreement.
     6.4 Payments
     (a) All Obligations shall be payable to the Payment Account as provided in
Section 6.3 or such other place in Canada as Agent may designate from time to
time. Agent shall apply payments received or collected from Borrower or for the
account of Borrower (including the monetary proceeds of collections or of
realization upon any Collateral) as follows:

  (i)   first, to pay any fees, indemnities or expenses reimbursements then due
to Agent or Lenders from Borrower;     (ii)   second, to pay interest then due
in respect of any Loans;     (iii)   third, to pay principal then due in respect
of the Loans and outstanding obligations due under Swap Agreements;     (iv)  
fourth, to pay the outstanding Revolving Loans, and after the occurrence of and
during the continuance of an Event of Default, to pay or pre-pay such of the
Term Loans, whether or not then due, in such order and manner as Agent
determines.

     (b) Payments and collections received in any currency other than Canadian
Dollars or US Dollars will be accepted and/or applied at the sole discretion of
Agent. At Agent’s option, all principal, interest, fees, costs, expenses and
other charges provided for in the Financing Agreements may be charged directly
to the loan account(s) of Borrower. Borrower shall make all payments to Agent on
the Obligations free and clear of, and without deduction or withholding for or
on account of, any set-off, counterclaim, defence, duties, taxes, levies,
imposts, fees, deductions, withholding, restrictions or conditions of any kind.
If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent is required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Agent. Borrower shall be liable to
pay to Agent, and does hereby indemnify and hold Agent harmless for the amount
of any payments or proceeds surrendered or returned. Section 6.4 shall remain
effective notwithstanding any contrary action

- 50 -



--------------------------------------------------------------------------------



 



which may be taken by Agent in reliance upon such payment or proceeds. The
indemnification in the second preceding sentence shall survive the payment of
the Obligations and the termination of this Agreement.
     6.5 Authorization to Make Loans and Letter of Credit Accommodations
Each Lender is authorized to make the Loans and provide the Letter of Credit
Accommodations based upon written instructions received by Agent from the
persons authorized by Borrower as notified in writing by Borrower to Agent from
time to time or, at the discretion of Lenders, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
11:00 a.m. Toronto time on any day shall be deemed to have been made as of the
opening of business on the immediately following Business Day. All Loans and
Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of,
Borrower when deposited to the credit of Borrower or otherwise disbursed or
established in accordance with the instructions of Borrower or in accordance
with the terms and conditions of this Agreement.
     6.6 Use of Proceeds
Borrower shall use the proceeds of the Loans provided by Lenders to Borrower
hereunder for (a) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of the Financing Agreements and (b) any
remaining proceeds and all other Loans made or Letter of Credit Accommodations
provided by Lenders to Borrower pursuant to the provisions hereof shall be used
by Borrower only for general operating, working capital and other proper
corporate purposes of Borrower not otherwise prohibited by the terms hereof
     6.7 Pro Rata Treatment
Except to the extent otherwise provided in this Agreement, (a) the making and
conversion of Loans shall be made by Lenders based on their respective Pro Rata
Shares as to the Loans and (b) each payment on account of any Obligations to or
for the account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.
     6.8 Obligations Several; Independent Nature of Lenders’ Rights
The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, as association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 11.13(f)
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be

- 51 -



--------------------------------------------------------------------------------



 



necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
SECTION 7. COLLATERAL REPORTING AND COVENANTS
     7.1 Collateral Reporting
     (a) Borrower shall provide Agent with the following documents in a form
satisfactory to Agent:

  (i)   on a periodic basis as required by Lender, a schedule of Accounts, sales
made, credits issued and cash received;     (ii)   on a monthly basis within
twenty (20) days after each month end or more frequently as Agent may request:

  (A)   agings of accounts payable; and     (B)   copies of bank statements and
trial balances;

  (iii)   within twenty (20) days after each month end or more frequently as
Agent may request, a duly completed and executed Borrowing Base Certificate
together with any information which Agent reasonably requests in connection
therewith which Borrowing Base Certificate shall, in no event, be deemed to
limit, impair or otherwise affect Agent and Lenders and their respective rights
contained in this Agreement and in the event of any conflict or inconsistency
between the calculations made in the Borrowing Base Certificate and those made
by Agent, those made by Agent shall be binding and conclusive on Borrower absent
manifest error;     (iv)   on a weekly basis, on the Monday of each week, and if
such Monday does not fall on a Business Day then on the next Business Day:

  (A)   details of cash receipts;     (B)   a schedule, in the form attached
herewith as Schedule 7.1(a)(iv)(B), of the aggregate amount of cash collections
made by Borrower in the preceding week together with evidence, in form and
substance satisfactory to Agent, of the deposit of such collections into the
Blocked Accounts;     (C)   a schedule, in the form attached herewith as
Schedule 7.1(a)(iv)(C), of the Trailing Cash Collections; and     (D)   such
other reports as to the Collateral as Agent shall request from time to time;

- 52 -



--------------------------------------------------------------------------------



 



  (v)   upon Agent’s request:

  (A)   copies of customer statements and credit memos, remittance advices and
reports, and copies of deposit slips and bank statements;     (B)   copies of
shipping and delivery documents;     (C)   copies of purchase orders, invoices
and delivery documents for Inventory and Equipment acquired by Borrower;     (D)
  agings of accounts receivable on a monthly basis within twenty (20) days after
the end of each month or more frequently as Agent may request; and     (E)  
such other reports as to the Collateral as Agent shall request from time to
time.

If any of Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes, at any time that an Event of Default
exists or has occurred and is continuing, such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent ‘s instructions with respect to further services.
     (b) Borrower shall, at its expense: (i) once in any twelve (12) month
period, but at any time or times as Agent may request on or after an Event of
Default that is continuing, deliver or cause to be delivered to Agent written
Appraisals as to all of the Collateral; and (ii) twice in any twelve (12) month
period, but at any time or times as Agent may request on or after an Event of
Default that is continuing, deliver or cause to be delivered to Agent written
desktop Appraisals as to all of the Collateral.
     7.2 Accounts Covenants
     (a) Borrower shall promptly upon becoming aware thereof, notify Agent of:
(i) any material delay in Borrower’s performance of any of its obligations to
any Account debtor or the assertion of any claims, offsets, defences or
counterclaims by any Account debtor, or any material disputes with Account
debtors, or any material settlement, adjustment or compromise thereof; and
(ii) all material adverse information relating to the financial condition of any
Account debtor; and (iii) any event or circumstance which, to Borrower’s
knowledge, would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of Borrower’s business in
accordance with good commercial practice. So long as no Event of Default exists
or has occurred and is continuing, Borrower shall settle, adjust or compromise
any claim, offset, counterclaim or dispute with any account debtor. At any time
that an Event of Default exists or has occurred and is continuing, Agent shall,
at its option, have the exclusive right to settle, adjust or compromise any
claim, offset, counterclaim or dispute with account debtors or grant any
credits, discounts or allowances.

- 53 -



--------------------------------------------------------------------------------



 



     (b) With respect to each Account: (i) the amounts shown on any invoice
delivered to Agent or schedule thereof delivered to Agent shall be true and
complete; (ii) no payments shall be made thereon except payments immediately
deposited into the Blocked Accounts pursuant to the terms of this Agreement;
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as permitted in this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s business in accordance with good
commercial practice; (iv) there shall be no set-offs, deductions, contras,
defences, counterclaims or material disputes existing or asserted with respect
thereto except as reported to Agent in accordance with the terms of this
Agreement; and (v) none of the transactions giving rise thereto will violate any
applicable federal or provincial laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.
     (c) At any time that an Event of Default exists or has occurred and is
continuing, Agent shall have the right, acting in good faith, in Agent’s name or
in the name of a nominee of Agent, to verify the validity, amount or any other
matter relating to any Account or other Collateral, by mail, telephone,
facsimile transmission or otherwise.
     (d) Borrower shall deliver or cause to be delivered to Agent, with
appropriate endorsement and assignment, with full recourse to Borrower, all
chattel paper and instruments which Borrower now owns or may at any time acquire
immediately upon Borrower’s receipt thereof, except as Agent may otherwise
agree.
     (e) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing: (i) notify any or all account debtors that the
Accounts have been assigned to Agent and that Agent has a security interest
therein and Agent may direct any or all accounts debtors to make payment of
Accounts directly to Agent; (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Accounts or other obligations included in
the Collateral and thereby discharge or release the account debtor or any other
party or parties in any way liable for payment thereof without affecting any of
the Obligations; (iii) demand, collect or enforce payment of any Accounts or
such other obligations, but without any duty to do so, and Agent shall not be
liable for its failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto; and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests. At any time that an Event of Default exists or has occurred
and is continuing, at Agent’s request, all invoices and statements sent to any
account debtor shall state that the Accounts and such other obligations have
been assigned to Agent and are payable directly and only to Agent and Borrower
shall deliver to Agent such originals of documents evidencing the sale and
delivery of goods or the performance of services giving rise to any Accounts as
Agent may require.
     7.3 Inventory Covenants
With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory,
Borrower’s cost therefor and monthly withdrawals

- 54 -



--------------------------------------------------------------------------------



 



therefrom and additions thereto; (b) Borrower shall conduct a physical count of
the Inventory at least once each year, but at any time or times as Agent may
request on or after an Event of Default that is continuing, and promptly
following such physical inventory shall supply Agent with a report in the form
and with such specificity as may be satisfactory to Agent concerning such
physical count; (c) Borrower shall not, other than as permitted herein,
including pursuant to Section 9.7(b), remove any Inventory from the locations
set forth or permitted herein, without the prior written consent of Agent,
except for sales and movement of Inventory in the ordinary course of Borrower’s
business and except to move Inventory directly from one location set forth or
permitted herein to another such location; (d) Borrower shall produce, use,
store and maintain the Inventory, with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws; (e) Borrower assumes all responsibility and liability arising
from or relating to the production, use, sale or other disposition of the
Inventory; (f) Borrower shall not sell Inventory to any customer on approval, or
any other basis which entitles the customer to return or may obligate Borrower
to repurchase such Inventory; (g) Borrower shall keep the Inventory in good and
marketable condition; and (h) Borrower shall not, without prior written notice
to Agent, acquire or accept any Inventory on consignment or approval.
     7.4 Equipment Covenants
With respect to the Equipment: (a) Borrower shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Borrower shall use the Equipment with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) the Equipment is and shall be used in
Borrower’s business and not for personal, family or household use; (d) Borrower
shall not, other than as permitted herein, including pursuant to Section 9.7(b),
remove any Equipment from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales (as permitted in
Section 9.7(b) hereof) and movement of Equipment in the ordinary course of
Borrower’s business and except to move Equipment directly from one location set
forth or permitted herein to another such location; (e) the Equipment is now and
shall remain personal property and Borrower shall not permit any of the
Equipment to be or become a part of or affixed to real property; and
(f) Borrower assumes all responsibility and liability arising from the use of
the Equipment.
     7.5 IP Collateral Covenants
With respect to the IP Collateral:
     (a) Borrower shall notify Agent forthwith in writing:

  (i)   of the failure of any licensee, if any, to pay or perform any material
obligations due to Borrower in respect of the License Agreements;     (ii)   of
any reason any patent, patent application, patent registration, trademark,
trademark application, trademark registration, copyright, copyright application,
copyright registration, industrial design application or industrial design
registration forming part of the material IP Collateral or

- 55 -



--------------------------------------------------------------------------------



 



      any other application, registration or proceeding relating to any of the
material IP Collateral may become barred, abandoned, refused, rejected,
forfeited, withdrawn, expired, lapsed, cancelled, expunged, opposed or dedicated
or of any adverse determination or development (including the institution of any
proceeding in any Intellectual Property Office or any court or tribunal)
regarding Borrower’s ownership of or rights in any of the material IP
Collateral, its right to register or otherwise protect the same, or to keep and
maintain the exclusive rights in same, or the validity of same; or     (iii)  
of any action, proceeding, or allegation that the IP Collateral infringes upon,
misappropriates, violates, or otherwise interferes with the rights of any
Person.

     (b) Borrower shall do everything commercially necessary or desirable to
preserve and maintain the IP Collateral. Particularly, and without limiting the
foregoing, unless Borrower receives the prior written consent of Agent to the
contrary, Borrower shall do each of the following:

  (i)   perform all obligations pursuant to the License Agreements;     (ii)  
commence and prosecute such suits, proceedings or other actions for
infringement, passing off, unfair competition, dilution or other damage as are
in its reasonable business judgment necessary to protect the IP Collateral;    
(iii)   enforce its rights under any agreements (including the License
Agreements) which enhance the value of and/or protect the IP Collateral;    
(iv)   make all necessary filings and recordings in the Intellectual Property
Offices and elsewhere necessary to protect its interest in the Collateral,
including protection of any new IP Collateral arising in the Collateral,
including making, maintaining and pursuing (including proceedings before
Intellectual Property Offices) each application and registration with respect
thereto; and     (v)   promptly notify Agent in writing when it commences any
steps referred to in Subsections 7.5(b)(ii) and 7.5(b)(iii) hereof and provide
Agent with such information with respect thereto as Agent may request.

     (c) Borrower shall not, other than in the ordinary course of its business
prior to an Event of Default that is continuing, without the prior written
consent of Agent, terminate, amend, enter into or renew any agreement, oral or
written, or any indenture, instrument or undertaking relating to the IP
Collateral, including the License Agreements or any other license agreements
and/or sub-license agreements; provided however that Borrower may, at any time
prior to an Event of Default, terminate, amend, enter into or renew any
agreement, oral or written, or any indenture, instrument, undertaking or license
(other than exclusive licenses) relating to the IP Collateral, in the ordinary
course of its business; it being understood and agreed hereunder that

- 56 -



--------------------------------------------------------------------------------



 



for the purposes of this Section 7.5(c) the “ordinary course of business” shall
be deemed to include the entry into license arrangements in connection with new
business opportunities by Borrower which would not reasonably be expected to
have a material adverse effect on (a) the business, condition (financial or
otherwise), operations, performance, properties or prospects of Borrower,
(b) the rights and remedies of any Agent or any Lender under any Financing
Agreement or (c) the ability of Borrower or any Obligor to perform its
obligations under any Financing Agreement to which it is a party.
     (d) Borrower shall at Borrower’s sole cost and expense perform all acts and
execute all documents, including grants of security interests or assignments in
forms suitable for filing with the Intellectual Property Offices in Canada and
the United States, as may be requested by Agent at any time and from time to
time to evidence, perfect, maintain, record and enforce Agent’s interest in the
IP Collateral, or otherwise in furtherance of the provisions of this Agreement.
     (e) Borrower shall:

  (i)   unless Agent consents in writing otherwise, not do any act or omit to do
any act, other than in the ordinary course of its business, whereby any of the
IP Collateral, may lapse, become abandoned or dedicated to the public, enter the
public domain, lose its quality of confidence, become indistinct, or become
unenforceable;     (ii)   unless Agent consents in writing otherwise, or unless
the failure to so act would not reasonably be expected to have a material
adverse effect on the business of Borrower, with respect to any Trade-mark
forming part of the Collateral:

  (A)   continue the use of any such Trade-marks in order to maintain all of the
Trade-marks in full force free from any claim of abandonment;     (B)   maintain
as in the past the character and quality of the wares and services offered in
association with such Trade-marks, and use its reasonable best efforts to
require its licensees to maintain as in the past the character and quality of
the wares and services offered in association with such Trade-marks; and     (C)
  require that all use by any Person of any such Trade-marks shall be pursuant
to a license that provides Borrower with the requisite control and other
provisions to maintain the distinctiveness of such Trade-marks.

     7.6 Real Property Covenants
With respect to the Real Property: (a) Borrower shall, at its expense, at any
time or times as Agent may request on or after an Event of Default has occurred
and is continuing, deliver or cause to be delivered to Agent written reports or
Appraisals as to the Real Property; (b) Borrower

- 57 -



--------------------------------------------------------------------------------



 



shall keep the Real Property in good order, repair and marketable condition
(ordinary wear and tear excepted); (c) Borrower shall use the Real Property in
accordance with applicable requirements of any insurance and in conformity with
all applicable laws, unless the failure to conform would not reasonably be
expected singly or when aggregated with any other nonconformity to have a
materially adverse effect on its business or undertaking or its ability to
fulfil its obligations hereunder; (d) the Real Property is and shall be used in
Borrower’s business and not for personal, family, household or farming use;
(e) Borrower shall defend its title to the Real Property against any adverse
claims unless the failure to defend would not reasonably be expected, singly or
when aggregated with any other failure to defend, to have a materially adverse
effect on its business or undertaking or its ability to fulfil its obligations
hereunder; (f) Borrower shall not surrender, quit claim or grant any easement,
right-of-way or other right or servitude benefiting or burdening the Real
Property without the prior consent of Agent, such consent not to be unreasonably
withheld; and (g) Borrower assumes all responsibility and liability arising from
the use and occupation of the Real Property.
     7.7 Power of Attorney
Borrower hereby irrevocably designates and appoints Agent (and all persons
designated by Agent) as Borrower’s true and lawful attorney-in-fact, and
authorizes Agent, in Borrower’s or Agent’s name, to: (a) at any time an Event of
Default exists or has occurred and is continuing: (i) demand payment on Accounts
or other proceeds of the Contracts and Leases or other Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
Borrower’s rights and remedies to collect any Account or other Collateral,
(iv) sell or assign any Account upon such terms, for such amount and at such
time or times as Agent deems advisable, (v) settle, adjust, compromise, extend
or renew an Account, (vi) discharge and release any Account, (vii) prepare, file
and sign Borrower’s name on any proof of claim in bankruptcy or other similar
document against an account debtor, (viii) notify the post office authorities to
change the address for delivery of Borrower’s mail to an address designated by
Agent, and open and dispose of all mail addressed to Borrower, (ix) do all acts
and things which are necessary, in Agent’s determination, to fulfil Borrower’s
obligations under the Financing Agreements, (x) have access to any lockbox or
postal box into which Borrower’s mail is deposited, (xi) endorse Borrower’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Account or any goods pertaining thereto or any other
Collateral, and (xii) sign Borrower’s name on any verification of Accounts and
notices thereof to account debtors, (b) at any time an Event of Default and/or a
Cash Dominion Event exists or has occurred and is continuing to: (i) endorse
Borrower’s name upon any items of payment or proceeds thereof and deposit the
same in Agent’s account for application to the Obligations; and (ii) take
control in any manner of any item of payment or proceeds thereof (to the extent
that the Blocked Account instructions are not otherwise respected); and (c) at
any time, to execute in Borrower’s name and file any PPSA, UCC or other
financing statements or amendments thereto in respect of the security interests
granted to Agent pursuant to any of the Financing Agreements if Borrower has not
done so within two (2) days from Agent’s request. Borrower hereby releases Agent
and its officers, employees and designees from any liabilities arising from any
act or acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of Agent’s own gross negligence or
wilful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

- 58 -



--------------------------------------------------------------------------------



 



     7.8 Right to Cure
Agent may, at any time or times that an Event of Default exists or has occurred
and is continuing, at its option: (a) cure any default by Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Borrower; (b) discharge taxes, Liens at any time levied on or existing
with respect to the Collateral; and (c) pay any amount, incur any expense or
perform any act which, in Agent’s good faith judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent with respect thereto. Agent may add any amounts so expended to
the Obligations and charge Borrower’s account therefor, such amounts to be
repayable by Borrower on demand. Agent shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of Borrower. Any payment made or other
action taken by Agent under this Section shall be without prejudice to any right
to assert an Event of Default hereunder and to proceed accordingly.
     7.9 Access to Premises
     (a) From time to time as requested by Agent, at the cost and expense of
Borrower: (i) Agent or its designee shall have complete access to all of
Borrower’s premises during normal business hours and after reasonable notice to
Borrower, or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Borrower’s books and records,
including the Records; and (ii) Borrower shall promptly furnish to Agent such
copies of such books and records or extracts therefrom as Agent may request, and
(iii) Agent or its designee may use during normal business hours such of
Borrower’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing for the collection of Accounts and realization of other
Collateral.
     (b) Provided that an Event of Default has not occurred and is continuing,
Agent shall use all reasonable efforts to keep confidential, in accordance with
its customary procedures for handling confidential information and safe and
sound lending practices, any non-public information made available by Borrower
to Agent pursuant to Section 7.9(a), and all copies thereof, provided that,
nothing in this Section 7.9(b) shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order; (ii) to bank examiners and other regulators, auditors and/or
accountants; (iii) in connection with any litigation to which Agent or a Lender
is a party; (iv) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant), as applicable, shall have first agreed in writing to treat such
information as confidential in accordance with this Section 7.9(b); and (v) to
counsel for Agent or any Lender or any participant or assignee (or prospective
participant or assignee). In no event shall this Section 7.9(b), or any other
provision of this Agreement or any applicable law be deemed to: (i) apply to or
restrict disclosure of information that has been or is made public by Borrower
or any third party without breach by Agent of this Section 7.9(b) or otherwise
become generally available to the public other than as a result of a disclosure
in violation hereof; (ii) apply to or restrict disclosure of information that
was or becomes available to Agent on a non-confidential basis from a person
other than Borrower; (iii) require Agent to return any

- 59 -



--------------------------------------------------------------------------------



 



materials furnished by Borrower to Agent; or (iv) prevent Agent from responding
to routine informational requests in accordance with applicable industry
standards relating to the exchange of credit information.
SECTION 8. REPRESENTATIONS AND WARRANTIES
          Borrower hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement),
the truth and accuracy of which are a continuing condition of the making of
Revolving Loans and providing Letter of Credit Accommodations by Lenders to
Borrower:
     8.1 Corporate Existence, Power and Authority; Subsidiaries; Solvency
Borrower is a corporation duly incorporated, validly existing and duly organized
under the laws of its jurisdiction of incorporation and is duly qualified or
registered as a foreign or extra-provincial corporation in all provinces, states
or other jurisdictions where the nature and extent of the business transacted by
it or the ownership of assets makes such qualification necessary, except for
those jurisdictions in which the failure to so qualify would not have a material
adverse effect on Borrower’s financial condition, results of operation or
business or the rights of Agent in or to any of the Collateral. The execution,
delivery and performance of the Financing Agreements and the transactions
contemplated thereunder are all within Borrower’s corporate powers, have been
duly authorized and are not in contravention of law or the terms of Borrower’s
certificate of incorporation, by-laws, or other organizational documentation, or
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or its property are bound. The Financing Agreements constitute legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms. Borrower does not have any Subsidiaries except as set forth on
the Information Certificate. Borrower is not insolvent.
     8.2 Financial Statements; No Material Adverse Change
All financial statements relating to Borrower which have been or may hereafter
be delivered by Borrower to Agent have been prepared in accordance with GAAP and
fairly present the financial condition and the results of operation of Borrower
as at the dates and for the periods set forth therein. Except as disclosed in
any interim financial statements furnished by Borrower to Agent prior to the
date of this Agreement, there has been no material adverse change in the assets,
liabilities, properties and condition, financial or otherwise, of Borrower,
since the date of the most recent audited financial statements furnished by
Borrower to Agent prior to the date of this Agreement.
     8.3 Chief Executive Office; Collateral Locations
The chief executive office of Borrower and Borrower’s Records concerning
Accounts are located only at the address set forth on the Borrower’s signature
page below and its only other places of business and the only other locations of
Collateral, if any, are the addresses set forth in the Information Certificate,
subject to the right of Borrower to establish new locations in accordance with
Section 9.2 below and to move Inventory and Equipment as permitted in Sections
7.3 and 7.4, respectively. The Information Certificate correctly identifies any
of such locations which

- 60 -



--------------------------------------------------------------------------------



 



are not owned by Borrower and sets forth the owners and/or operators thereof and
to the best of Borrower’s knowledge, the holders of any mortgages on such
locations.
     8.4 Priority of Liens; Title to Properties
The Liens granted to Agent and Original Lender under the Financing Agreements
constitute valid and perfected first priority Liens in and upon the Collateral
subject only to Permitted Liens. Borrower has good and marketable title to all
of its properties and assets subject to no Liens, except Permitted Liens.
     8.5 Tax Returns
Borrower has filed, or caused to be filed, in a timely manner (with extensions)
all tax returns, reports and declarations which are required to be filed by it
(except those in respect of taxes the calculation or payment of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and except for those returns for those jurisdictions in
which failure to do so would not have a material adverse effect on the financial
condition of Borrower). All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Borrower has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower and with respect to which adequate reserves have been set
aside on its books. Adequate provision has been made for the payment of all
accrued and unpaid federal, provincial, municipal, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.
     8.6 Litigation
Except as set forth on the Information Certificate, there is no present
investigation by any Governmental Authority pending, or to the best of
Borrower’s knowledge threatened, against or affecting Borrower, its assets or
business and there is no action, suit, proceeding or claim by any Person
pending, or to the best of Borrower’s knowledge threatened, against Borrower or
its assets or business, or against or affecting any transactions contemplated by
this Agreement, which in each of the foregoing cases, can reasonably be expected
to result in any material adverse change in the assets or business of Borrower
or would impair the ability of Borrower to perform its obligations under any of
the Financing Agreements to which it is a party or of Agent to enforce any
Obligations or realize upon any Collateral.
     8.7 Compliance with Other Agreements and Applicable Laws
Borrower is not in default in any respect under, or in violation in any respect
of any of the terms of, any agreement, contract, instrument, lease or other
commitment to which it is a party or by which it or any of its assets are bound,
including the Contracts and Leases, and Borrower is in compliance in all
respects with all applicable provisions of laws, rules, regulations, licenses,
permits, approvals and orders of any foreign, federal, provincial or local
governmental authority except for any default or lack of compliance that would
not reasonably be expected to have a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of Borrower, (b) the rights and remedies of any Agent or

- 61 -



--------------------------------------------------------------------------------



 



any Lender under any Financing Agreement or (c) the ability of Borrower or any
Obligor to performs its obligations under any Financing Agreement to which it is
a party.
     8.8 Bank Accounts
All of the deposit accounts, investment accounts or other accounts in the name
of or used by Borrower maintained at any bank or other financial institution are
set forth on Schedule 8.8 hereto, subject to the right of Borrower to establish
new accounts in accordance with Section 9.17 below.
     8.9 Accuracy and Completeness of Information
All information furnished by or on behalf of Borrower in writing to Agent or a
Lender in connection with any of the Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate, is true and correct in all material respects on the date as of
which such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading, in addition, the
Information Certificate attaches the form(s) of the agreements generally used
for the Capital Leases and Operating Leases, together with a breakdown of which
agreements constitute Capital Leases and which agreements constitute Operating
Leases, together with any and all exceptions thereto, and have been delivered to
Agent for review. Borrower represents and warrants that none of the Contracts
and Leases include contractual provisions restricting the assignability thereof
to any Lender or Agent or to an assignee thereof upon exercise of the Financing
Agreements, with the exception of those restrictive provisions set out on
Schedule 8.9 hereof. No event or circumstance has occurred which has had or
could reasonably be expected to have a material adverse affect on the business
or assets of Borrower, which has not been fully and accurately disclosed to
Agent in writing.
     8.10 Status of Pension Plans
To the best knowledge of Borrower:
     (a) The Pension Plans are duly registered under all applicable provincial
pension benefits legislation and there are no other Canadian pension plans of
Borrower other than the Pension Plans.
     (b) All obligations of Borrower (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Pension Plans or the funding agreements therefor have been performed in a timely
fashion. There are no outstanding disputes concerning the assets held pursuant
to any such funding agreement.
     (c) All contributions or premiums required to be made by Borrower to the
Pension Plans have been made in a timely fashion in accordance with the terms of
the Pension Plans and applicable laws and regulations.
     (d) All employee contributions to the Pension Plans required to be made by
way of authorized payroll deduction have been properly withheld by Borrower and
fully paid into the Pension Plans in a timely fashion.

- 62 -



--------------------------------------------------------------------------------



 



     (e) All reports and disclosures relating to the Pension Plans required by
any applicable laws or regulations have been filed or distributed in a timely
fashion.
     (f) There have been no improper withdrawals, or applications of, the assets
of any of the Pension Plans.
     (g) No amount is owing by any of the Pension Plans under the Income Tax Act
(Canada) or any provincial taxation statute.
     (h) None of the Pension Plans is a defined benefit registered pension plan
or contains any defined benefit provision.
     (i) Borrower, after diligent enquiry, has neither any knowledge, nor any
grounds for believing, that any of the Pension Plans is the subject of an
investigation or any other proceeding, action or claim. There exists no state of
facts which after notice or lapse of time or both could reasonably be expected
to give rise to any such proceeding, action or claim.
     (j) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of
Borrower’s knowledge, nothing has occurred which would cause the loss of such
qualification where such loss, when combined with other such occurrences or
failures to comply, has or could reasonably be expected to have a material
adverse effect on (i) the business, condition (financial or otherwise),
operations, performance, properties or prospects of Borrower, (ii) the rights
and remedies of any Agent or any Lender under any Financing Agreement or
(iii) the ability of Borrower or any Obligor to perform its obligation under any
Financing Agreements to which it is party. Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver has been made
with respect to any Plan.
     (k) Except as set forth in the Information Certificate, there are no
pending, or to the best of Borrower’s knowledge, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan.
Except as set forth in the Information Certificate, there has been no prohibited
transaction or violation of the fiduciary responsibility rules that would
reasonably be expected to result in a material liability to the Plan.
     (l) Except as set forth in the Information Certificate, (i) no ERISA Event
has occurred or is reasonably expected to occur that would reasonably be
expected to result in a material liability to the Plan; (ii) Borrower and its
ERISA Affiliates have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) Borrower and its
ERISA Affiliates have not incurred and do not reasonably expect to incur any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) Borrower and its
ERISA Affiliates have not engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA.

- 63 -



--------------------------------------------------------------------------------



 



     8.11 Environmental Compliance
     (a) Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder which may be expected to have a
material adverse effect on Borrower and the operations of Borrower comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder.
     (b) There is no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any Governmental Authority or any other person nor
is any pending or to the best of Borrower’s knowledge threatened, with respect
to any non-compliance with or violation of the requirements of any Environmental
Law by Borrower or the release, spill or discharge, threatened or actual, of any
Hazardous Material or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or any
other environmental, health or safety matter, which affects Borrower or its
business, operations or assets or any properties at which Borrower has
transported, stored or disposed of any Hazardous Materials.
     (c) Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.
     (d) Borrower has all licenses, permits, certificates, approvals or similar
authorizations required to be obtained or filed in connection with the
operations of Borrower under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.
     (e) Borrower does not maintain and is not required by applicable law or
otherwise to establish and maintain a system to assure and monitor its continued
compliance with all Environmental Laws in all of its operations. In the event
Borrower establishes such a system it shall include annual reviews of such
compliance by employees or agents of Borrower who are familiar with the
requirements of the Environmental Laws and copies of all environmental surveys,
audits, assessments, feasibility studies and results of remedial investigations
shall be promptly furnished, or caused to be furnished, by Borrower to Agent all
at Borrower’s expense.
     8.12 Inter-Creditor and Subordination Agreements
There are no intercreditor agreements and/or subordination agreements to which
Borrower and/or any Obligor is a party.
     8.13 Survival of Warranties; Cumulative
All representations and warranties contained in any of the Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and each Lender on the date of each additional
borrowing or other credit accommodation

- 64 -



--------------------------------------------------------------------------------



 



hereunder and shall be conclusively presumed to have been relied on by Agent and
each Lender regardless of any investigation made or information possessed by
Agent or any Lender. The representations and warranties set forth herein shall
be cumulative and in addition to any other representations or warranties which
Borrower shall now or hereafter give, or cause to be given, to Agent or any
Lender.
     8.14 U.S. Legislation
     (a) Neither Borrower nor any of its Subsidiaries or Affiliates (i) is a
Sanctioned Person, (ii) has any of its assets in Sanctioned Entities, or
(iii) derives any of its operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Entities. The proceeds of the Loans will
not be used and have not been used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
     (b) None of the requesting or borrowing of the Loans or the requesting or
issuance, extension or renewal of any Letter of Credit Accommodations or the use
of the proceeds of any thereof will violate the Trading With the Enemy Act (50
USC §1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(including, but not limited to, (i) Executive order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”) and (ii) the Patriot Act. Neither Borrower nor any of its Subsidiaries
or Affiliates is or will become a “blocked person” as described in the Executive
Order, the Trading with the Enemy Act or the Foreign Assets Control Regulations
or engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”.
     (c) No part of the proceeds of the Loans will be used for any purpose that
violates the provisions of any of Regulation T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America or any other
regulation of such Board of Governors, Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System and Borrower does not own any such “margin stock”.
     8.15 Material Operating Subsidiaries
The Obligors are the only material operating subsidiaries of Borrower other than
IMAX Japan.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
     9.1 Maintenance of Existence
Except to the extent otherwise permitted herein, Borrower shall at all times
preserve, renew and keep in full, force and effect its corporate existence and
rights and franchises with respect thereto and maintain in full force and effect
all permits, licenses, trademarks, tradenames, approvals,

- 65 -



--------------------------------------------------------------------------------



 



authorizations, leases and contracts necessary to carry on the business as
presently or proposed to be conducted. Borrower shall give Agent fifteen
(15) days prior written notice of any proposed change in its corporate name,
which notice shall set forth the new name and Borrower shall deliver to Agent a
certified copy of the Articles of Amendment of Borrower providing for the name
change immediately following its filing.
     9.2 New Collateral Locations
Borrower may open any new location within Canada, the United States of America
or any other jurisdiction provided Borrower: (a) gives Agent thirty (30) days
prior written notice of the intended opening of any such new location; and
(b) executes and delivers, or causes to be executed and delivered, to Agent such
agreements, documents, and instruments as Agent may deem necessary or desirable
to protect its interests in the Collateral at such location, including PPSA, UCC
and other financing statements and such other evidence as Agent may require of
the perfection of Agent’s first priority Liens where required by Agent.
     9.3 Compliance with Laws, Regulations, Etc.
     (a) Borrower shall, at all times, comply in all respects with all laws,
rules, regulations, licenses, permits, approvals and orders applicable to it and
duly observe all requirements of any Federal, Provincial or local governmental
authority, including all statutes, rules, regulations, orders, permits and
stipulations relating to environmental pollution and employee health and safety,
including all of the Environmental Laws except for any matter that Borrower is
contesting in good faith by appropriate proceedings diligently pursued and which
is not reasonably expected to have a material adverse effect on Borrower or its
property, operations, business, prospects or conditions (financial or
otherwise).
     (b) Borrower shall take prompt and appropriate action to respond to any
non-compliance with any of the Environmental Laws and shall regularly report to
Agent on such response.
     (c) Borrower shall give both oral and written notice to Agent immediately
upon Borrower’s receipt of any notice of, or Borrower’s otherwise obtaining
knowledge of: (i) the occurrence of any event involving the actual release,
spill or discharge of any Hazardous Material that would be in violation of
Environmental Laws; or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any non-compliance
with or violation of any Environmental Law by Borrower, or (B) the release,
spill or discharge, threatened or actual, of any Hazardous Material, or (C) the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials, or (D) any other
environmental, health or safety matter, which affects any Borrower or its
business, operations or assets or any properties at which Borrower transported,
stored or disposed of any Hazardous Materials.
     (d) Without limiting the generality of the foregoing, whenever Agent
determines that there is non-compliance, or any condition which requires any
action by or on behalf of Borrower in order to avoid any material
non-compliance, with any Environmental Law, Borrower shall, at Agent’s request
and Borrower’s expense: (i) cause an independent environmental engineer
acceptable to Agent to conduct such tests of the site where Borrower’s

- 66 -



--------------------------------------------------------------------------------



 



non-compliance or alleged non-compliance with such Environmental Laws has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof; and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or Borrower’s response
thereto or the estimated costs thereof, shall change in any material respect.
     (e) Borrower shall indemnify and hold harmless Agent and each Lender and
their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable legal
fees and expenses) directly or indirectly arising out of or attributable to the
use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of Borrower and the preparation and
implementation of any closure, remedial or other required plans. All
representations, warranties, covenants and indemnifications in this Section 9.3
shall survive the payment of the Obligations and the termination of this
Agreement.
     9.4 Payment of Taxes and Claims
Borrower shall duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower and with respect to
which adequate reserves have been set aside on its books. Borrower shall be
liable for any tax or penalties imposed on Agent or a Lender as a result of the
financing arrangements provided for herein and Borrower agrees to indemnify and
hold Agent and each Lender harmless with respect to the foregoing, and to repay
to Agent and/or a Lender, as the case may be, on demand the amount thereof, and
until paid by Borrower such amount shall be added and deemed part of the
Revolving Loans, provided, that, nothing contained herein shall be construed to
require Borrower to pay any income, capital, financial institution or franchise
taxes attributable to the income of Agent or Lenders from any amounts charged or
paid hereunder to Agent or Lenders, and provided, further that any Lender
claiming any additional amounts hereunder agrees to use reasonable efforts
(consistent with the internal policy and legal and regulatory restrictions) to
change its applicable lending office if the making of such a change would avoid
the need for, or reduce the amount of any such additional amount that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement.
     9.5 Insurance
     (a) Borrower shall, at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Agent, acting in good faith, as to form,
amount and insurer. Borrower shall furnish certificates, policies or
endorsements to Agent as Agent shall require as

- 67 -



--------------------------------------------------------------------------------



 



proof of such insurance, and, if Borrower fails to do so Agent is authorized,
but not required, to obtain such insurance at the expense of Borrower. All
policies shall provide for at least thirty (30) days prior written notice to
Agent of any cancellation or reduction of coverage and that Agent may act as
attorney for Borrower in obtaining, and at any time an Event of Default exists
or has occurred and is continuing, adjusting, settling, amending and cancelling
such insurance.
     (b) Borrower shall cause Agent to be named as a loss payee and/or an
additional insured, as applicable (but without any liability for any premiums)
under such insurance policies and Borrower shall obtain non-contributory
lender’s loss payable endorsements to all insurance policies (other than third
party liability policies) in form and substance satisfactory to Agent. Such
lender’s loss payable endorsements shall specify that at any time an Event of
Default exists or has occurred and is continuing, the proceeds of such insurance
shall all be payable to Agent as its interests may appear and at all other times
in accordance with Section 9.5(c).
     (c) Subject to Section 9.5(b) hereof, the proceeds of insurance:

  (i)   which are equal to or less than $2,000,000 per occurrence shall be
payable to Borrower;     (ii)   which are greater than $2,000,000 and less than
$10,000,000 per occurrence, shall be payable to Borrower and Borrower shall
provide Agent with evidence, satisfactory to Agent in its discretion, that such
Collateral can be repaired and/or replaced within one hundred and eighty
(180) days from the date Borrower receives such proceeds. Borrower shall
forthwith apply such proceeds to the costs of repairing and/or replacing the
Collateral within such one hundred and eighty (180) day period otherwise
Borrower shall remit all such proceeds directly into the Payment Account and to
be dealt with in accordance with Section 6.3 hereof; or     (iii)   which are
greater than $10,000,000 per occurrence, shall be payable directly to Agent and
in the event that such Collateral can be repaired and/or replaced within one
hundred and eighty (180) days from the date Agent receives such proceeds,
Borrower shall provide evidence, within five (5) days from the date Agent
receives such proceeds, to Agent that such Collateral can be repaired and/or
replaced within such one hundred and eighty (180) days and if such evidence is
satisfactory Agent, in its discretion, Agent shall release such insurance
proceeds to Borrower. Borrower shall forthwith apply such proceeds to the costs
of repairing and/or replacing the Collateral within such one hundred and eighty
(180) days, in the event Borrower does not provide Agent with the evidence
required within five (5) days from the date Agent receives such proceeds, Agent
shall forthwith remit such proceeds to the Payment Account to be dealt with in
accordance with Section 6.3 hereof.

     (d) notwithstanding anything to the contrary contained in Section 9.5(c)
hereof, insurance proceeds received in respect of:

- 68 -



--------------------------------------------------------------------------------



 



  (i)   Collateral comprised of real property shall be payable directly into the
Payment Account and dealt with in accordance with Section 6.3 hereof;     (ii)  
proceeds of any keyman insurance policies, or cash surrender value thereof,
assigned to Agent, shall be payable to the Payment Account and dealt with in
accordance with Section 6.3 hereof; and     (iii)   proceeds of business
interruption insurance assigned to Agent, shall be payable to the Payment
Account and dealt with in accordance with Section 6.3 hereof.

     9.6 Financial Statements and Other Information
     (a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its Subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Agent, all to be in form, scope and substance satisfactory to Agent:

  (i)   within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), all in reasonable detail, fairly presenting the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and through such fiscal month;     (ii)   within one hundred and
twenty (120) days after the end of each fiscal year, audited consolidated
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of changes in
financial position and statements of shareholders’ equity), and the accompanying
notes thereto, including any consolidating worksheets prepared on a quarterly
basis in connection therewith, all in reasonable detail, fairly presenting the
financial position and the results of the operations of Borrower and its
Subsidiaries as of the end of and for such fiscal year, together with the
unqualified opinion of independent chartered accountants, which accountants
shall be an independent accounting firm selected by Borrower and acceptable to
Agent, that such financial statements have been prepared in accordance with
GAAP, and present fairly the results of operations and financial condition of
Borrower and its Subsidiaries as of the end of and for the fiscal year then
ended;     (iii)   by February 28 of each fiscal year or earlier if and when
available (including in draft form), projections for such fiscal year; and    
(iv)   as Agent may from time to time reasonably request, and provided that
Borrower prepares such information in the ordinary course of business, budgets,
management letters, forecasts, business plans, cash flows and other information
respecting the Collateral and the business of Borrower.

- 69 -



--------------------------------------------------------------------------------



 



     (b) Borrower shall promptly notify Agent in writing of the details of
(i) any loss, damage, investigation, action, suit, proceeding or claim relating
to the Collateral or any other property which is security for the Obligations
and which would result in any material adverse change in Borrower’s business,
properties, assets, goodwill or condition, financial or otherwise and (ii) the
occurrence of any Event of Default or Default.
     (c) Borrower shall promptly after the sending or filing thereof furnish or
cause to be furnished to Agent copies of all reports which Borrower sends to its
shareholders generally and copies of all reports and registration statements
which Borrower files with any provincial securities commission or securities
exchange.
     (d) Agent is hereby authorized to deliver a copy of any financial statement
or any other information relating to the business of Borrower to any court or
other government agency, if legally required to do so, or to any participant or
assignee or prospective participant or assignee. Borrower hereby irrevocably
authorizes and directs, at any time an Event of Default exists or has occurred
and is continuing, all accountants or auditors to deliver to Agent, at
Borrower’s expense, copies of the financial statements of Borrower and any
reports or management letters prepared by such accountants or auditors on behalf
of Borrower and to disclose to Agent such information as they may have regarding
the business of Borrower. Any documents, schedules, invoices or other papers
delivered to Agent may be destroyed or otherwise disposed of by Agent one
(1) year after the same are delivered to Agent, except as otherwise designated
by Borrower to Agent in writing.
     (e) Borrower shall within ten (10) days after the end of each month provide
a certificate of a senior officer of Borrower, in form and content satisfactory
to Agent, certifying that Borrower has paid or caused to be paid (or the
obligors listed in Schedule 9.10A hereto have paid) in full: (i) all rent and
other amounts due and payable with respect to any premises, with the exception
of theatres owned and operated by Borrower, leased by Borrower or any Obligor
(or the obligors listed in Schedule 9.10A hereto) during such month; and
(ii) all payments and other amounts due and payable from it with respect to any
Pension Plan during such month.
     (f) Borrower shall within thirty (30) days after the end of each month
provide a Compliance Certificate, in form and content satisfactory to Agent,
providing details of guarantees entered into by Borrower and such other matters
relating to Borrower as Agent may from time to time request.
     9.7 Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.
     (a) Borrower shall not, directly or indirectly, without the prior written
consent of Agent which is not to be unreasonably withheld or unless otherwise
permitted herein: (i) amalgamate with any other Person or permit any other
Person to amalgamate with it, or (ii) sell, assign, lease, transfer, abandon or
otherwise dispose of any Collateral to any other Person, or (iii) form or
acquire any Subsidiaries, or (d) wind up, liquidate or dissolve or (iv) agree to
do any of the foregoing.
     (b) Notwithstanding Section 9.7(a) hereof and provided that an Event of
Default does not then exist, Borrower shall be permitted to: (i) sell Inventory
in the ordinary course of business;

- 70 -



--------------------------------------------------------------------------------



 



(ii) sell Equipment at fair market value in the ordinary course of business;
(iii) dispose of worn-out or obsolete Equipment or Equipment no longer used in
the business of Borrower; (iv) except as permitted in this Section 9.7(b), sell
assets at fair market value provided that such assets are not the Real Property
or IP Collateral; (v) sell assets which include intellectual property as an
incidental component of such asset, provided such sale does not materially
diminish or impair the IP Collateral to be retained by Borrower hereunder; (vi)
amalgamate with an Affiliate or permit an Affiliate to amalgamate with it
provided that prior to the completion of such amalgamation Agent shall be
entitled to obtain and perfect a Lien from such Affiliate and/or amalgamated
entity, in form and substance substantially similar to that obtained from the
Obligors existing as at the date hereof, or that obtained from Borrower, if
applicable; (vii) form or acquire any Subsidiaries provided that Agent shall be
provided with thirty (30) days prior written notice of same and further provided
that Agent shall be entitled to obtain and perfect a Lien from such Subsidiary,
in form and substance substantially similar to that obtained from Obligors
existing as at the date hereof; and (viii) form or acquire any single purpose
Subsidiaries for the purpose of entering into the joint ventures and the third
party productions permitted pursuant to Section 9.10 hereof.
     9.8 Liens
Borrower shall not create, incur, assume or suffer to exist any Lien on any of
its assets or properties, including the Collateral, except: (a) liens and
security interests of Agent; (b) liens securing the payment of taxes, either not
yet overdue or the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to Borrower and with
respect to which adequate reserves have been set aside on its books;
(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower’s business to the extent:
(i) such liens secure indebtedness which is not overdue or (ii) such liens
secure indebtedness relating to claims or liabilities which are fully insured
and being defended at the sole cost and expense and at the sole risk of the
insurer or being contested in good faith by appropriate proceedings diligently
pursued and available to Borrower, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books; (d) zoning restrictions,
rights-of-way, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Borrower as
presently conducted thereon or materially impair the appraised value of the real
property which may be subject thereto and the Liens permitted in the
Mortgage/Charge registered in favour of Agent in respect of the Real Property;
(e) purchase money security interests in Equipment (including capital leases)
and purchase money mortgages on real estate not to exceed, in the case of such
purchase money security interests and purchase money mortgages, $500,000 in the
aggregate at any time outstanding so long as such security interests and
mortgages do not apply to any property of Borrower other than the Equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the Equipment or real estate so acquired, as the case may be;
(f) Liens set forth on Schedule 8.4 hereto; (g) liens securing performance of
bids, contracts, statutory obligations, surety, performance and appeal bonds and
other like obligations incurred in the ordinary course of business; (h) pledges
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
legislation; (i) liens securing indebtedness of a person acquired by or
amalgamated with Borrower or liens securing

- 71 -



--------------------------------------------------------------------------------



 



indebtedness incurred in connection with an acquisition, provided in all such
cases that such acquisition or amalgamation, as the case may be, is not
prohibited hereunder and provided further that such liens were in existence
prior to the date of such acquisition, and were not incurred in anticipation
thereof and do not extend to assets other than those acquired; and (j) liens in
favour of EDC over deposits of collateral given by Borrower in favour of EDC
pursuant to the terms of Section 5(l)(2) of the EDC Indemnity Agreement;
provided however that (i) the Liens and interest of EDC in such collateral shall
at all times be subject to and subordinate to any and all interests and Liens of
Agent in such collateral and (ii) Agent shall have provided its prior written
consent to Borrower to make such deposit of collateral with EDC (all of the
foregoing being sometimes collectively referred to herein as “Permitted Liens”).
     9.9 Indebtedness
Borrower shall not incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any obligations, liabilities or indebtedness
(including under or in connection with capital leases), except: (a) the
Obligations including obligations, liabilities and indebtedness under or in
connection with Swap Agreements; (b) trade obligations and normal accruals in
the ordinary course of business not yet due and payable, or with respect to
which Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Borrower, and with
respect to which adequate reserves have been set aside on its books;
(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement; (d) the indebtedness set forth on
Schedule 9.9 hereto; (e) subject to Section 9.26, the Senior Note Indebtedness;
(f) the indebtedness incurred pursuant to the BMO Term Sheet; provided however
that the indebtedness of Borrower under (i) the BMO LC Facility shall not exceed
$10,000,000, (ii) the Mastercard Facility shall not exceed CDN$25,000 and
(iii) the FX Facility shall not exceed $300,000; (g) the indebtedness and
indemnity obligations incurred pursuant to the EDC Indemnity Agreement; provided
that such indebtedness and indemnity obligations shall relate solely to CIB
Products (as defined in the EDC Indemnity Agreement) issued by EDC in support of
the BMO LC Facility and not to exceed $10,000,000 in the aggregate; (h) the
indebtedness incurred pursuant to the BMO FEFC Term Sheet and the Application;
provided however that: (i) the foreign exchange forward contracts to be entered
into with respect to the BMO FEFC Term Sheet shall be entered into for hedging
purposes only and not for speculative purposes; (ii) the mark to market exposure
of all such existing foreign exchange forward contracts in the aggregate shall
not exceed US$10,000,000; (iii) the notional amount of all such existing foreign
exchange forward contracts in the aggregate shall not exceed US$33,333,333;
(iv) if Borrower fails to settle a foreign exchange forward contract entered
into with respect to the BMO FEFC Term Sheet on its settlement date and/or fails
to pay any part of the Guaranteed Amount (as defined in the FX Guarantee) to BMO
within ten (10) Business Days of BMO’s demand to Borrower to pay the Guaranteed
Amount (as defined in the FX Guarantee), BMO may submit a payment request to EDC
under the FX Guarantee and BMO is required to demand payment from Borrower
before submitting a payment request under the FX Guarantee to EDC unless BMO is
prevented from making a demand by reason of an Insolvency Event Stay (as defined
in the FX Guarantee) or by reason of an Injunction (as defined in the FX
Guarantee); and (v) EDC’s sole recourse against Borrower with respect to amounts
paid by EDC pursuant to the FX Guarantee shall be against Borrower pursuant to
the unsecured indemnity in the Application not to exceed US$5,000,000 in
aggregate plus applicable costs, expenses, and interest as set out

- 72 -



--------------------------------------------------------------------------------



 



therein; and (i) any subordinated indebtedness in the aggregate principal amount
not to exceed $25,000,000; provided that:

  (A)   both before and after giving effect to the incurrence of such
indebtedness, Borrower is in compliance with all the terms of the Financing
Agreements including the financial covenants set forth in Sections 9.13, 9.14,
9.23 and 9.24 hereof and no Default or Event of Default exists and is continuing
or would occur as a result thereof;     (B)   prior to the indefeasible payment
in full in cash of the Term Loan, such indebtedness incurred under this
Section 9.9(i) must be subject to an intercreditor or subordination agreement
between Agent, Borrower and subordinated lender, in form, content and substance
satisfactory to Agent, in its sole and absolute discretion; and     (C)   after
the indefeasible payment in full in cash of the Term Loan, such indebtedness
incurred under this Section 9.9(i) must be subject to an intercreditor or
subordination agreement (which shall contain standard market terms for
intercreditor or subordination agreements between a senior first secured lender
and a subordinate junior lender) between Agent, Borrower and subordinated
lender, in form, content and substance satisfactory to Agent, acting reasonably.

For greater certainty and without limiting the foregoing Borrower shall not,
directly or indirectly, (a) amend, modify, alter or change the terms of such
indebtedness or any agreement, document or instrument related thereto as in
effect on the date hereof except that Borrower may amend, modify, alter or
change the terms of the Senior Note Indebtedness only with the prior written
consent of Agent, in its discretion or (b) prepay, redeem, retire, defease,
purchase or otherwise acquire such indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose except that Borrower may prepay,
redeem, retire, defease, purchase or otherwise acquire the Senior Note
Indebtedness (including, necessary amendments to the Senior Notes and Trust
Indenture in respect thereof) in accordance with the terms of Section 9.26
hereof. Borrower shall furnish to Agent all notices or demands in connection
with such indebtedness either received by Borrower or on its behalf, promptly
after the receipt thereof, or sent by Borrower or on its behalf, concurrently
with the sending thereof, as the case may be.
     9.10 Loans, Investments, Guarantees, Etc.
Borrower shall not, directly or indirectly, without the prior written consent of
Agent which is not to be unreasonably withheld, make any loans or advance money
or property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except:

- 73 -



--------------------------------------------------------------------------------



 



(a) the endorsement of instruments for collection or deposit in the ordinary
course of business; (b) investments in: (i) short-term direct obligations of the
Canadian Government and the U.S. Government, (ii) negotiable certificates of
deposit issued by any bank satisfactory to Agent, payable to the order of
Borrower or to bearer and delivered to Agent, (iii) commercial paper rated A1 or
P1, and (iv) term deposits with the Bank of Montreal and The Toronto-Dominion
Bank existing as of the date hereof provided, that, as to any of the foregoing,
unless waived in writing by Agent, Borrower shall take such actions as are
deemed necessary by Agent to perfect the first-ranking Lien of Agent in such
investments; (c) financial guarantees in an amount less than $10,000,000;
(d) regularly scheduled payments of interest and scheduled payment of principal
on maturity each in respect of the Senior Note Indebtedness and each in
accordance with the terms of the Trust Indenture; (e) the redemption of the
Senior Note Indebtedness by Borrower in exchange for equity in value equal to or
less than the Senior Note Indebtedness; (f) the guarantees by Borrower of the
real property lease obligations of the obligors and in the amounts set forth on
Schedule 9.10A hereto (and any renewals or replacements thereof not to exceed in
the aggregate the amounts set forth on Schedule 9.10A hereto) and the loans,
advances and guarantees set forth on Schedule 9.10B hereto; provided, that, as
to such loans, advances and guarantees set forth on Schedule 9.10B hereto,
(i) Borrower shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of such loans, advances or guarantees or any agreement,
document or instrument related thereto, or (B) as to such guarantees, redeem,
retire, defease, purchase or otherwise acquire the obligations arising pursuant
to such guarantees, or set aside or otherwise deposit or invest any sums for
such purpose, and (ii) Borrower shall furnish to Agent all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by Borrower or on its behalf, promptly after
the receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; (g) purchase or repurchase any and all
shares, interest, participations or other equivalents in Borrower’s capital
stock or other equity interests at any time outstanding, and any and all rights,
warrants or options exchangeable for or convertible into such capital stock or
other interests (excluding any debt security that is exchangeable for or
convertible into such capital stock); (h) enter into joint ventures, acting as a
prudent investor, with strategic partners for the purpose of advancing
Borrower’s business provided that Borrower’s investment in such joint ventures,
whether direct or indirect, shall not, at any time and in the aggregate, exceed
$10,000,000 and shall not result in a derogation of the value of the Collateral
or Agent’s, subject to Permitted Liens, first priority Liens therein; (i) make
loans or advance money to Affiliates in the ordinary course of Borrower’s
business with the proceeds of issuance of shares in the capital of Borrower,
provided such proceeds are used in the ordinary course of business and shall
not, for further clarity, be subject to any other restrictions on use contained
herein; (j) make payments to employees in connection with the repurchase of
phantom stock (including stock appreciation rights) in the ordinary course of
business; (k) payments to counterparties under or in connection with Swap
Agreements; and (l) loans, investments, purchases of shares, indebtedness,
assets or properties of an arm’s length third party and guarantees; provided
that (i) such loans, investments, purchases and guarantees shall not exceed an
aggregate amount (when combined with the amount of dividend payments made under
Section 9.11(b)) of $25,000,000, (ii) such loans, investments and purchases (and
the assets resulting therefrom) shall be subject to the first priority Liens of
Agent, (iii) such loans shall only be made to Obligors whose assets and
properties are subject to the first priority Liens of Agent, (iv) such
guarantees shall not be secured by any Liens on the assets or properties of
Borrower and (v) both before and after giving

- 74 -



--------------------------------------------------------------------------------



 



effect thereto, Borrower is in compliance with all terms of the Financing
Agreements including the financial covenants set forth in Sections 9.13, 9.14,
9.23 and 9.24 hereof and no Default or Event of Default exists and is continuing
or would occur as a result thereof. Borrower shall pay, or shall cause the
obligors listed in Schedule 9.10A hereto to pay, all amounts due and owing under
the leases that Borrower has guaranteed as set out in Schedule 9.10A hereto.
     9.11 Dividends and Redemptions
Subject to Section 9.10 hereof, Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any shares of Borrower now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class (or set aside or otherwise deposit or invest any sums for
such purpose) for any consideration other than common shares or apply or set
apart any sum, or make any other distribution (by reduction of capital or
otherwise) in respect of any such shares or agree to do any of the foregoing
with the exception of (a) redemptions of any securities, shares and/or options
of Borrower which are held by employees and/or insiders thereof and
(b) dividends not to exceed an aggregate amount (when combined with the
aggregate amount of loans, investments, purchases and guarantees made under
Section 9.10(l)) of $25,000,000 provided that (i) the Term Loan has been
indefeasibly repaid in full in cash and (ii) both before and after giving effect
thereto, Borrower is in compliance with all terms of the Financing Agreements
including the financial covenants set forth in Sections 9.13, 9.14, 9.23 and
9.24 hereof and no Default or Event of Default exists and is continuing or would
occur as a result thereof.
     9.12 Transactions with Affiliates
Borrower shall not, directly or indirectly, (a) purchase, acquire or lease any
property from, or sell, transfer or lease any property to, any officer,
director, agent or other person affiliated with Borrower, except in the ordinary
course of and pursuant to the reasonable requirements of Borrower’s business and
upon fair and reasonable terms no less favorable to Borrower than Borrower would
obtain in a comparable arm’s length transaction with an unaffiliated person or
(b) make any payments of management, consulting or other fees for management or
similar services, or of any indebtedness (including under the USERP) owing to
any officer, employee, shareholder, director or other person affiliated with
Borrower except (i) reasonable compensation to officers, employees and directors
for services rendered to Borrower in the ordinary course of business and
(ii) payments to Bradley J. Wechsler and Richard L. Gelfond in accordance with
the USERP so long as such payments are set out in Borrower’s budget or forecast
and then only in accordance with such budget or forecast.
     9.13 Fixed Charge Coverage Ratio
     (a) Borrower shall maintain a Fixed Charge Coverage Ratio of not less than
1.1:1.0 calculated at the end of each Fiscal Quarter (commencing with the
December 31, 2009 Fiscal Quarter) on a quarterly cumulative basis until the
December 31, 2010 Fiscal Quarter and thereafter on a rolling four (4) Fiscal
Quarter basis.

- 75 -



--------------------------------------------------------------------------------



 



     (b) Upon indefeasible payment in full of the Term Loan, Borrower shall only
be required to comply with Section 9.13(a) above if, at any time, (i) Excess
Availability is less than $10,000,000 or (ii) Cash and Excess Availability is
less than $15,000,000.
     9.14 Excess Availability
Borrower shall maintain a minimum Excess Availability of $5,000,000 at all
times.
     9.15 Aggregate Borrowings
At all times prior to the occurrence of an Event of Default or Default and
subject to Excess Availability, Borrower shall maintain a minimum average daily
principal balance of outstanding Revolving Loans of $2,500,000 and if, and only
if, Borrower does not maintain such average daily principal balance, the
applicable Interest Rate will not be charged on the difference between the
outstanding Revolving Loans and $2,500,000 however, the unused line fee
described in Section 3.4 hereof will be applied to the difference. If Agent
applies funds to reduce Obligations which results in the minimum average daily
principal balance of outstanding Revolving Loans being less than $2,500,000
following a Cash Dominion Event or application of insurance proceeds, an Event
of Default will not occur provided that Borrower increases the minimum average
daily principal balance of outstanding Revolving Loans to $2,500,000 within
three (3) days.
     9.16 Intellectual Property
In the event Borrower obtains or applies for any material intellectual property
rights or obtains any material licenses with respect thereto, Borrower shall
immediately notify Agent thereof and shall provide to Agent copies of all
written materials including, but not limited to, applications and licenses with
respect to such intellectual property rights. At Agent’s request, Borrower shall
promptly execute and deliver to Agent an intellectual property security
agreement granting to Agent a perfected security interest in such intellectual
property rights in form and substance satisfactory to Agent.
     9.17 Additional Bank Accounts
Borrower shall not, without the prior consent of Agent, directly or indirectly,
open, establish or maintain any deposit account, investment account or any other
account with any bank or other financial institution, other than the Blocked
Accounts and the accounts set forth in Schedule 8.8 hereto, except: (a) as to
any new or additional Blocked Accounts and other such new or additional accounts
which contain any Collateral or proceeds thereof, with the prior written consent
of Agent and subject to such conditions thereto as Agent may establish; (b) as
to any accounts used by Borrower to make payments of payroll, taxes or other
obligations to third parties, after prior written notice to Agent; and (c) as to
any new Excluded Accounts.
     9.18 Applications under the Companies’ Creditors Arrangement Act
Borrower acknowledges that its business and financial relationships with Agent
and each Lender are unique from its relationship with any other of its
creditors. Borrower agrees that it shall not file any plan of arrangement under
the CCAA (“CCAA Plan”) which provides for, or would

- 76 -



--------------------------------------------------------------------------------



 



permit directly or indirectly, Agent or any Lender to be classified with any
other creditor of Borrower for purposes of such CCAA Plan or otherwise.
     9.19 Supplemental Executive Retirement Plan
Borrower shall not, directly or indirectly, in respect of the USERP: (i) pay or
declare any payments thereunder other than those required to be paid and due
pursuant to the terms thereof; (ii) commence payment of contributions which
Borrower had not previously been contributing; (iii) amend, modify, alter or
otherwise change the terms thereof except for the purpose of reducing the
pension benefit to the applicable Borrower executive; or (iv) register the USERP
or otherwise establish a new similar registered plan.
     9.20 Operation of Pension Plans
     (a) Borrower shall administer the Pension Plans in accordance with the
requirements of the applicable pension plan texts, funding agreements, the
Income Tax Act (Canada) and applicable provincial pension benefits legislation.
     (b) Borrower shall use commercially reasonable efforts to obtain and to
deliver to Agent, upon Agent’s request, an undertaking of the funding agent for
each of the Pension Plans stating that the funding agent will notify Agent
within thirty (30) days of Borrower’s failure to make any required contribution
to the applicable Pension Plan.
     (c) Borrower shall not accept payment of any amount from any of the Pension
Plans without the prior written consent of Agent other than payments for
forfeitures in connection with terminated employees to be set-off against future
contribution obligations.
     (d) Without the prior written consent of Agent, Borrower shall not
terminate, or cause to be terminated, any of the Pension Plans, if such plan
would have a solvency deficiency on termination.
     (e) Borrower shall promptly provide Agent with any documentation relating
to any of the Pension Plans as Agent may request. Borrower shall notify Agent
within 30 days of: (i) a material increase in the liabilities of any of the
Pension Plans; (ii) the establishment of a new registered pension plan;
(iii) commencing payment of contributions to a Pension Plan to which Borrower
had not previously been contributing; and (iv) any failure to make any required
contribution to a Pension Plan when due.
     (f) Borrower shall, and shall cause each of its ERISA Affiliates to
(i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law,
(ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification, (iii) not terminate any US Pension Plan so as to
incur any liability to the Pension Benefit Guaranty Corporation, (iv) not allow
or suffer to exist any prohibited transaction involving any Plan or any trust
created thereunder which would subject Borrower or such ERISA Affiliate to a tax
or other liability on prohibited transactions imposed under Section 4975 of the
Code or ERISA in an aggregate amount in excess of $500,000, (v) make all
required contributions to any Plan which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Code or the terms of such Plan,
(vi) not allow or suffer to exist any

- 77 -



--------------------------------------------------------------------------------



 



accumulated funding deficiency, whether or not waived, with respect to any such
US Pension Plan, (vii) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, or (viii) not allow or suffer to exist any
occurrence of a reportable event or any other event or condition which presents
a risk of termination by the Pension Benefit Guaranty Corporation of any Plan
that is a single employer plan, which termination could result in any liability
to the Pension Benefit Guaranty Corporation.
     9.21 Costs and Expenses
Upon demand by Agent, Borrower shall pay to Arranger, Agent and Lenders all
reasonable costs, expenses, filing fees and taxes paid or payable in connection
with the structuring, arrangement, syndication, preparation, negotiation,
execution, delivery, recording, administration, collection, liquidation,
restructuring, enforcement and defense of the Obligations, Agent and each
Lender’s rights in the Collateral, the Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording or searching (including PPSA and UCC financing
statement and other similar filing and recording fees and taxes, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) all insurance premiums, appraisal fees and search fees; (c) reasonable costs
and expenses of remitting loan proceeds, collecting cheques and other items of
payment, and establishing and maintaining the Blocked Accounts, if any, and the
Payment Accounts, together with Agent’s customary charges and fees with respect
thereto; (d) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (e) costs and expenses of
preserving and protecting the Collateral; (f) reasonable costs and expenses paid
or incurred in connection with obtaining payment of the Obligations, enforcing
the security interests and liens of each Agent, selling or otherwise realizing
upon the Collateral, and otherwise enforcing the provisions of the Financing
Agreements or defending any claims made or threatened against Agent and Lenders
arising out of the transactions contemplated hereby and thereby (including
preparations for and consultations concerning any such matters); (g) all
reasonable out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and Borrower’s operations, plus a per diem charge at the rate of
$1,200 per person per day for Agent’s examiners in the field and office;
provided that with respect to such periodic field examinations: (i) Borrower
shall permit same at the request of Agent; and (ii) Borrower shall only be
responsible for paying such expenses, costs and per diem for three (3) such
periodic field examinations in any twelve (12) month period with no such
restrictions applicable after the occurrence and continuation of an Event of
Default; (h) all reasonable out-of-pocket expenses including due diligence,
audit and appraisal expenses and legal fees incurred in the structuring,
negotiation, arrangement, syndication, restructuring, administration and
amending of this Agreement and the Original Loan Agreement; and (i) the
reasonable fees and disbursements of counsel (including legal assistants) to
Arranger, Agent and Lenders in connection with any of the foregoing.
     9.22 Further Assurances
At the request of Agent at any time and from time to time, Borrower shall, at
its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements,

- 78 -



--------------------------------------------------------------------------------



 



documents and instruments, and do or cause to be done such further acts as may
be necessary to evidence, perfect, maintain and enforce the Liens and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of any of the Financing Agreements. Agent may at any time and from time
to time request a certificate from an officer of Borrower representing that all
conditions precedent to the making of Revolving Loans and providing Letter of
Credit Accommodations contained herein are satisfied. In the event of such
request by Agent, Agent and each Lender may, at its option, cease to make any
further Revolving Loans or provide any further Letter of Credit Accommodations
until Agent has received such certificate and, in addition, Agent has determined
that such conditions are satisfied. Where permitted by law, Borrower hereby
authorizes Agent to execute and file one or more PPSA, UCC or other financing
statements or notices signed only by Agent or Agent’s representative.
     9.23 Cash and Excess Availability Covenant
Borrower shall, at all times, maintain minimum Cash and Excess Availability,
calculated monthly by Agent on the first day of each month, of not less than
$15,000,000.
     9.24 Funded Debt
     (a) Borrower shall ensure that the ratio of Funded Debt to trailing twelve
(12) month EBITDA shall not be more than 2.0:1.0 calculated on a consolidated
basis at the end of each Fiscal Quarter until December 31, 2010 and not more
than 1.75:1.0 calculated on a consolidated basis at the end of each Fiscal
Quarter thereafter.
     (b) Upon indefeasible payment in full of the Term Loan, Borrower shall only
be required to comply with Section 9.24(a) above if, at any time, (i) Excess
Availability is less than $10,000,000 or (ii) Cash and Excess Availability is
less than $15,000,000.
     9.25 No Material Changes
Borrower shall not, without the prior written consent of Agent (a) change its
Fiscal Quarters or its fiscal year (currently January 1 to December 31),
(b) make any material change to its business or the conduct thereof from that
existing or being conducted as of the date hereof, other than changes that would
not be reasonably expected to have a material adverse effect on (i) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of Borrower and its Subsidiaries, taken as a whole,
(ii) the rights and remedies of any Agent or any Lender under any Financing
Agreement or (iii) the ability of Borrower or any Obligor to perform its
obligations under any Financing Agreement to which it is or is to be a party
(c) make any material changes to its accounting policies in effect as of the
date hereof, except as required or permitted by GAAP or (d) make any material
amendments to its organizational documents or material contracts other than
amendments that would not be reasonably expected to have a material adverse
effect on (i) the business, condition (financial or otherwise), operations,
performance, properties or prospects of Borrower and its Subsidiaries, taken as
a whole, (ii) the rights and remedies of any Agent or any Lender under any
Financing Agreement or (iii) the ability of Borrower or any Obligor to perform
its Obligations under any Financing Agreement to which it is or is to be a
party.

- 79 -



--------------------------------------------------------------------------------



 



     9.26 Repayment of Senior Note Indebtedness
     (a) Borrower represents that the Senior Note Indebtedness as of the date
hereof is $104,437,000.
     (b) Borrower agrees to repay in full in cash the Senior Note Indebtedness
by no later than the Senior Note Indebtedness Repayment Date, all in accordance
with the terms of the Senior Notes and the Trust Indenture and Agent and Lenders
hereby consent to such repayment provided that the amount of the Senior Note
Indebtedness does exceed the amount set forth in Section 9.26(a) above. Upon
such repayment, Borrower shall promptly provide Agent with evidence of the
cancellation and termination of the Senior Note Indebtedness, the Senior Notes
and the Trust Indenture, all in form and substance satisfactory to Agent.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
     10.1 Events of Default
The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:
     (a) Borrower fails to:

  (i)   pay when due any principal due and payable hereunder, or subject to
Section 10.1(a)(ii) hereof, fails to perform any of the covenants contained in
Sections 9.14 and 9.23 of this Agreement or fails to perform any of the
covenants contained in Sections 9.13, 9.18 and 9.24 of this Agreement;     (ii)
  perform any of the covenants contained in Sections 9.14 and 9.23 of this
Agreement, where such failure to perform is caused solely by the exercise of
discretion on the part of Agent pursuant to Section 2.1(b) hereof and where such
failure to perform is not remedied to the satisfaction of Agent, in its sole
discretion, within three (3) days of the date on which such term covenant,
condition or provision was to be performed;     (iii)   fails to perform any of
the covenants contained in Section 6.3 of this Agreement, where such failure to
perform is not remedied to the satisfaction of Agent, in its sole discretion,
within one (1) day of the original date on which such term, covenant, condition
or provision was to be performed;     (iv)   pay when due any Obligations (other
than principal) or fails to perform any of the covenants contained in
Sections 6.6, 7.1, 7.2, 9.1, 9.2, 9.3, 9.5, 9.7, 9.8, 9.9, 9.10, 9.12, 9.15 or
9.19 of this Agreement, where such failure to pay or perform, as applicable, is
not remedied to the satisfaction of Agent, in its sole discretion, within three
(3) days of the original date on which such term, covenant, condition or
provision was to be performed; or

- 80 -



--------------------------------------------------------------------------------



 



  (v)   fails to perform any other terms, covenants, conditions or provisions,
or if any representations and warranties hereunder proves to be false or
inaccurate when made, contained in this Agreement or any of the other Financing
Agreements, where such failure to perform or to revise such representation or
warranty is not remedied to the satisfaction of Agent, in its sole discretion,
within fifteen (15) days from notice by Agent;

     (b) any Obligor:

  (i)   revokes or terminates any of the terms, covenants, conditions or
provisions of any Financing Agreement;     (ii)   fails to pay principal
required pursuant to the terms, covenants, conditions or provisions of any
Financing Agreement;     (iii)   fails to pay Obligations (other than principal)
required pursuant to the terms covenants, conditions or provisions of any
Financing Agreement where such failure to pay is not remedied to the
satisfaction of Agent, in its sole discretion, within three (3) days of the
original date on which such payment was to be made; or     (iv)   fails to
perform any other terms covenants, conditions or provisions of any Financing
Agreement, where such failure to perform is not remedied to the satisfaction of
Agent, in its sole discretion, within fifteen (15) days from notice by Agent;

     (c) any judgment for the payment of money is rendered against Borrower or
any Obligor in excess of $1,000,000 in any one case or in excess of $2,000,000
in the aggregate and shall remain undischarged or unvacated for a period in
excess of sixty (60) days or execution shall at any time not be effectively
stayed, or any judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against Borrower or any Obligor
or any of their assets;
     (d) Borrower dissolves, suspends or discontinues doing business, any
Obligor (which is a partnership, limited liability company, limited partnership,
limited liability partnership or a corporation) or any general partner of an
Obligor that is a general partnership dissolves, suspends or discontinues doing
business or any Obligor (who is a natural person) dies;
     (e) Borrower or any Obligor becomes insolvent, makes an assignment for the
benefit of creditors, proposes to make, makes or sends notice of a bulk sale or
calls a meeting of its creditors or principal creditors;
     (f) a petition, case or proceeding under the bankruptcy laws of Canada or
similar laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at law or in equity) is filed or commenced against
Borrower or any Obligor or all or any part of its properties and such petition
or application is not dismissed within thirty (30) days after the date of its
filing or

- 81 -



--------------------------------------------------------------------------------



 



Borrower or any Obligor shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;
     (g) a petition, case or proceeding under the bankruptcy laws of Canada or
similar laws of any foreign jurisdiction now or hereafter in effect or under any
insolvency, arrangement, reorganization, moratorium, receivership, readjustment
of debt, dissolution or liquidation law or statute of any jurisdiction now or
hereafter in effect (whether at a law or equity) is filed or commenced by
Borrower or any Obligor for all or any part of its property including if
Borrower or any Obligor shall:

  (i)   apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;    
(ii)   be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;     (iii)   make a general
assignment for the benefit of creditors;     (iv)   file a voluntary petition or
assignment in bankruptcy or a proposal seeking a reorganization, compromise,
moratorium or arrangement with its creditors;     (v)   take advantage of any
insolvency or other similar law pertaining to arrangements, moratoriums,
compromises or reorganizations, or admit the material allegations of a petition
or application filed in respect of it in any bankruptcy, reorganization or
insolvency proceeding; or     (vi)   take any corporate action for the purpose
of effecting any of the foregoing;

     (h) any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Lenders, contingent indebtedness in connection with any guarantee,
letter of credit, indemnity or similar type of instrument in favour of any
person other than Agent or Lenders, in any case in an amount in excess of
$500,000, which default continues for more than the applicable cure period, if
any, with respect thereto, or any default by Borrower or any Obligor under any
material contract, lease, license or other obligation to any person other than
Agent or Lenders, in any case in an amount in excess of $500,000, which default
continues for more than the applicable cure period, if any, with respect
thereto;
     (i) any acquisition of control or change in the controlling ownership of
Borrower, if any, which may reasonably be expected to have a material adverse
effect on Borrower’s financial condition;
     (j) there shall be a change in the business or assets of Borrower or any
Obligor after the date hereof which is reasonably expected to have a material
adverse effect on Borrower or any Obligor;

- 82 -



--------------------------------------------------------------------------------



 



     (k) a requirement from the Minister of National Revenue for payment
pursuant to Section 224 or any successor section of the Income Tax Act (Canada)
or Section 317, or any successor section or any other Person in respect of
Borrower of the Excise Tax Act (Canada) or any comparable provision of similar
legislation shall have been received by Agent or any other Person in respect of
Borrower or otherwise issued in respect of Borrower;
     (l) the occurrence and continuance of an Event of Default (as such term is
defined in the Trust Indenture) which default has not been cured within the
applicable grace period provided in respect thereof or has not been waived by
the party so entitled to waive same;
     (m) there shall be a default under any Swap Agreement and such default
continues for more that the applicable cure period, if any, with respect
thereto;
     (n) any material loss, damage or destruction of the collateral purported to
be covered by the Financing Agreements (including the Collateral) that is not
covered in full by insurance proceeds payable to Agent thereunder or under the
other Financing Agreements;
     (o) any Lien created by a Financing Agreement shall cease to be a valid and
perfected first priority Lien (except as permitted herein or therein) in any
material amount of the collateral purported to be covered thereby (including the
Collateral); or
     (p) an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of Borrower in an aggregated amount in excess of
$500,000.
     10.2 Remedies
     (a) At any time an Event of Default exists or has occurred and is
continuing, Agent shall have all rights and remedies provided in the Financing
Agreements, the PPSA, UCC and other applicable law, all of which rights and
remedies may be exercised without notice to or consent by Borrower or any
Obligor (and shall be exercised if directed by Required Lenders), except as such
notice or consent is expressly provided for hereunder or required by applicable
law. All rights, remedies and powers granted to Agent and Lenders, under any of
the Financing Agreements, the PPSA, UCC or other applicable law, are cumulative,
not exclusive and enforceable, in Agent’s or Lenders’ discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include
the right to apply to a court of equity for an injunction to restrain a breach
or threatened breach by Borrower of any of the Financing Agreements. Agent may,
(and shall upon the instruction of Required Lenders) at any time or times,
proceed directly against Borrower or any Obligor to collect the Obligations
(except under or in connection with Swap Agreements) without prior recourse to
the Collateral.
     (b) Without limiting the foregoing and subject to Section 10.2(c) hereof,
at any time an Event of Default exists or has occurred and is continuing, Agent
may (and shall upon the instruction of Required Lenders), in its discretion:
(i) accelerate the payment of all outstanding Obligations (except under or in
connection with Swap Agreements) and demand immediate payment thereof to Agent
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(f) and 10.1(g), all outstanding Obligations (except under or in
connection with Swap Agreements) shall automatically become immediately due and
payable); (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises

- 83 -



--------------------------------------------------------------------------------



 



on or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral and carry on the business of Borrower; (iii) require
Borrower, at Borrower’s expense, to assemble and make available to Agent any
part or all of the Collateral at any place and time designated by Agent;
(iv) collect, foreclose, receive, appropriate, set-off and realize upon any and
all Collateral; (v) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose; (vi) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Agent or elsewhere) at such
prices or terms as Agent may deem reasonable, for cash, upon credit or for
future delivery, with Agent having the right to purchase the whole or any part
of the Collateral at any such public sale, all of the foregoing being free from
any right or equity of redemption of Borrower, which right or equity of
redemption is hereby expressly waived and released by Borrower; (vii) without
limiting clause (vi), grant a general, special or other license in respect of
any aspect of the Collateral on an exclusive or non-exclusive basis to any
person throughout the world or any part of it and on such terms and on such
conditions as Agent may consider appropriate; (viii) enforce against any
licensee or other person all rights and remedies of Borrower with respect to all
or any part of the Collateral, and take or refrain from taking any action that
Borrower might take with respect to any of those rights and remedies, and for
this purpose Agent shall have the exclusive right to enforce or refrain from
enforcing those rights and remedies, and may in the name of Borrower and at its
expense retain and instruct counsel and initiate any court or other proceeding
that Agent considers necessary or expedient; (ix) take any step necessary to
preserve, maintain or insure the whole or any part of the Collateral or to
realize upon any of it put it in vendable condition, and any amount paid as a
result of any taking any such steps shall be a cost the payment of which is
secured by this Agreement; (x) borrow money and use the Collateral directly or
indirectly in carrying on Borrower’s business or as security for loans or
advances for any such purposes; (xi) require Borrower to immediately begin using
commercially reasonable efforts to obtain all consents and to provide all
notices to any Client, as applicable, which may be required to permit Agent to
assign the Eligible Contracts and Leases; (xii) grant extensions of time and
other indulgences, take and give up security, accept compositions, grant
releases and discharges, and otherwise deal with Borrower, debtors of Borrower,
sureties and others as Agent may see fit without prejudice to the liability of
Borrower or Agent’s right to hold and realize the security interest created
under any Financing Agreement; and/or (xiii) terminate this Agreement. If any of
the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Agent. If notice of disposition of Collateral
is required by law, five (5) days prior notice by Agent to Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrower waives any other notice. In the event
Agent institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Borrower waives the posting of any bond
which might otherwise be required.
     (c) Notwithstanding anything to the contrary contained in this
Section 10.2:

- 84 -



--------------------------------------------------------------------------------



 



  (i)   for the duration of the IP Grace Period, Agent shall not be permitted to
enforce its security interest against the IP Collateral, or to exercise its
rights under Section 10.2(b)(vii) hereof except as permitted pursuant to the IP
Collateral License Agreement;     (ii)   for the duration of the IP Grace
Period, Borrower shall be permitted to use the IMAX name to carry on business;  
  (iii)   upon the commencement of the IP Grace Period, Agent shall have,
pursuant to the IP Collateral License Agreement, a royalty-free, freely
assignable perpetual license to use the IP Collateral required to enable Agent
to perform the obligations of Borrower under the Contracts and Leases;     (iv)
  upon the commencement of the IP Grace Period, Agent may sell, transfer, assign
and/or otherwise dispose of the Collateral, other than the IP Collateral, to any
transferee or assignee, and     (v)   subsequent to the expiry of the IP Grace
Period, provided that an Event of Default is then continuing, Agent may sell,
transfer, assign and/or otherwise dispose of any of the IP Collateral up to a
maximum amount equal to the outstanding Obligations together with all costs,
charges and expenses incurred by Agent as a result of enforcing against the IP
Collateral and Borrower hereby irrevocably designates and appoints Agent (and
all persons designated by Agent) as Borrower’s true and lawful attorney-in-fact
and authorizes Agent (and all persons designated by Agent) to effect the
foregoing.

     (d) Agent may apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations in the order set forth in Section 6.4(a).
Borrower shall remain liable to Agent for the payment of any deficiency with
interest at the highest rate provided for herein and all costs and expenses of
enforcement including legal costs and expenses.
     (e) Without limiting the foregoing, upon the occurrence of an Event of
Default that is continuing, Agent or Lenders may, at their option, without
notice, (i) cease making Revolving Loans or arranging Letter of Credit
Accommodations or reduce the Lending Formulas or amounts of Revolving Loans and
Letter of Credit Accommodations available to Borrower and/or (ii) terminate any
provision of this Agreement providing for any future Revolving Loans or Letter
of Credit Accommodations to be made by Lenders to Borrower.
     (f) Agent may appoint, remove and reappoint any person or persons,
including an employee or agent of Agent or a Lender to be a receiver (the
“Receiver”) which term shall include a receiver and manager of, or agent for,
all or any part of the Collateral. Any such Receiver shall, as far as concerns
responsibility for his acts, be deemed to be the agent of Borrower and not of
Agent or Lenders, and Agent and Lenders shall not in any way be

- 85 -



--------------------------------------------------------------------------------



 



responsible for any misconduct, negligence or non-feasance of such Receiver, his
employees or agents. Except as otherwise directed by Agent, all money received
by such Receiver shall be received in trust for and paid to Agent. Such Receiver
shall have all of the powers and rights of Agent described in this Section 10.2.
Agent may, either directly or through its agents or nominees, exercise any or
all powers and rights of a Receiver.
     (g) Where Agent realizes upon any of the Collateral, and in particular upon
any of the IP Collateral, Borrower shall provide without charge its know-how and
expertise relating to the use and application of the Collateral, and in
particular shall instruct Agent, and any purchaser of the Collateral designated
by Agent, concerning any IP Collateral including any confidential information or
trade secrets of Borrower. For greater certainty, the parties agree that unless
such confidential information or trade secrets form part of the Collateral being
realized upon, such confidential information or trade secrets shall be provided
for use only subject to any agreement regarding the confidentiality thereof or
for the protection thereof as may be reasonably requested by Borrower.
     (h) Borrower shall pay all reasonable costs, charges and expenses incurred
by Agent or Lenders or any Receiver or any nominee or agent of Agent or Lenders,
whether directly or for services rendered (including solicitor’s costs on a
solicitor and his own client basis, auditor’s costs, other legal expenses and
Receiver remuneration) in enforcing any Financing Agreement and in enforcing or
collecting Obligations and all such expenses together with any money owing as a
result of any borrowing permitted hereby shall be a charge on the proceeds of
realization and shall be secured hereby.
SECTION 11. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
     11.1 Assignment and Participations
     (a) Subject to the terms of this Section 11.1, any Lender may make an
assignment or sale of participations in, at any time or times, the Financing
Agreements, Loans and any Commitment or any portion thereof or interest therein,
including any Lender’s rights, title, interests, remedies, powers or duties
thereunder. Any assignment by a Lender shall:

  (i)   be in a minimum amount of $5,000,000;     (ii)   require the consent of
Agent and Borrower provided that:

  (A)   such consent is not to be unreasonably withheld, conditioned or delayed;
and     (B)   the consent of Borrower shall not be required if:

  (I)   an Event of Default or Default shall have occurred and be continuing; or
    (II)   such assignment is to an Eligible Transferee;

  (iii)   not be to a Prohibited Transferee;

- 86 -



--------------------------------------------------------------------------------



 



  (iv)   be effected by the execution of an assignment Agreement (an “Assignment
Agreement”) substantially in the form attached hereto as Schedule 11.1(a)(iv)
and otherwise in form and substance reasonably satisfactory to, and acknowledged
by, Agent;     (v)   be conditioned on such assignee Lender representing to the
assigning Lender and Agent that it is purchasing the applicable Loans to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution thereof; and     (vi)   include a payment to Agent of an
assignment fee of Three Thousand Five Hundred US Dollars ($3,500).

In the case of an assignment by a Lender under this Section 11.1, the assignee
shall have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Borrower
hereby acknowledges and agrees that any assignment shall give rise to a direct
obligation of Borrower to the assignee and that the assignee shall be considered
to be a “Lender”. In all instances, each Lender’s liability to make Loans
hereunder shall be several and not joint and shall be limited to such Lender’s
Pro Rata Share of the applicable Commitment. In the event any Lender assigns or
otherwise transfers all or any part of the Obligations, such Lender shall so
notify Borrower and Borrower shall, upon the request of Agent or such Lender,
execute new Term Notes in exchange for the Term Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 11.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Financing Agreements to the Bank of Canada or the
Canada Deposit Insurance Corporation; provided, that no such pledge to the Bank
of Canada or the Canada Deposit Insurance Corporation shall release such Lender
from such Lender’s obligations hereunder or under any other Financing Agreement.
     (b) Any sale of a participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrower hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or fees payable with respect to any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement or the other
Financing Agreements). Neither Agent nor any Lender (other than a Lender selling
a participation) shall have any duty to any participant and may continue to deal
solely with Lenders selling a participation as if no such sale had occurred. No
consent of Borrower is required with respect to the sale of a participation by a
Lender of all or any part of its Commitment. No sale of a participation by a
Lender of all or any part of its Commitment shall be made to a Prohibited
Transferee.

- 87 -



--------------------------------------------------------------------------------



 



     (c) Except as expressly provided in this Section 11.1, no Lender shall, as
between Borrower and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Term Notes or other Obligations owed to such Lender.
     (d) Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 11.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested, the preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants. Borrower shall certify the
correctness, completeness and accuracy of all descriptions of Borrower and its
respective affairs contained in any selling materials provided by it and all
other information provided by it and included in such materials.
     (e) A Lender may furnish any information concerning Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) provided such Persons agree
to maintain the confidentiality of such information.
     (f) Borrower may not assign its rights under the Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Agent and all Lenders.
     11.2 Appointment of Agent
     (a) Agent is hereby appointed to act on behalf of Lenders as Agent under
this Agreement and the other Financing Agreements. The provisions of this
Section 11.2 are solely for the benefit of Agent and Lenders and neither
Borrower nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement and the other Financing Agreements, Agent shall act solely as an
agent and mandatory of Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency, mandatory or trust
with or for Borrower or any Person other than Lenders. Agent shall have no
duties or responsibilities except for those expressly set forth in this
Agreement and the other Financing Agreements. The duties of Agent shall be
mechanical and administrative in nature and Agent shall not have, or be deemed
to have, by reason of this Agreement, any other Financing Agreement or otherwise
a fiduciary relationship in respect of any Lender. Except as expressly set forth
in this Agreement and the other Financing Agreements, Agent shall not have any
duty to disclose, and shall not be liable for failure to disclose, any
information relating to Borrower, Obligors or any of their respective
Subsidiaries or any account debtor that is communicated to or obtained by Agent
or any of its affiliates in any capacity. Neither Agent nor any of its
Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Financing Agreement, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or wilful misconduct as determined by a final and
non-appealable judgment or court order binding on them.

- 88 -



--------------------------------------------------------------------------------



 



     (b) If Agent shall request instructions from all Lenders, all affected
Lenders or Required Lenders, as the case may be, with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Financing Agreement, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
all Lenders, all affected Lenders or Required Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining. Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Financing Agreement (i) if such action would, in the opinion of
Agent, be contrary to law or the terms of this Agreement or any other Financing
Agreement; (ii) if such action would, in the opinion of Agent, expose Agent to
liabilities under Environmental Laws; or (iii) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Financing Agreement in accordance with the
instructions of all Lenders, all affected Lenders or Required Lenders, as the
case may be.
     11.3 Agent’s Reliance, Etc.
Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Financing Agreements, except for damages caused by its or their own negligence
or wilful misconduct as determined by a final and non-appealable judgment or
court order binding on them. Without limiting the generality of the foregoing,
Agent: (i) may treat the payee of any Term Note as the holder thereof until
Agent receives written notice of the assignment or transfer thereof signed by
such payee and in form reasonably satisfactory to Agent; (ii) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, warranties or representations
made in or in connection with this Agreement or the other Financing Agreements;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Financing Agreements on the part of Borrower or to inspect the Collateral
(including the books and records) of Borrower; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Financing
Agreements or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall incur no liability under or in respect of this Agreement
or the other Financing Agreements by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
     11.4 Agent and Affiliates
With respect to any of its Commitments hereunder, Agent shall have the same
rights and powers under this Agreement and the other Financing Agreements as any
other Lender and may exercise the same as though it were not Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Agent
in its individual capacity. Agent and its Affiliates

- 89 -



--------------------------------------------------------------------------------



 



may lend money to, invest in, and generally engage in any kind of business with
Borrower, any of its Affiliates and any Person who may do business with or own
securities of Borrower or any such Affiliate, all as if Agent were not Agent and
without any duty to account therefor to Lenders. Agent and its Affiliates may
accept fees and other consideration from Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders. Each Lender acknowledges the potential conflict of interest between
Agent as a Lender and Agent as agent hereunder.
     11.5 Lender Credit Decision
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Information Certificate and such
other documents and information as it has deemed appropriate, made its own
credit and financial analysis of Borrower and its own decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
     11.6 Indemnification
Lenders agree to indemnify Agent (to the extent not reimbursed by Borrower and
without limiting the obligations of Borrower hereunder), rateably according to
their respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against Agent in any way relating to or arising out
of this Agreement or any other Financing Agreement or any action taken or
omitted to be taken by Agent in connection therewith; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its rateable share according to its Pro Rata Share of any
out-of-pocket expenses (including reasonable fees of counsel) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Financing Agreement, to
the extent that Agent is not reimbursed for such expenses by Borrower.
     11.7 Failure to Act
Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their

- 90 -



--------------------------------------------------------------------------------



 



indemnification obligations under Section 11.6 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
     11.8 Concerning the Collateral and the Related Financing Agreements
Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon Lenders.
     11.9 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.
By signing this Agreement, each Lender:
     (a) is deemed to have requested that Agent furnish such Lender, within a
reasonable time after it becomes available to Agent, a copy of each field audit,
examination report, Compliance Certificate, Borrowing Base Certificate and/or
other documentation (each such audit, report, certificate or documentation being
referred to herein as a “Report” and collectively, “Reports”);
     (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;
     (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrower and will rely significantly upon Borrower’s books and records, as well
as on representations of Borrower’s personnel; and
     (d) agrees to keep all Reports confidential and strictly for its internal
use and not to distribute or use any Report in any other manner.
     11.10 Collateral Matters
     (a) Lenders hereby irrevocably authorize Agent at its option and in its
discretion to release any Lien upon any of the Collateral (i) upon termination
of the Commitments and payment and satisfaction of all of the Obligations and
delivery of cash collateral to the extent required under Section 13.1 below; or
(ii) constituting property being sold or disposed of if Borrower certifies to
Agent that the sale or disposition is made in compliance with Section 9.7 hereof
(and Agent may rely conclusively on any such certificate, without further
enquiry); or (iii) constituting property in which Borrower did not own an
interest at the time the Lien was granted or at any time thereafter; or (iv) if
required under the terms of any of the other Financing Agreements, including any
intercreditor agreement; or (v) approved, authorized or ratified in writing in
accordance with Section 11.15 hereof. Except as provided above, Agent will not
release any Lien upon any of the Collateral without the prior written
authorization required in accordance with Section 11.15 hereof.

- 91 -



--------------------------------------------------------------------------------



 



     (b) Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by applicable Lenders, each Lender,
as applicable, agrees to confirm in writing, upon request by Agent, the
authority to release Collateral conferred upon Agent under this Section. Agent
shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such Lien without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Borrower in
respect of) the Collateral retained by Borrower.
     (c) Agent shall have no obligation whatsoever to any Lender or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by Borrower or is cared for, protected or insured or has been encumbered, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect of the Loans hereunder, or whether any particular reserves are
appropriate, or that the Liens granted to Agent pursuant hereto or any of the
Financing Agreements or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of Collateral, or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.
     11.11 Successor Agent
Agent may resign at any time by giving not less than thirty (30) days’ prior
written notice thereof to Lenders and Borrower. Upon any such resignation,
Required Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by Required Lenders and shall have
accepted such appointment within thirty (30) days after the resigning Agent’s
giving notice of resignation, then the resigning Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a Lender, if a Lender is
willing to accept such appointment, or otherwise shall be a commercial bank or
financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution or other entity
whose business includes making commercial loans, in each case, is organized
under the laws of Canada or of any province thereof. If no successor Agent has
been appointed pursuant to the foregoing, within thirty (30) days after the date
such notice of resignation was given by the resigning Agent, such resignation
shall become effective and Required Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as Required Lenders appoint a
successor Agent as provided above. Any successor Agent appointed by Required
Lenders hereunder shall be subject to the approval of Borrower, such approval
not to be unreasonably withheld or delayed; provided, that such approval shall
not be required if an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any

- 92 -



--------------------------------------------------------------------------------



 



appointment as Agent hereunder by a successor Agent or the effective date of the
resigning Agent’s resignation, the resigning Agent shall be discharged from its
duties and obligations under this Agreement and the other Financing Agreements,
except that any indemnity rights or other rights in favour of such resigning
Agent shall continue. After any resigning Agent’s resignation hereunder, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was acting as Agent under this Agreement
and the other Financing Agreements.
     11.12 Setoff and Sharing of Payments
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 11.13(f), each Lender
is hereby authorized at any time or from time to time, without notice to
Borrower or to any other Person other than Agent, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of Borrower (regardless of
whether such balances are then due to Borrower) and any other properties or
assets at any time held or owing by that Lender to or for the credit or for the
account of Borrower against and on account of any of the Obligations that are
not paid when due; provided, that Lenders exercising such setoff rights shall
give notice thereof to Borrower promptly after exercising such rights. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lender shall sell) such participations in each
such other Lender’s Pro Rata Share of the Obligations as would be necessary to
cause such Lender to share the amount so setoff or otherwise received with the
other Lender in accordance with their respective Pro Rata Shares. Borrower
agrees, to the fullest extent permitted by law that (a) any Lender may exercise
its right to setoff with respect to amounts in excess of its Pro Rata Share of
the Obligations and may sell participations in such amounts so setoff to the
other Lenders; and (b) any Lender so purchasing a participation in a Loan made
or other Obligations held by the other Lenders may exercise all rights of
setoff, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of the Loan and
the other Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the setoff amount or payment otherwise
received is thereafter recovered from a Lender that has exercised the right of
setoff, the purchase of participations by that Lender shall be rescinded and the
purchase price restored without interest.
     11.13 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert
     (a) Advances; Payments

  (i)   In each funding notice provided by Agent to a Lender hereunder, Agent
shall provide such Lender with written confirmation (by telephone, telecopy or
email (if such Lender has provided email notice coordinates to Agent)) that all
conditions precedent hereunder to such funding have been satisfied or waived in
accordance with the terms hereof.

- 93 -



--------------------------------------------------------------------------------



 



  (ii)   Each Lender shall make the amount of such Lender’s Pro Rata Share of
such Loan available to Agent in same day funds by wire transfer to Agent’s
account not later than 11:00 a.m. (Toronto time) on the requested funding date
(which must be a Business Day). After receipt of such wire transfers (or, in
Agent’s sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Loan to Borrower. All payments by
each Lender shall be made without setoff, counterclaim or deduction of any kind.
    (iii)   On the 2nd Business Day of each calendar month or more frequently at
Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, telecopy or email (if such Lender has provided email notice
coordinates to Agent) of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Loans required to be made by it and purchased all participations required to be
purchased by it under this Agreement and the other Financing Agreements as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the portion of the Loans held
by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to fund
all such payments and Loans or failed to fund the purchase of all such
participations, Agent shall be entitled to set off the funding short-fall
against that Non-Funding Lender’s Pro Rata Share of all payments received from
Borrower. Such payments shall be made by wire transfer to such Lender’s account
not later than 2:00 p.m. (Toronto time) on the next Business Day following each
Settlement Date.

     (b) Availability of Lender’s Pro Rata Share. Agent may assume that each
Lender will make its Pro Rata Share of each Loan available to Agent on each
funding date (which must be a Business Day). If such Pro Rata Share is not, in
fact, paid to Agent by such Lender when due, Agent will be entitled to recover
such amount on demand from such Lender without setoff, counterclaim or deduction
of any kind. If any Lender fails to pay the amount of its Pro Rata Share
forthwith upon Agent’s demand, Agent shall promptly notify Borrower and Borrower
shall immediately repay such amount to Agent. Nothing in this Section 11.13(b)
or elsewhere in this Agreement or the other Financing Agreements shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfil its Commitment hereunder or to prejudice
any rights that a Borrower may have against any Lender as a result of any
default by such Lender hereunder. To the extent that Agent advances funds to
Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such Loan is made, Agent shall be entitled to retain for its
account all interest accrued on such advance until reimbursed by the applicable
Lender.
     (c) Return of Payments.

- 94 -



--------------------------------------------------------------------------------



 



  (i)   If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.     (ii)   If Agent determines at any
time that any amount received by Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any bankruptcy or insolvency
law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Financing Agreement, Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Agent on demand any portion of such amount that Agent has distributed
to such Lender, together with interest at such rate, if any, as Agent is
required to pay to Borrower or such other Person, without setoff, counterclaim
or deduction of any kind.

     (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Loan or any payment required by it hereunder on the date specified thereof,
shall not relieve the other Lenders (each such other Lender, an “Other Lender”)
of its obligations to make such Loan or purchase such participation on such
date, but neither any Other Lender nor Agent shall be responsible for the
failure of any Non-Funding Lender to make a Loan, purchase a participation or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Financing Agreement or constitute a
“Lender” for any voting or consent rights under or with respect to any Financing
Agreement. At Borrower’s request, Agent or a Person acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such Person, all of the Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
     (e) Dissemination of Information. Agent shall use reasonable efforts to
provide Lenders with any notice of any Event of Default received by Agent from,
or delivered by Agent to Borrower, with notice of any Event of Default of which
Agent has actually become aware and with notice of any action taken by Agent
following any Event of Default and with any notice received from Borrower
pursuant to Section 9.7(b)(vii); provided, that Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or wilful misconduct as determined by a
final and non-appealable judgment or court order binding on Agent.
     (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the other Financing Agreements (including exercising any
rights of setoff) without first obtaining the prior written

- 95 -



--------------------------------------------------------------------------------



 



consent of Agent and all other Lenders, it being the intent of Lenders that any
such action to protect or enforce rights under this Agreement and the other
Financing Agreements shall be taken in concert and at the direction or with the
consent of Agent, all Lenders, affected Lenders or Required Lenders, as the case
may be.
     11.14 Meetings of Lenders
Any Lender is entitled to call a meeting of all Lenders on not less than ten
(10) Business Days prior written notice to all other Lenders for the purposes of
considering any matters relevant to this Agreement, the other Financing
Agreements and/or in respect of the Obligations
     11.15 Approval of Lenders and Agent
     (a) Notwithstanding any other provision of this Agreement but subject to
Section 11.15(b), no amendment or waiver of any provision of this Agreement, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given;

  (i)   provided that no amendment, waiver or consent shall, unless in writing
and signed by all affected Lenders (other than a Non-Funding Lender) do any of
the following at any time:

  (A)   reduce the rate or amount of any principal, interest or fees payable by
Borrower or alter the currency or mode of calculation or computation thereof;  
  (B)   extend the time for payments required to be made by Borrower or the
Maturity Date;     (C)   increase any Lender’s Commitment;     (D)   change the
definition of Required Lenders, any provision of this Section 11.15 or reduce
the voting percentages hereunder, or     (E)   change the payment waterfall in
Section 6.4(a) hereof,

  (ii)   provided further that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders (other than a Non-Funding Lender) do any of
the following at any time:

  (A)   release all or substantially all of the value of the collateral under
any Financing Agreement or any guarantee of the Obligations;     (B)   permit
Borrower or any Obligor to assign its rights under the Financing Agreements;    
(C)   amend the Pro Rata sharing provisions hereunder; or

- 96 -



--------------------------------------------------------------------------------



 



  (D)   amend the voting percentages hereunder.

     (b) Notwithstanding Section 11.15(a), Agent may, without the consent of
Lenders, make amendments to the Financing Agreements that are for the sole
purpose of curing any immaterial or administrative ambiguity, defect or
inconsistency. Agent shall, within a reasonable time, notify Lenders or any such
action. Notwithstanding Section 11.15(a), no amendment, waiver or consent shall,
unless in writing and signed by Agent in addition to Lenders required above to
take such action, affect the rights or duties of Agent under this Agreement or
any of the other Financing Agreements. Notwithstanding Section 11.15(a), no
amendment, waiver or consent shall, unless in writing and signed by the
applicable counterparty to a Swap Agreement (other than Borrower), in addition
to Lenders required above to take such action, release all or substantially all
of the value of the collateral under any Financing Agreement or any guarantee of
the Obligations or amend Section 6.4(a) or Section 11.15(b).
SECTION 12. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
     12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
     (a) The validity, interpretation and enforcement of the Financing
Agreements and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.
     (b) Borrower, Lenders and Agent irrevocably consent and submit to the
non-exclusive jurisdiction of the Superior Court of Justice (Ontario) and waive
any objection based on venue or forum non conveniens with respect to any action
instituted therein arising under any of the Financing Agreements or in any way
connected with or related or incidental to the dealings of the parties hereto in
respect of any of the Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
Borrower or its property in the courts of any other jurisdiction which Agent or
Lenders deem necessary or appropriate in order to realize on the Collateral or
to otherwise enforce their respective rights against Borrower or its property).
     (c) To the extent permitted by law, Borrower hereby waives personal service
of any and all process upon it and consents that all such service of process may
be made by registered mail (return receipt requested) directed to its address
set forth on the signature pages hereof and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
Canadian mails, or, at Agent’s option, by service upon Borrower in any other
manner provided under the rules of any such courts. Within thirty (30) days
after such service, Borrower shall appear in answer to such process, failing
which Borrower shall be deemed in default and judgment may be entered by Agent
or Lenders against Borrower for the amount of the claim and other relief
requested.

- 97 -



--------------------------------------------------------------------------------



 



     (d) TO THE EXTENT PERMITTED BY APPLICABLE LAW BORROWER, LENDERS AND AGENT
EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER ANY OF THE FINANCING AGREEMENTS OR (ii) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF ANY OF THE FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER, LENDERS AND AGENT EACH HEREBY AGREE AND CONSENT THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT BORROWER, AGENT OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     (e) Lenders and Agent shall not have any liability to Borrower (whether in
tort, contract, equity or otherwise) for losses suffered by Borrower in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by any Financing Agreement, or any act, omission or
event occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Agent or a Lender, that the
losses were the result of acts or omissions constituting gross negligence or
wilful misconduct and Borrower hereby waives any claims for special, punitive,
exemplary, indirect or consequential damages in respect of any breach or alleged
breach by Agent or any Lender of any of the terms of this Agreement or the other
Financing Agreements except in the case of gross negligence or wilful misconduct
of Agent or any Lender as determined by a final and non-appealable judgment or
court order binding on Agent or Lender.
     (f) Borrower hereby expressly waives all rights of notice and hearing of
any kind prior to the exercise of rights by Agent from and after the occurrence
of an Event of Default that is continuing to repossess the Collateral with
judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Borrower waives the posting of any bond otherwise
required of Agent in connection with any judicial process or proceeding to
obtain possession of, replevy, attach or levy upon the Collateral or other
security for the Obligations, to enforce any judgment or other court order
entered in favour of Agent, or to enforce by specific performance, temporary
restraining order, preliminary or permanent injunction or any other Financing
Agreement.
     12.2 Waiver of Notices
Borrower hereby expressly waives demand, presentment, protest and notice of
protest and notice of dishonour with respect to any and all instruments and
commercial paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on
Borrower which Agent may elect to give shall entitle Borrower to any other or
further notice or demand in the same, similar or other circumstances.

- 98 -



--------------------------------------------------------------------------------



 



     12.3 Amendments and Waivers
Subject to Section 11.15, neither this Agreement nor any provision hereof shall
be amended or waived, nor consent to any departure by Borrower therefrom
permitted, orally or by course of conduct, but only by a written agreement
signed by an authorized officer of each Lender and Agent, and as to amendments,
as also signed by an authorized officer of Borrower. Agent shall not, by any
act, delay, omission or otherwise be deemed to have expressly or impliedly
waived any of its rights, powers and/or remedies unless such waiver shall be in
writing and signed by an authorized officer of Agent. Any such waiver shall be
enforceable only to the extent specifically set forth therein. A waiver by Agent
of any right, power and/or remedy on any one occasion shall not be construed as
a bar to or waiver of any such right, power and/or remedy which Agent would
otherwise have on any future occasion, whether similar in kind or otherwise.
     12.4 Waiver of Counterclaim
Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.
     12.5 Indemnification
Borrower shall indemnify and hold Arranger, Agent and each Lender, and their
respective directors, officers, agents, representatives, employees and counsel,
harmless from and against any and all losses, claims, damages, liabilities,
costs or expenses imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of any Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto or the
relationship between any of Borrower and Obligor, on the other hand, and
Arranger, Agent, each Lender and their respective directors, officers, agents,
representatives, employees and counsel, on the other hand, including amounts
paid in settlement, court costs, and the fees and expenses of counsel and others
incurred in connection with investigating, preparing to defend or defending any
such litigation, investigation, claim or proceeding. Such indemnification shall
not apply to losses, claims, damages, liabilities, costs or expenses resulting
from the gross negligence or wilful misconduct of Arranger, Agent, any Lender
and/or their respective directors, officers, agents, representatives, employees
and counsel as determined pursuant to a final non-appealable order of a court of
competent jurisdiction or to losses, claims, damages, liabilities, costs or
expenses to the extent relating to disputes among such indemnified parties or to
a breach of their obligations to Borrower hereunder as determined pursuant to a
final non-appealable order of a court of competent jurisdiction. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section 12.5 may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion which it is permitted to pay under
applicable law to Arranger, Agent, each Lender and their respective directors,
officers, agents, representatives, employees and counsel in satisfaction of
indemnified matters under this Section 12.5. The foregoing indemnity shall
survive the payment of the Obligations and the termination of this Agreement.

- 99 -



--------------------------------------------------------------------------------



 



SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
     13.1 Term
     (a) The Financing Agreements shall continue in full force and effect for a
term ending on the Maturity Date unless sooner terminated pursuant to the terms
hereof. Upon the Maturity Date or effective date of termination of the Financing
Agreements, Borrower shall pay to Agent, in full, all outstanding and unpaid
Obligations (except under or in connection with any Swap Agreement) and shall
furnish cash collateral to Agent in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Secured Parties from loss,
cost, damage or expense, including legal fees and expenses, issued and
outstanding Letter of Credit Accommodations, outstanding Swap Agreements and
cheques or other payments provisionally credited to the Obligations and/or as to
which Agent and Lenders have not yet received final and indefeasible payment.
Such payments in respect of the Obligations and cash collateral shall be
remitted by wire transfer in US Dollars to such bank account of Agent, as Agent
may, in its discretion, designate in writing to Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrower to the bank account designated by Agent are received in such
bank account later than 12:00 noon, Toronto time.
     (b) No termination of any of the Financing Agreements shall relieve or
discharge Borrower of its respective duties, obligations and covenants under the
Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders, under the Financing Agreements
and applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.
     (c) If this Agreement is terminated by Borrower prior to October 31, 2013
or by Agent pursuant to its right to terminate pursuant to Section 10.2, in view
of the impracticality and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of Lenders’
lost profits as a result thereof, Borrower agrees to pay to Agent, for the
account of Lenders based on their respective Pro Rata Share, upon the effective
date of such termination, an early termination fee in the amount set forth below
if such termination is effective in the period indicated:

              Amount         Period  
(i)
  1.5% of Maximum Revolving Credit and outstanding balance of Term Loan   -  
From the date hereof to but not including October 31, 2010.
 
           
(ii)
  1.0% of Maximum Revolving Credit and outstanding balance of Term Loan   -   On
and after November 1, 2010 to and including October 31, 2011
 
           
(iii)
  0.5% of Maximum Revolving Credit and outstanding balance of Term Loan   -   On
and after November 1, 2011 to and including October 31, 2013.

- 100 -



--------------------------------------------------------------------------------



 



     Term Loan
Such early termination fee shall be presumed to be the amount of damages
sustained by Lenders as a result of such early termination and Borrower agrees
that it is reasonable under the circumstances currently existing. In addition,
Agent, on behalf of Lenders, shall be entitled to such early termination fee
upon the occurrence of any Event of Default described in Sections 10.1(f) and
10.1(g) hereof, even if Agent does not exercise its right to terminate this
Agreement, or a Lender elects, at its option, to provide financing to Borrower
or permit the use of cash collateral under any applicable reorganization or
insolvency legislation. The early termination fee provided for in this
Section 13.1 shall be deemed included in the Obligations.
     13.2 Notice
All notices, requests and demands hereunder shall be in writing and (a) made to
Agent and Lenders at their respective addresses set forth below and to Borrower
at its chief executive office set forth below, or to such other address as any
party may designate by written notice to the other in accordance with this
provision, and (b) deemed to have been given or made: if delivered in person,
immediately upon delivery; if by facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by registered mail, return receipt
requested, five (5) days after mailing.
     13.3 Partial Invalidity
If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.
     13.4 Successors
The Financing Agreements and any other document referred to herein or therein
shall be binding upon and inure to the benefit of and be enforceable by Agent,
Lenders and Borrower and their respective successors and permitted assigns.
     13.5 Entire Agreement
The Financing Agreements, any supplements hereto or thereto, and any instruments
or documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

- 101 -



--------------------------------------------------------------------------------



 



     13.6 Headings
The division of this Agreement into sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
     13.7 Judgment Currency
To the extent permitted by applicable law, the obligations of Borrower in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Lender may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Borrower shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Borrower not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this section, continue in full force and effect.
     13.8 Counterparts and Facsimile
This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. The delivery of a
facsimile or pdf copy of an executed counterpart of this Agreement shall be
deemed to be valid execution and delivery of this Agreement, but the party
delivering a facsimile or pdf copy shall deliver to the other party an original
copy of this Agreement as soon as possible after delivering the facsimile or pdf
copy.
     13.9 Patriot Act Notice
Agent and each Lender which is subject to the Patriot Act hereby notifies
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each person or corporation
who opens an account and/or enters into a business relationship with it, which
information includes the name and address of Borrower and its Subsidiaries and
other information that will allow Agent and such Lender to identify such person
in accordance with the Patriot Act and any other applicable law. Borrower is
hereby advised that any Loans or Letter of Credit Accommodations hereunder are
subject to satisfactory results of such verification.
SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT
     14.1 Existing Obligations
Borrower hereby acknowledges, confirms and agrees that Borrower is indebted to
Original Lender for outstanding loans, advances and letter of credit
accommodations to Borrower under

- 102 -



--------------------------------------------------------------------------------



 



the Original Loan Agreement together with all interest accrued and accruing
thereon (to the extent applicable), and all fees, costs, expenses and other
charges relating thereto, all of which are unconditionally owing by Borrower to
Original Lender to the extent set forth in the Original Loan Agreement, without
setoff, defense or counterclaim of any kind, nature or description whatsoever.
The Revolving Loans provided for in this Agreement are an extension of the
Revolving Loans provided for under the Original Loan Agreement and shall
continue without novation.
     14.2 Acknowledgment of Security Interests
     (a) Borrower hereby acknowledges, confirms and agrees that Agent on behalf
of itself and Secured Parties shall continue to have a security interest in and
lien upon the collateral heretofore granted to Original Lender pursuant to and
in connection with the Original Loan Agreement to secure the Obligations, as
well as any collateral granted under or in connection with this Agreement or
under any of the other Financing Agreements or otherwise granted to or held by
Agent, any Lender or Original Lender.
     (b) The Liens of Agent in the Collateral shall be deemed to be continuously
granted and perfected from the earliest date of the granting and perfection of
such Liens to Original Lender under the Financing Agreements.
     14.3 Original Loan Agreement
Borrower hereby acknowledges, confirms and agrees that: (a) the Original Loan
Agreement has been duly executed and delivered by Borrower is in full force and
effect as of the date hereof; (b) the agreements and obligations of Borrower
contained in the Original Loan Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
its terms and Borrower has no valid defense to the enforcement of such
obligations; and (c) Agent and Lenders are entitled to all of the rights,
remedies and benefits provided for in or arising pursuant to the Original Loan
Agreement.
     14.4 Restatement
     (a) Except as otherwise stated in Section 14.2 hereof and this
Section 14.4, as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Original Loan
Agreement are simultaneously amended and restated in their entirety, and as so
amended and restated, replaced and superseded by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the other Financing Agreements executed and/or delivered on or
after the date hereof, except that nothing herein or in the other Financing
Agreements shall impair or adversely affect the continuation of the liability of
Borrower for the Obligations heretofore incurred and the security interests,
liens, hypothecs and other interests in the collateral heretofore granted,
pledged and/or assigned by Borrower to Agent, Original Lender or any Lender
(whether directly, indirectly or otherwise).
     (b) The amendment and restatement contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations and other
obligations and liabilities of Borrower evidenced by or arising under the
Original Loan Agreement, and the liens and security interests

- 103 -



--------------------------------------------------------------------------------



 



of Original Lender securing such Obligations and other obligations and
liabilities, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect in favor of
Agent for the benefit of itself and Secured Parties.
     (c) All loans, advances and other financial accommodations under the
Original Loan Agreement and all other obligations, liabilities and indebtedness
of Borrower to Original Lender outstanding and unpaid as of the date hereof
pursuant to the Original Loan Agreement or otherwise shall be deemed Obligations
of Borrower pursuant to the terms hereof. The principal amount of the Revolving
Loans and the amount of the Letters of Credit Accommodations outstanding as of
the date hereof under the Original Loan Agreement shall be allocated to the
Revolving Loans and Letter of Credit Accommodations hereunder in such manner and
in such amounts as Agent shall determine in accordance with the terms hereof.
[The remainder of this page is intentionally left blank]

- 104 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Lenders, Agent and Borrower have caused these
presents to be duly executed as of the day and year first above written.

                      AGENT AND LENDER       LENDER    
 
                    WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)       EXPORT
DEVELOPMENT CANADA    
 
                   
By:
Name:
  /s/ Bruno Mello
 
Bruno Mello       By:
Name:   /s/ Elaine Posthumus
 
Elaine Posthumus    
Title:
  Assistant Vice President
Wachovia Capital Finance of Canada       Title:   Finance Manager    
 
                   
By:
          By:   /s/ Brian Craig    
Name:
 
 
      Name:  
 
Brian Craig    
Title:
          Title:   Senior Financing Manager    
 
                    Revolving Loan Commitment
$21,333,333.33       Revolving Loan Commitment
$18,666,666.67    
 
                    Term Loan Commitment
$18,666,666.67       Term Loan Commitment
$16,333,333.33    
 
                    Address:       Address:     40 King Street West, Suite 2500
Toronto, Ontario, M5H 3Y2
Attention: Senior Vice President
Fax: (416) 775-2991       151 O’Connor Street
Ottawa, Ontario K1A 1K3
Attention: Loan Services
Fax: (613) 598-2514
Attention: Asset Management/Covenants Officer
Fax: (613) 598-3186    
 
                    BORROWER                
 
                    IMAX CORPORATION                
By:
Name:
  /s/ Ed MacNeil
 
Ed MacNeil                
Title:
  Senior Vice President, Finance                
 
                   
By:
Name:
  /s/ G. Mary Ruby
 
G. Mary Ruby                
Title:
  Exec VP, Corporate Services
& Corporate Secretary                
 
                    Address of Chief Executive Office:
110 East 59th Street
Suite 2100
New York, New York, 10022
Attention: Senior Executive Vice President
and General Counsel
Fax: (212) 371-7584                

